Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 1 of 191




       EXHIBIT
          1
  Case
Case    3:14-mc-00125-RNC Document
     1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                    365-36     01/04/21  Page
                                                   09/25/15   2 of2191
                                                            Page    of 13
                                              jggy#ggrywun-
     AftEr r€corditB, toturn to:




                                        WARRANTY DEED - Survivorehip

     TO   ALL PEOPLE TO WHOM TIIESE PNESENTS SEAI,L COME, GBEETING:

     KNOW YE' 1IIAT BIBCH IIIIL PAATNEBS, LLC, a Connesticut Limited Liability Company with
     8n office in the Town of Sileblry, Cgunty of Hartford and State of Connecticut, acting herein by
     CAROUNE FII.IANCIAL CROUP, INC., a Delaware Corporation, acting herein by MAfuW d,
     WESTCOTT, prcsently of Brulington, Connecticut, hereinafter referrJd b ag Grantor, for the
     congideration of TWO HITNDRED rOBIY TIIOUSAI.ID AND NO/100 (S240,000.00) DOII"ABS,
     received to ite full eatisfaction of STEVEN MECKEL and CAROIJNE MECI{EL, both presently oi
     tbe Town of Sinabury, County of Hartford antl State of Connecticut, hereinafter reierred to ag
     Granteee, do give, grant, bargain, gell and confirm unto the eaid Granteee, and tbe eurvivor of them.
     and the heire and assigna of the   swvivor ofthea forever

                    9EE SCIIEDWE'AATTACHED             HEREMND          IzIADE A pAnT HEfrEOF

     Said premieea are aubject to any and all provisione of any ordinaoce, municipal regulation or public
     or private law, aa of record more fully appear, Said premises are further subject to taxee due the
     Town of Soutbington on tJle Grand List of October 1, 2012, which taxes the Grantees hereby
     agsuures anil agrees to pay.

     Tt) HAr/E Al.lD TO HOID the above granted and bargained premiees, with the appurtstranciee
     tftereof, unto them, tbe gaid Grantees and the eurvivor of them, and the heirs and aseigne of the
     survivor of tbem forever, and to their own proper use and behoof. And aleo, it, the said Grantor does
     for itself, its eucceseore and assigne covonani with the eaid Granteeg, tbeir survivor and euch
     suwivot'e heire and aesigns, that at and until the ensealing of these preeente, it is well eeized of the
     premisee, as a good indefeaeible egtate in FEE SIMPLE; and have a good right to bargain and eell
     the eame in manner and form aE is above written; and tbat the eaure ie free &om all encumbrancee
     whatsoever, except aa above written.

     AND FURTIIERI\4ORE, it, the eaid Grantor, doee by these preaente bind itself, ite auccessor and
     aseigns forever to WARR.ANI AIrlD DEFEIID the above granted and bargained premises to them,
     the eaid Grantees, and to the eurvivor of them end to euch survivor's heire and assigne, against aII
     claime and demande whateoever, except ae above written,

     IN WITNESS WHEREOf, t have hereunto set my hand aad eeal tbig 22nd of November 2013.

     Signed, aealed and delivered             ORANTOR
     in the presence off                      BINCH IIILL PAAT}IE8S, LLC



                                              t,           /ln
                                                   CAROLINE FINANCIAL GROUP, INC., MemberAltenaser
                                                   By: Matthsw G. Weetcott, iluly autborizeil




     STATE OF CONNECTICUT                 )
                                          ) ss: Hartford                                    November 22,2013
     COUN1Y OF HAETFORD                   )

              On thie 22nd day of November 2018, before me, the undereigned officer, personally appeared
     Matthew G. Weetcott, duly authorized signer for CAROIJNE FINANCIAL GROUP, INC.,
     Member/lllanager of BIBCH HILL PARTNERS. LLC, and that he, being authorized so to do,
     executed the foregoing instrument for the purpoeeg therein contained, by signing the name of the
     corporation, by himeelf.




                                                                      ofthe Superior Court

     Grantees'Addreee: 4l Church Street, Simebury, CT 06081

                                                                                   $ CONVEYANCE    T$( RECEI'€D
                                                                                                    t(ffi2
                                                                                                    7ph--
                                                                                                    F   SIMSBI'RY CT
                                                                                                    Page: 652 Seq:1
          Case
        Case    3:14-mc-00125-RNC Document
             1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                            365-36     01/04/21  Page
                                                           09/25/15   3 of3191
                                                                    Page    of 13

                                              SCHEDUI,EA
                                          DESCRIPTION
                                         4l    ChurchStreet



                       A certainpioes orptrsol of tand wrlhtte hrildingr tbe,rcon, situat6d
                              Eioe howr as No, 4143 Churuh Strcet ira arsi$.t"d ."
    in Sftnsbuy. Connscdqs,
    |t*f 4I    g r^nsp srtitled, '?tan showing ptuporty By or To Bc AcquireJBy
    Endford E. & Genrude B. Wilkinson Church Srret TarifFyllle, Conn, itcnry C["rt*
    Cottonlaod Suweyor$tarduetDrivG cranby, Conn. $cato ltr -2o DEto B-is-lg6?'r,
    whidrnnap ls on filc IntrG SinrburyTo{m CIuHg Offioc mdbcingmor,e particularly
    boundd ud dcsceibed as   follous                                    '    .
.   Northcrly   by tand now or   foruorly of Jdn       J. Brrocrn 132 Fect:


    Eastsrly    by Church   $hB{   E5   &ef
    Sorrtherty by tlouco#45 asehoivtr on eaidnrp,t32,72 fcet andl

    $rortorly   by land now c formcrly of thc Esato of Ar&ur l. I-IayEs and Jolm J. Brunau
                partly by eac[ in sll. t2 foet.




                                              Rccclwd for R€cord ot Simsbury, CT
                                              On 111ft12013 At t0:04i5g am


                                              @
                                                                                   Book: 867 Page:   662 Seq:2
           Case
         Case    3:14-mc-00125-RNC Document
              1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                             365-36     01/04/21  Page
                                                            09/25/15   4 of4191
                                                                     Page    of 13


                                                                rillillffi ililil|ilililfr   ilH   ltil   ilNtilililuililililtIill lrilrill
                                                                Doc    lDl         001107630008 TVpa: LAt{

 Return To:
                                                                *867                    "664-671
Vlllage Mortgege Conprny
30 Tower Lrne
Avon, COII{NECTICUT 06001

This instrurnenl was prepared by:
Vlllage Mortgage Coropany
30 Tower Lane
Avou, CONNECTICUT 06001
86{L482-7378
                                                    tspaceAboire This Une For Recordlng Datal

Slate ofConnecticut
                                                                                                                                              FHACaseNumben
                                             OPEN-END MORTGAGE                                                                                061-{55{1865-703

                                                                                                                   MIN: 1 00451 30000001 41 30
                                                                                                             SIS Telephone #: {g8B} 679-MERS
         THIS MORTGAGE f'Security Instrument") is given on November 27,2013..

The Mortgagor is Steyen Meckel and            Carolile Meckel, as jolnt tenants, (,.Borrower").
This Security Instrumeni is given to Morqrge Electronic Regtstratlon Systems, Inc. (,,MERS"), (solely as nominee for
Lender, as hereinafter defined, and Lender's successors and assigns), as mortgagec. MERS is organized and ixisting under the
laws of Deltwrre, and has an address and telephone number of P.O.8ox2026, FXnt, MICHIGAN 4-8501-2026,
tel. (EE8) 679-MERS.

Vlllege Mortgege Comprny, {"Lender")
is organized and existing under the laws
                                   of CONNECTICITT,
and has an address of 30 Tower Lrne ,         Avon, CONNECTICUT 06001.
Bonower owes l,ender the principal sum of TWO IIUNDRED THIRTYJIVE THOUSAI{D SD( HUNDRED FIIry-
TSREE ANII NO/100 Dollars (U.S. $235,653.00), This debt is evidenced by Borrower's note dated the same dale as this
Security Instrument ('Note"), which provides for mon$rly payments, with the full debt, if not paid eulier, due and payable on
Deceuber l, 2043. This Security Instrument s€cures to Lender: (a) the rcpayment of th€ debt evidenced by the Note, with
interest, and all renewals, extensions end modifisstions of the l.trotie; (b) ths poyment of all other sums, with interest" advanced
under paragraph 7 to proiect the security of this Security Instrument; and (c) the performance of Bonower's covenants and
agreen€nts under this Security Instrument and the Note. Por this purpose, Bonower in consideration of this debt does hereby
grant and convey to MERS (solely as nominee for Lender and Lcnderl sucqessors and assigns) and to the successors and
assigns of MERS the       following described property localed in the Town of Tariffvllle, Hrrtford County, Connecticut:
         See   Attached Exbibtt rAt
         which has the address   of   41 Church   Sfrret
                                      Trrlffville, CONNECTICLI 0fl)El, ("Property Address");

     TO HAVE AND TO HOLD this properfy unto MERS (solely as nominee for Lender and Lender's successors and assigns)
and to the successors and assigns of MERS, forever, together with all the improvements now or hereaffer erected on the property,
and all easements, appurtenanc€s, and fixtures now or hereafter a part of the proprty. All replacements and additions slrall also
be covered by 0ris Security lnstrume,lrt, All of the hregoing is refenpd to in this Security lnstrument as the "Property." Borower
undentands and agrees that MERS holds only legal title to the interests grant€d by Borrower in this Security Instrument; but,                                         if
nec€Esary to comply with law or custom, MERS, (as nominee for Lender and Lender's successors and assigns), has the righu to



FHA Conneclcut Open-End *fortgegr h'lth IilERS       -   4196                                                                                             Arflondod 2l0l
                                                                  Psge 1 of7
ItF,   lnc.                                                                                                                          Borrou,er(s) nnats   tl4.- fu
        Case
      Case    3:14-mc-00125-RNC Document
           1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                          365-36     01/04/21  Page
                                                         09/25/15   5 of5191
                                                                  Page    of 13




ex€rcisc any or all ofthose intercsts, including, but not limited to, the right to foreclose and sell the Property; and to take any
action rcquired of Lender including, but not limited to, releasing or canceling this Security Inshument.

    BORROWER COVENANTS that Bonower is tawfirlty seized of the estate her€by conveyed and has the right to mortgage,
grant and convey the Property and that fte Froperty is unencumbered, except for encumbranoes ofrecord. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbranoes of record.

     THIS SECURIry NSTRUMENT combines uniforrn covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform securig instrument covering real ptop€rty.

      UMFORM COVENANTS. Bonowerand Lendercovenantand agree                  as   follows:

      l.   Payment of Princlprl, lnterest rud Late Chrrge. Borower shall pay when due the principal oC and interest on, the
debt evidenced by the Note and latc charges due under the Note.

     2. Monthly Pryment of Tbxer, Imurroce and Other Chrrgcc. Bonower shall include in each monthly payment, together
with the principal and interest as set forth in the Note and any lale charges, a sum for (a) taxes and spccial assessments levied or
to be levied against the Pmperty, (b) leasehold payments or ground rents on the Properly, and (c) premiums for insurance
required under Paragraph 4, In any year in which the Lender must pay a mortgage insurance premium to the Secretary of
Housing and Urban Development ('Secretary"), or in any year in which such premium would have been required if Lender still
held the Security lnstrument, each monthly payment shall also include eitlrer: (i) a sum for the annual mongage insurance
premium to be paid by Lender to the Secretary, or (ii) a monthly charge instead of a mortgage insurance premium ifthis Security
Insbument is held by the Secretary, in a reasonable amount to be determined by the Secretary. Except for the monthly charge by
the Secretary, these items are called "Escrow lterns" and the sums paid to Lender arE called "Escrow Funds,"
     Lender may, at any time, collect and hold arnounts for Escrow Items in an aggregate arnount not to occeed the maximum
amout that may be required for Bonower's escn,w account under the Real Estate Settlement Procedures Act of 1974, l2 U.S.C.
Sestion 2601 et seq. and implementing regulations, 12 CFR Part 1024, as they may be amended from time to time ("RESPA'),
except thal the cushion or reserye permitted by RESPA for unanticipated disbursements or disbursements before thc Bonower's
payments are available in the account may not be based on amounts due for the mortgage insurance premiurn.
     If the amounts held by Lender for Escrow ltems exceed the amounts permitted to be held by RESPA, Lender drall account
lo Bonower for the excess funds as required by RESPA, If the amounts of funds held by Lender at any time are not sufficient to
pay the Escrcw ltems when due, Lender may notify the Bonower and require Bonorver to make up the shodage as permitted by
RESPA.
     The Esqrow Funds are pledgcd as additional security for all sums seoured by this Security Instrument. lf Borrower tenders
to Lender the full paymcnt of all such sums, Bonower's account shall be credited with the balance remaining for all installment
itcms (a), (b), and (c) and any mortgage insurance premium installment that Lender has not become obligated to pay to the
Secretary, and Lender shall promptly refund any excess funds to Bonower, Immediately prior to a foreclosure sale of the
Property or its acquisition by Lender, Bonower's account shall bc credited with any baluce remaining for all installments for
items (a), (b), and (c).

     3. Appllcation of Payments. All payments under paragraphs I and 2 shall be applied by Lender as follows:
     Eirst to the mortgege insurance prcmium to be paid by Lender to the Secrctary or to the rnonthly chcrge by the Secretary
instead ofthe monthly mortgage insurance prcmium;
     Sernnrl, to any taxgt, special assessments, leasehold payments or ground renls, and firc, flood and other hazard insurance
premiums,     as   required;
      Thirrl, to interest due under the Note;
      Fdrrrth, to amoltization of the principal ofthe Note; and
      Fifth, rc late charges duc under the Note.

     4. Fircr Flood rnd Other Ereard fniurlnca Bonower shall insure all improvernents on the Property', whelher now in
existencc or subsequenily erected, against any hazards, casualties, and contingencies, including fire, for which Lcnder requires

FHA Gonnecllcul      Oprn€nd Hortg.gr wlth trERS   -   a/96                                                              rAmanded   Z0l
                                                              P8{,a2otT
lOS,lm.                                                                                           Bono'   €(s) rctiars   C/t{   (4
         Case
       Case    3:14-mc-00125-RNC Document
            1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                           365-36     01/04/21  Page
                                                          09/25/15   6 of6191
                                                                   Page    of 13




 insurance, This insurance shall be maintained in the amounts and for tha paiods that Lender requircs, Borower shall also insurc
 all imprcvemmts on the Properlt, whether now in existence or subsequently €rected, against loss by floods to the extent required
 by the Secretary. All insunnce shall be canicd with companies approved by Lender. The insurancc policics and any renewals
shall be held by Lender and shall include loss payable clauses in favor of, and in a form acceptable to, Lender,
     In the event of loss, Bonower shall give Lender immediate notice by mail. Lender may make proof of loss if not made
Promplly by Bonower. Each insurance compary concemed is hereby authorized and directed to make payment for such loss
directy to Lender, instead of to Bonower and to Lender jointly. All or any part of lhe insurance proceeds may be applied by
Lender, at its option, eidrer (a) to the reduction of the indebtedness under thc Note and this Security Instrument, first to any
dclinquurt amounts applied in the order in pamgraph 3, and then to prepayment of principal, or (b) to the restoration or repair of
the damaged Property. Any application ofthe procccds to the principal shall not extend or postpone the due date ofthe monthly
payments which are rcfened to in paragraph 2, or change the amount ofsuch payments. Any exccss insurance proceeds over an
amount required to pay all outstanding indebtedness under the Note and this Security Instrument shall be paid to the entity
legally entitled thereto.
     In the event of foreclosure of this Security lnstrument or other transfer of title to the Pmperty that extinguishes the
indebtedness, all right, title and interest ofBorrower in and to insurance policies in force shall pass to the purchaser.

     5. Oecupancyr Preservation, Mrlntenance rnd Protectioo of the Property; Borrower's Loan Applicadon; I*csehotdr.
Borrower shall occupy, establish, and use the Property as Bonlwer's principal residence within sixty days after rhe execution of
this Security Instrument (or within sixty days ofa later sale or trarsf€r ofdre Property) and shall continue to occupy the Property
as_-Borrower's principal residence for at least one year after the date of occupancy, unless Lender determines that requirement
will cause undue hardship for Bonower, or unless cxtenuating circumstances exist which are beyond Borrower'i control.
Bonower shall notif Lender of any extenuating circumstances, Bonower shall nol commit waste or destroy, damage or
substantially change the Property or allow the Prope4y to deteriorate, reasonable wear and tear excepred. Lender may inspeit the
Property ifthe Property is vacant or abandoned or the loan is in default. Lender may take reasonable action to prorect and
ptescrve such vacant or abandoned Property. Borower shall also be in defrult if Bonower, during the loan application pn)cess,
gave materially false or inaccuratE information or stalemenls to Lender (or failed to provide Lender with any material
information) in connection with the loan evidenced by the Note, including, but not limited to, representations concerning
Bonower's occupancy of the hoperty as a principal residenoe. If this Security Instrument is on a leasehold, Bonower shall
comply with the provisions of the lease. If Bonower acquires fee title to the Property, the leasehold and fee title shall not be
merged unless Lender agrees to the merger in writing.

     6. Condemnatlon. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnalion or other aking ofany pan ofthe Property, or for conveyance in place ofcondemnation, are hereby assigned and
shall be paid to Lender to th€ extent of0ra full amount ofthe indebtednes that remains unpaid under the Note and this Security
Instrument. Lender shall apply such proceeds to the reduction ofthe indebtedness under the Note and this Security tnstrument,
Iirst to any delinquent amounts applied in the order provided in paragraph 3, and then to prepayment of principal. Any
application ofthe proceeds to the principal shall not extend or posipone the due date ofthe montlrly payments, which are refened
to in paragraph 2, or change the amount ofsueh payments, Any excess prcceeds over an amount required to pay all outstanding
indebtedness under the Note and this Security Instrument shall bc paid to the entity legally entitled thereto.

     7, Chrtiec to Borrower and Protecdon of Lenderts RlgJrfu in tbe Property, Bonower shall pay all governmental or
municipal charges, fines and impositions ftat are not included in paqgraph 2. Bonower shall pay these obligations on time
dittctly to the entity which is owed the payment. If failure to pay would adversely affect Lender's interest in the Property, upon
Lender's request Borrower shall promptly firrnish to Lender receipts evidencing thesc payments.
     If Bonower fails to make these payments or the payments rcquired by paragraph 2, or fails to perform any other covenants
and agreements contained in this Security lnstrument, or therp is a legal pn*eeding that may significantly affect Lender's rights
in the Property (such as a proceeding in burkruptry, for condemnation or to enforce laws or regulations), thcn Lender may do
and pay whatever is necessary to protect the value of the Property and l,ender's rights in the Property, including payment of
taxes, hazard insuranc€ and other items mentioned in paragraph 2.




FHA Conmcdcul Opcn-End    noilgtoe wlth tlERS -   ,UC6                                                                  Amend€d ?01
                                                           Page 3   of7
lOS, tnc,                                                                                         Bono$,e(3) lrirrals   tA
         Case
       Case    3:14-mc-00125-RNC Document
            1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                           365-36     01/04/21  Page
                                                          09/25/15   7 of7191
                                                                   Page    of 13




       Any amounts disbursed by Lender under this paragraph ghall become an additional debt ofBonower and be secured by this
 Security Instrument. These amounts shall bear interest from tlre date of disbursement, at the Note rate, and at the option of
 Lender, shall be immediately due and payabte,
                 shall prom,ptly d-ischarge any lien which has priority over this Security Instument unless Borrower: (a) agrees in
    . .Bonolver
 writing to-the Payment of the oblig*ion secured by the lien in a manner acoeptable to Lender; (b) contess in good fairhihe lien
 by, or defends against enforcement of the lien in, legat proceedings which in the Lender's opinion operate to prevent the
 enforcement ofthe lien; or (c) secures from the holder ofthe lien an agreement satisfactory to Lindcr subordinating the lien o
 this Security lnstrument. lf Lender determiner that any part of the Property is subject to a lien which may attain prioirty over this
 SPPtity lnstrument, Lender may give Bonower a notice identifying the lien. Borower shall satisf the lien or iake one or morc
 ofthe actions set forth above within l0 days ofthe giving of notice.

         8. Fecs. Lender may collect fees and charges authorized by the Secreary.

         9. Grounds forAcceleratlon of DebL
             (r) Defrult. Lender may, except as limited by regulations issued by the Secretary, in the case of payment defaults,
         require immediate payment in full of all sums secured by this Security lnstrument if:
                   (i) Bonower defaults by failing lo pay in fsll any nnnthly payment requircd by this Sccurity lnstrument prior to or
             on the due date of the next monthly payment, or
                   (ii) Borrower defaults by failing, for a period ofthirty days, to perform any other obligarions contained in this
             Security Instrument.
             (b) Sele Without CroditApproval, Lender shall, if permined by applicable Jaw (including Section 341(d) of the
         Gam'St: Germain Depository Institutions Act of t982, l2 U.S.C. l70lj-3(d) and with the prior approval of the Secretary,
         require immediate payment in full of all sums secured by this Security Instrument if:
                   (i) All or part of the Property, or a beneficial inter€st in a trust owning all or part of the Propefi is sold or
             otberwise fansferred (ofter than by devise or descent), and
                   (ii) The Propelty is not occupied by tlre purchaser or grantee as his or her principal residenco, or the purchaser or
             grantee does so occupy lhe Ptop€rty but his or her crcdit has nol been approved in accordance with the requirements of
              the Secretary.
               (c) No Waiver. If circumstances occur thst would permit Lender to require immediate payment in firtl, but Lender does
         not requirt such payments, Lender does not waive its rights widr rtspect to subsequent events.
          . - (d) Regulations of HUD Secretrry. In many circumstanc€s regulations issued by the Secreary will timit Lender's
         rights in the case of payment defautts, to require immediate payment in fult and foreclose if noi paid. This Security
         Instntment does not authorize acceleration or for€closur€ ifnot permired by rrgulations ofthe Secretary.
              (e) Mortgrge Not Incured. Bonower agrees tbai if this Security Instrument and the Notc are not determined to be
         eligible for insurance under the National Housing Act wi0rin 60 days from the date hercof, Lender may, at its option, require
         imm_ediste paym€nt in full of all sums secured by this Security Insfrument. A written statement of any autrorized agent of
         fte Secretary dated subsequent to 60 days fiom the date hereof, declining to insure this Security Instrument and thi Note,
         shall be deemed conclusiveproof of such ineligibility. Notrvi$standing the foregoing, this option may not be exercised by
         Lender when the unavailability of insurance is solely due to Lender's failure to remit a mofigage insurance premium to the
         Secretary.

      I0. Reinctrtenent, Bonower has a right o be reinstated if Lender has rcguircd immediate payment in full because of
Bonower's failure to pay an amount due under the Note or 0ris Security Instrument. This right applies even after foreclosure
proceedings are instituted. To rcinstate the Security Insfrment, Bormwer shall tender in a tump sum all amounts required to
bring Botmwer's account cun€nt inoluding, to the extent they are obligations of Bonower under this Security Insirument,
foreclosure costs and reasonable and customary attomeys' fees and expenses properly associated with the foreclosure
proceeding. Upon reinstatement by Bonower, fris Security Instrument and thc obligarions that it secures shall remain in effect as
if Lender had not required immediate payment in full. However, Lender is not required to permit reinstatement if: (i) Lender has
accepted reinstatement after the comtnenoement of foreclosure pnoceedings within two yean immediately preceding the
comm€ncement of a current foreclosure poceeding, (ii) reinstatement will preclude foreclosure on different grounds in the
future, or (iii) reinstatement will adversely affect the priority ofthe lien oreated by this Security Instrument

FHA     Conrcilcut Open.End Hortgage wlth itERS -4188                                                                      Amefiled Z0l
                                                                Page 4   of7
,DS,
       'nc
                                                                                                      Eono/er(s) tnttak'   W     Sh
              Case
            Case    3:14-mc-00125-RNC Document
                 1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                                365-36     01/04/21  Page
                                                               09/25/15   8 of8191
                                                                        Page    of 13




             ll.
           Borrower Not Released; Forbearence By Lender Not r rilalver. Extension of the rime of paymcnt
                                                                                                                  or modification of
  amonization of the sums secured       this Security Instrument ganted by Lender to any successor in interest of Bonower shall
                                    _by                          -Bonowei's                                                      not
  opcrste to rclease the liability of the original Bonower o.               successor in intsresr. Lender shall not b"
  commence proceedings against any su@essor in interest or refuse to €xtend time
                                                                                                                                   ;di;d ;
                                                                                     for payment or otf,.*ir. rodift amortization
  of the sums secured by this Security Insuument by reasol of any demand made'by                u. *iginJiooo*.,     or Borrower,s
  successors-in interest. Any forbearance by Lender id exercising any right or remedy ihall
  exercise ofany right or remedy.
                                                                                                        .
                                                                                               not 5. ,"uiug, of or preclude the


       12. Successorc and Arelgnr Bound; Jolrt rnd Several Llrbilify; Co-Slgners. The
                                                                                                 covenants and agreements of this
  security Instrument shall bind and beneftt the successors and assigns of Lcnd-Jr and Borower,
  paragraph 9(b). Bonower's covenanG and agreements shall b€ joiit
                                                                                                      r"ti*i t" the provisions of
                                                                          and rr**1. eny eorrower-*io-m-rignriti, si."ritv
  Instum€nt but does not execute the Note: (a) is ce'signing_ this Security lnstrument
                                                                                          onty to morrgagu, gr* and convey thal
  Botrower's interest in the Property under the terms of-this-security Instrument; (b) is
                                                                                          not-p.nonattflliii"trc    pay       to    the sums
  secured by this Security Instrument; and (c) agrces thL Lender
                                                                 ln{any other Bonower may agree to eritend, modifl, forboar
  make any accommodations with regard to the ierms of this Security
                                                                                                                                           or
                                                                    Insirument or the Note wittriut thaiSonorn"rt consent.

 .by first Notices. Any notice to
     -13. class mail              llngwer prwided for in this Security Instrument shall be given by delivering it or by mailing it
                     unless applicable law_
                                        requires use of another methoc. rne noiice shall bi direcied to th; properry
                                                                                                                        Address or
 any other address Borrower designates by notice to Lender. Any notice to Lender
 address stated herein or
                                                                                   shall be given by        f*l
                                                                                                            rfu.. mail to Lender,s
                          Py.addr:ss L,ender designates by notice to Bonower. Any notice provided for in this Security
 InsEument shall be deemed to have been given to Borrower oi Lender when given as prwidea
                                                                                               in dris paratraprr.

  . . 14. Governing Law; Severablllty. This Security Instrument shall be govemed by Federal law and the law of the
 jurisdiction in which the Property is located. In the evint tlgt any provision
                                                                                   of chuse otitris security Insirumont or the Note
  conflice-with applicable law, suoh conflict shall not affect other provisions of this Security Instrurnent it-tie r.rot.
                                                                                                                           wt ich can be
 given effeu without the conflicting provision. To this end the prwisions of this Security l;sh;ent
                                                                                                                   Hrt* are declared o
 be severable.                                                                                            "rJtfr.
            15.   Borrower's Copy. Bonower shall be given one conformed copy of the Nots and of0ris Securiry Instrument.

      16' Hezardous Substrnces. Borrower shall not cau_sc or permit the pres€ncq use, disposal, storage, or release of any
Hazardous Substiurces on or in the Property. Borrower sh{l not do, nor allow anyone els€ to do, anything iffectiog
                                                                                                                    the prcpefti
that is in violation of any Environmental Law The preceding two sentences shall not apply to the p*rrn.i
                                                                                                          ut., or storage on lhe
Pro?erty of small quantities of Hazardous Substances th* arc generally recognized to be appropriate to normal residential
                                                                                                                            uses
and to maintenance ofthe Property.
      Botmwer shall promptly give Lender wrifien notice.of any investigation, ctaim, demand, lawsuit or other action by any
governmurtal or regulatory agettcy or Privatc puty involving the Property and any Hazardous Substance or Environmenui
                                                                                                                               f.ai
of which Bonower has actual knowledge. If Borrowcr learns, or is notified by any govemmcntat or regulatory authority,
                                                                                                                           lhat any
removal or other remediation of any Hazardous Substances
                                                              1{fecting the Property i-s necessary, Bonoier rtritt pro.pUy tale afi
nec€ssary remedial actions in accordance with Environmental Law.
         used in this paragraph- 16, "Hazardous Substances ' are thosc substances defined as toxic or hazardous substances by
_    .As
Environmental Law and the following substances: qasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticidcs and herbicides, volatile solvents, materials containing asbeslos or formaldehydo, and radioactive materials,
                                                                                                                        As used in
this paragraph 16, "Envircnmenhl Law" means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or environmental protection.

       NON'UNIFORM COVENANTS. Bonower and Lender further coverumt and agree as follows:

    17. Asrlgnment of Rentl. Bonower unconditionally assigns and fansfers to Lender all the rents and revenues of 0re
Property. Borrower suthorizes Lender or Len&r's agents to collect the renh and r€venues and hereby directs each tenant of tlre

FHA Connocllcut Open€nd ilortgago wtth itERE         -   1r9E                                                                  Amondod   Z0l
                                                                 Pege 5   of7
lDS. |nc.
                                                                                                     Boffo$,br(8)   rnri"fr   Cre{ $n
       Case
     Case    3:14-mc-00125-RNC Document
          1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                         365-36     01/04/21  Page
                                                        09/25/15   9 of9191
                                                                 Page    of 13




Property to pay the rents to Lender or Lender's agen$. However, prior to Lender's notice to Bonower of Borrower's breach of
any covenant or agreement in the Security fnsBument, Borrower shall collect and receive all rents and revenues ofthe Property
as tnrstee for the benefit of Lender and Bonower. This assignment of rents constitutes an absolute assignment and not an
assignment for additional security only.
     If Lender gives notice of breach to Bonower: (a) all renb received by Bonower shall be held by Borower as rrustee for
benefit of Lender only, to be applied to the sums secured by the Sccurity Instrumenl; (b) Lender shall be entitled to collept and
receive all of the T€nts of the Property; and (c) each tenant of the Pmperty shall pay atl rents due and unpaid ro Lender or
Lender's agent on Lender's written demand to the tenant.
     Borower has not executed any prior assignment ofthe rents and has not and will not perform any act that would prevent
Lender from exercising its rights under this Paragraph 17.
     Lender shall not be required to enter upon, iake contrrcl ofor maintain the Property before or after giving notice ofbreach to
Bonower. However, Lender or a judicially appointed receiver may do so at any time there is a breach. Any application of rents
shall not cure or waive any default or invalidate any other right or remsdy of Lender. This assignment of renh of the Property
shall terminate when the debt secured by the Security Instrumenl is paid in full.

    18. Foreclosure Procedure. If Lender regulres immedlste pslment in full under Paragraph 9, Iender may invoke
rny of the remedier permitted by appllcable law. Lender shell be entitled to collect all expenser incured in pursulng the
remedler pnodded io thls Parrgrrph 18, includlog, but uot liDited to, reasoneble attorneyrt feee end cock of title
evldence.
     If the Leoder's interest in this Security Indrument is held by the Secretary rnd the Secretuy requircs immediste
pryment in full uoder Parrgraph 9, the Secretary may Invoke the nonjudiclrl power of sale provided in the Sinpe Family
Mortgrge tr'oreclosure Act of 1994 (sAct') (12 U.S.C. t75l et seq.) by requestlng r foreclogure commissioner designrted
under tbe Act to comuence foreclosure and to sell the Property rs provided in the Act. Notblng ln the precedi[g sent€trce
shrll deprive the Secretary ofany rightr otherwise svailable to a Lender under tbfu Peragrrph l8 or appllcrble lew.

     19. Relerse. Upon payment and discharge of all sums secured by this Security Instrument, this Securiry tnsrument shall
become nult and void and Lender shall release this Security Instrument without charge to Bonower. Borrower shall pay any
recordation costs.

     2ll. Wolvers. Bonower waives all rights ofhomestead exemption in, and statutory redemption of, the Property and all right
of appraisement of the Property and retinquishes all rights of curtesy and dower in the Property.

    21. Rlders to thir Security Instrument. If one or more riders are executed by Bonower and recorded together with this
Security Inshument, the covenants ofeach such rider shall be incorporatod into and shall amend and supplement lhe covenails
pqd agreements of this Security Instrument as if the ride(s) were a part o{3\is Security Instrument [Check applicabte box(es)].
!LJ Condominium Rider                    $
                                         lJ
                                              Graduated Payment  Rider !       Adjustable Rate Rider
      Planned Unit Development   Rider        Growing Equity   Rider lJ       Other:




FllA Connocdcut Open.End ilorEage wlth [iERg   -   4108                                                             A'non(bd Zot
                                                           Pag6 6   of7
l0S.lnc                                                                                          Borovre(s)   tnitids4      St\   ,
      Case
    Case    3:14-mc-00125-RNC Document
         1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                        365-36     01/04/21  Page
                                                       09/25/15   10 of
                                                                Page  10191
                                                                         of 13




                      BELOW, Borrower                    agrees to the terms             in this Security Instnrment and in any ride(s)




                                                                            /&ah'E* fuL.z-
                                                                            Crroline Mcckel
                                                                                                                                  sean



 STATE OF CONNECTICUT,                                    Hartford          County rs:

 The foregoing instrument was acknowledged bcfore me          this 22nd 6y         eg
 Steven Meckel and Caroline Meckcl.
 Witness my hand and official seal.

My Commission Expires:
(Seal)




                                                                 Commissioner of the Superior Court




FHA    Conn.c{cut Opon-End ttlortg.go wlth ilERs - #96                                                                   Amond€d 2r0l
                                                              Psge 7 of 7
iDS. lnc.
  Case
Case    3:14-mc-00125-RNC Document
     1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                    365-36     01/04/21  Page
                                                   09/25/15   11 of
                                                            Page  11191
                                                                     of 13




                                          SCHEDUTEA
                                        DESCRIPTION
                                      41 Church Street




                    A certain piecc or psresl of land with the buildings thereon, situatsd
 in Simsbury, Connecticut, being known as No. 4l-43 Church Street and designated os
 Houe #41 on a map entitled, "Plan Showing Property By or To Be Acquired By
 Bradfod E. & Gefirudc B. lVilkinson Church Street Tsriftille, Conn, Henry Charles
 Cotton Land Surveyor Stardugt Drive Granby, Conn. Scale l" - 20'Date 8-15-1967",
 which map is on file In the SirnsburyTown Clerk's Ofllcc and being more paf,ticularly
 bounded and described as follows:

 Northerly   by land now or formcrly ofJohn J. Brown. 132 Feet;

 Easterly    by Church Stroet, 85 feet:

 Southerly by House    #45 as shown on said map,132.72 feet, and;

 Westedy     by tand now or formorly of the Estate of Arthur J. Hayes and John J. Brown.
             partly by each, in all. 82 feet.




                                                  SlmEbury' CT
                              Rec.iv€d tor R*ord tt
                                                         !m
                              On 11/?32013 At 10:06:23
  Case
Case    3:14-mc-00125-RNC Document
     1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                    365-36     01/04/21  Page
                                                   09/25/15   12 of
                                                            Page  12191
                                                                     of 13
       RETURN TOI                             Doc   lDi   000917280002         Typc:   LAil
       Blrch Hlll Partners, LLC
       4l Church Street
                                              *802 *2L6-2tT
       Simsbury, CT 06081



      (lndividual)                                        1   14SF                                               CLEAVEUND inc.
                                                                                                            Bloomfield, Conneclicut
                                                                                                                    (203) 243-3456
                                         STATUTORY FORiI WARRANTY DEED

      WE, JEFFERY S. SELTZER       */a  JEFFREY S. SETTZER ANO              00MNN      H. SEIIZER, of the Town of Sinsbury, County of
      Haftford and State of Connecticut


      for consideratbn paid, grant to BIRCH HILL PARINER$           tt0,   of the Town of Sinsbury, County of Hartford and State   of
      Connecticut


                                                                                                    w ith W ARRANTY COVE    VAt'fiS

      A ceftain piece or parcel of land wilh all building and lnprcvements thereon situated in lhe Iown of Sims bury, known as 4l
      Churil Street , being more pailicularly bounded and descibed on SCHEDULE A attached hereto and made a part hereof.

      SA/D PREMISES ARE BEING CONVEYED SUBJECT TO:


      1.   Roal property taxes on the cunent Grand list and any municipal llens or assessmenls becornln g due and payable on or
           afterthe delivery of fhis 0eed.

      2.   Any and all provisions of any nunicipal, ordinann or regulation or pubtic and private |aw with special referenu to the
           provislnns of any zoning regulations and regulations goveming tha said premises.




            DARLENE C. ARTER

      SIAIE OF CONNECI/CUI                                      )
                                                                / ss;            Simsbury September29,2010
      COUNTY OF HARTFORD                                        )




      Porsonally Appaared JEFFERy S. SELTZER NK/A JEFFREY S. SELTZER
      Stgnerfs/ of the foregoing lnstrument, and acknowledged the same to ba thei lree act and deed, before ma




                                                                                               Book: 802 Page: 216 Seq:1
  Case
Case    3:14-mc-00125-RNC Document
     1:11-cv-08726-LTS-HBP Document19-1 FiledFiled
                                    365-36     01/04/21  Page
                                                   09/25/15   13 of
                                                            Page  13191
                                                                     of 13




                                        SCHEDULE A
                                        DESCRIPTION


                      A certain piece or parcel of land with the buildings thereon, situated
   in Simsbury. Connecticut, being known as No. 4l-43 Church Street and designated as
          #41 on a map entitled, "Plan showing property By or To Be Acquired By
    I*9
   Bradford E. & Gertrude B. Wlkinson Church Street Tariffuille, Conn. H.nry Charles
                                                                    :
   Cotton Land Surveyor Stardust Drive Granby. Conn. Scale l " 20' Date B-ls-r967,,
   which map is on file ln the Simsbury Town Clerk's Office and being more particularly
   bounded and described as follows:

   Northerly   by land now or formerly of John J, Brown. 132 Feet:

   Easterly    by Church Street, 85 feet:

   Southerly by House #45 as shown on said map,132.72 feet, and;

   Westerly    by land now or formerly of the Estate of Arthur J. Hayes and John J. Brown.
               partly by each, in all. 82 feet.




                               R!c.h/rd lor Rloord d simrbury, CT
                               On 10/0.[2010 At l:52:40 Pm




                                                                    Book: 802 Page: 216 Seq:2
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 14 of 191




        EXHIBIT
           2
Case
 Case1:11-cv-01590-LTS-HBP Document
       3:14-mc-00125-RNC Document   223-2
                                  19-1      Filed
                                        Filed     03/05/13
                                               01/04/21    Page
                                                         Page    62191
                                                              15 of of 65
Case
 Case1:11-cv-01590-LTS-HBP Document
       3:14-mc-00125-RNC Document   223-2
                                  19-1      Filed
                                        Filed     03/05/13
                                               01/04/21    Page
                                                         Page    63191
                                                              16 of of 65
Case
 Case1:11-cv-01590-LTS-HBP Document
       3:14-mc-00125-RNC Document   223-2
                                  19-1      Filed
                                        Filed     03/05/13
                                               01/04/21    Page
                                                         Page    64191
                                                              17 of of 65
Case
 Case1:11-cv-01590-LTS-HBP Document
       3:14-mc-00125-RNC Document   223-2
                                  19-1      Filed
                                        Filed     03/05/13
                                               01/04/21    Page
                                                         Page    65191
                                                              18 of of 65
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 19 of 191




        EXHIBIT
           3
    04-42001-cb     Doc 7-1 FiledDocument
      Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                      Filed        21:04:23
                                                            01/04/21  Page 20Pleading
                                                                              of 191
    Application in Support of Motion for Relief from the Automatic Stay Pur Pg 1 of 9


Arthur L. Porter, Jr. (ALP 2322)
Fischer Porter Masi & Thomas
A Partnership of Professional Corporations
440 Sylvan Avenue, Suite 130
Englewood Cliffs, New Jersey 07632
(201) 569 - 5959
Attorneys for Donald Israel and Mark Taylor
  Named as Creditors




UNITED STATES BANKRUPTCY COURT                                Return Date: August 26, 2004
SOUTHERN DISTRICT OF NEW YORK                                 Return Time: 2:00 p.m.
------------------------------------------------------------x
In re:

CONSTANCE A. CARPENTER,                                         Chapter 13
                                                                Case No. 04 - 42001 (CB)

                                             Debtor.
------------------------------------------------------------x

To the Honorable Cornelius Blackshear:
                                    APPLICATION
                              IN SUPPORT OF MOTION
                       FOR RELIEF FROM THE AUTOMATIC STAY
                    PURSUANT TO 11 U.S.C. §362 AND F.R.BANKR.P. 4001

        Donald M. Israel and Mark Taylor, by and through their undersigned counsel, hereby

move for relief from the automatic stay pursuant to 11 U.S.C. §362(d), Fed.R.Bank.P, 4001 and

Local Bankruptcy Rule 4001-1, and in support thereof, respectfully state:


                                            I. INTRODUCTION

        1.       On July 7, 2004 (the “Petition Date”), the Debtor, Constance A. Carpenter

(“C.Carpenter” or the “Debtor”) filed a voluntary petition for relief pursuant to Chapter 13, Title

11 of the United States Code (“United States Bankruptcy Code”) before this Court pro se.

        2.       This voluntary bankruptcy filing is the latest in a series of cases commencing in

1993, and that have spanned nine (9) different state and federal trial and appellate level courts.

All of these cases concern (a) liability for the conversion of money by the Debtor’s brother,

                                                         1
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 21Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 2 of 9


Daniel Carpenter (hereafter “D.Carpenter”); (b) enforcement of a federal District Court

Judgment against D.Carpenter by Donald Israel and Mark Taylor (collectively referred to

hereafter as “Israel and Taylor”); and (c) an apparent never ending series of machinations and

diversions by D.Carpenter and now C.Carpenter to avoid execution sale, including the latest

gambit, a last minute transfer of D.Carpenter’s Florida vacation home to his sister, C.Carpenter,

the Debtor herein.

       3.      For the reasons that will be set forth herein, Israel and Taylor are entitled to relief

from the bankruptcy stay, 11 U.S.C. Section 362, pursuant to 11 U.S.C. §362(b), for cause,

including the lack of adequate protection of an interest in property, and because the Debtor does

not have any equity in the property, and because such property is not necessary to an effective

reorganization under Chapter 13.


                     II. HISTORY – UNFORTUNATELY, NOT BRIEF

       4.      Israel and Taylor were D.Carpenter’s business partners. In or about 1992, they

entered into a separation agreement. In 1993, it was discovered that D.Carpenter had failed to

forward them approximately $330,000 required pursuant to the terms of their separation

agreement. Israel and Carpenter were compelled to institute suit in Massachusetts State Court

where D.Carpenter’s offices were located. Thereafter, by agreement, the action was dismissed in
Massachusetts and refiled in the New York State Courts. D.Carpenter then removed the matter to

the United States District Court for the Southern District of New York (hereafter “USDC-NY”)

alleging diversity jurisdiction and the case finally went to trial in the USDC-NY. The

USDC-NY entered a judgment in favor of Israel and Taylor and D.Carpenter appealed to the

United States Court of Appeals for the Second Circuit. The Second Circuit Curt of Appeals

remanded the matter back to the USDC-NY for certain recalculations of interest and, finally on

September 6, 2001, final judgment was entered in favor of Israel and Taylor against D. Carpenter




                                                  2
    04-42001-cb     Doc 7-1 FiledDocument
      Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                      Filed        21:04:23
                                                            01/04/21  Page 22Pleading
                                                                              of 191
    Application in Support of Motion for Relief from the Automatic Stay Pur Pg 3 of 9


as follows (a copy of the final judgment is attached hereto as Exhibit “A” and shall hereafter be

referred to as the “Final Judgment”):

         a.       In favor of Donald Israel against D.Carpenter in the amount of $338,812.95; and

         b.       In favor of Mark Taylor against D.Carpenter in the amount of $152,826.31.1

         5.       In 1988 D.Carpenter purchased a luxury ocean front two bedroom condominium,

located at 1009 Captain’s Court, Amelia Island Plantation, Amelia Island, Fernandina Beach,

Florida 32034 (hereafter the “Condominium Property”). He has never lived there, but vacations

there two or three weekends a year.2

         6.       On May 7, 2002, the Judgment was domesticated in Nassau County, Florida, the
location of the Condominium Property and became a lien on the property. Thereafter,

D.Carpenter filed a separate action in the Florida Circuit Court as permitted under the Florida

Uniform Enforcement of Foreign Judgment Act, F.S. § 501 et. seq. challenging the

domestication of the Judgment. D.Carpenter argued that, notwithstanding the fact that he

himself removed the matter from the New York State Courts to the USDC-NY, and then

appealed the initial judgment entered against him to the United States Court of Appeals for the

Second Circuit, that he made an “inadvertent mistake” in his removal request to the USDC-NY,

and that the New York Federal Courts were retroactively without jurisdiction. The Florida

Circuit Court dismissed D.Carpenter’s Complaint objecting to domestication of the Judgment

based upon the doctrine of judicial estoppel. D.Carpenter has appealed from that ruling to the

Florida First District Court of Appeal. No stay is in effect.

         7.       An execution sale of the Condominium Property was scheduled to be held on

May 24, 2004 pursuant to Florida law. However, on April 14, 2004, D.Carpenter filed a


1
   D.Carpenter is an unlicensed Connecticut attorney, having voluntarily relinquished his license while under
investigation within the last two (2) years. D.Carpenter is presently under indictment by the United States Attorney for
the District of Massachusetts for conversion of in excess of $9 million dollars of his clients’ funds. See attached Exhibit
“B”. The judgment of Israel and Taylor against D. Carpenter, however, evolved from different conversions and they
would not be entitled to restitution as part of the pending criminal matter.
2
 As set forth in Final Judgment, Decision and Order of the Florida Circuit Court, referenced and attached hereafter.

                                                            3
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 23Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 4 of 9


Designation of Homestead pursuant to F.S.§ 22.02. The Florida Constitution provides for an

unlimited homestead exemption to Florida residents. Because D.Carpenter filed a Designation

of Homestead under Florida Statutes, the execution sale was automatically stayed pending

further order of the Florida Court. Israel and Taylor thereafter immediately filed a Creditors’

Bill seeking to strike the Designation of Homestead and to reset the execution sale. That matter

proceeded through discovery and trial on an emergency basis in the Florida Circuit Court, which

found that D.Carpenter was not a bona fide Florida resident entitled to claim the Florida

homestead exemption. See attached Decision and Order: (1) Granting Creditor’s Bill, et.al.,

Exhibit “C.” The property remained scheduled for execution sale on May 24, 2004.

       8.      D.Carpenter’s efforts to frustrate the execution sale were not allayed.

Unbeknownst to Israel and Taylor, during the week before the execution sale, D.Carpenter filed

ex parte proceedings in the United States District Court for the Middle District of Florida

seeking to restrain the Florida State Court execution sale based upon a collateral estoppel theory.

D.Carpenter argued that the USDC-NY finding of diversity jurisdiction was inconsistent with the

Florida Circuit Court’s finding that D.Carpenter was not a Florida resident. The matter was

presented ex parte to Chief Judge Howell W. Melton. After the fact, Israel and Taylor were

advised that Judge Melton denied the ex parte request for a temporary restraining order based

upon, inter alia, the fact that the 1995 uncontested decision regarding diversity in the USDC-NY

was not binding upon, nor dispositive of, D.Carpenter’s right to claim a Florida homestead in

2004. A copy of Judge Melton’s Order is attached hereto as Exhibit “D.” The sale remained

scheduled for May 24, 2004.

       9.      Still not to be denied, and again without providing effective notice to Israel and

Carpenter, D.Carpenter filed an emergency motion to stay the execution sale in the Florida First

District Court of Appeal. He did not advise the Florida First District Court of Appeal of the

denial of a similar application the day before by Judge Melton. Taking advantage of the fact that

the Decision and Order: (1) Granting Creditor’s Bill, et.al., Exhibit “C,” had not been entered

                                                 4
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 24Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 5 of 9


yet, this time he argued very simply that the Florida Circuit Court denied him his Florida

homestead rights. The Florida First District Court of Appeal stayed the execution sale. The

appellate court also provided Israel and Taylor with an opportunity to show cause why the sale

should not be stayed. Israel and Taylor then filed the Decision and Order, and explained the full

history of this matter. The next day the stay was immediately lifted. The execution sale was then

rescheduled to Friday, July 9, 2004.

       10.     On Thursday, July 8, 2004, D.Carpenter’s counsel advised the Sheriff of Nassau

County, Florida that the Condominium Property had been transferred by D.Carpenter to

C.Carpenter, that C.Carpenter had filed a Petition under Chapter 13 of the United States
Bankruptcy Code in New York, and that C.Carpenter had scheduled the Condominium Property

in her Bankruptcy Schedules. Accordingly, the sale was stayed pursuant to 11 U.S.C. §362. The

Florida Nassau County Sheriff has canceled the execution sale.


                III. CAUSE FOR RELIEF FOR THE AUTOMATIC STAY

       11.     11 U.S.C. Section 362 provides:

               On request of a party in interest and after notice and a hearing, the
               Court shall grant relief from the stay provided under subsection (a)
               of this section, such as by terminating, annulling, modifying, or
               conditioning such stay-

               (1)     for cause, including the lack of adequate protection of an
                      interest in property of such party in interest;

               (2)    with respect to a stay of an act against property under
                      subsection (a) of this section, if –

                      (A)      the debtor does not have any equity in such
                              property; and

                      (B)      such property is not necessary to an
                              effective reorganization.




                                                 5
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 25Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 6 of 9


               a. Israel and Taylor are entitled to relief from stay for cause,
   including lack of adequate protection of their interest in the Condominium Property.

       12.     Other than bare legal title transferred from her brother; it is manifestly clear that

C.Carpenter has no interest in the Condominium Property. The property is subject to the

Judgment lien domesticated in Florida effective on June 8, 2002. The judgment is for

approximately $490,000 and continues to accrue interest to date from September 6, 2001 at the

federal judgment rate. The Condominium Property is scheduled in C.Carpenter’s Schedule A as

having a market value of $350,000.

       13.     Under Fla. Stat. §§ 55.10 and 55.507 (2004), (and under the law of every other

state for that matter) a judgment duly recorded pursuant to state law becomes a lien on the non-

homestead real property owned by the judgment debtor. See Dade Fed. Sav. & Loan Ass'n v.

Miami Title & Abstract Div., 217 So. 2d 873, 1969 Fla. App. LEXIS 6405 (3 DCA 1969). Diaz

v. Plumhoff, 742 So. 2d 846, 1999 Fla. App. LEXIS 12410, 24 Fla. L. Weekly D 2140 (2 DCA

1999). The judgment lien does not “evaporate” upon the transfer of the property, with or without

consideration. General Trading v. Yale Materials Handling Corp. 119 F.3d 1485 (11 Cir.

1997), Cert. denied, 1998 U.S. Lexis 2270. Indeed, even before a judgment is entered and

recorded, the law of fraudulent transfers permits the avoidability of transfers made with intent to

hinder, delay or defraud creditors. See also, 11 U.S.C.§ 548.

       14.     In addition, C.Carpenter has wholly failed to offer or provide any adequate
protection payments to Israel and Taylor. Israel and Taylor have not received any adequate

protection offer or any adequate protection payments with regard to the Condominium Property.



       15.     Israel and Taylor have no knowledge of whether there is property and casualty

insurance on the property, whether condominium assessments have been paid timely, whether

taxes have been paid and/or whether the property is being maintained.




                                                  6
    04-42001-cb     Doc 7-1 FiledDocument
      Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                      Filed        21:04:23
                                                            01/04/21  Page 26Pleading
                                                                              of 191
    Application in Support of Motion for Relief from the Automatic Stay Pur Pg 7 of 9


               b. The Debtor has no equity in the property and the property is not
                           necessary to an effective reorganization.

         16.      Israel and Taylor have an informal written appraisal of the property in the amount

of $450,000. The same condominium type as the Condominium Property, in the same or

adjoining buildings, have recently sold for $450,000, and are presently listed for $450,000.3

There is a first mortgage on the property of approximately $75,000. The Judgment today is in

excess of $500,000. C.Carpenter has no equity in the property. Cases establishing cause for relief

from the automatic stay based upon lack of equity include In Re 160 Bleecker Street Associates,

156 B.R. 405, 1993 U.S. Dist. LEXIS 8272,(SDNY 1993) In re Immenhausen Corp., 172 BR

344 (Bank. M.D. Fla. 1994), In re Venice-Oxford Associates, Ltd. Partnership, 236 BR 805

(Bank. M.D. Fla. 1998), In re New Era Co., 125 B.R. 725 (SDNY 1991).



                                            c. Lack of Good Faith

         17.      Like D.Carpenter, C. Carpenter does not live at the Condominium Property. In

her voluntary petition and limited pleadings, she indicates that her address is 484 West 43rd

Street, Apartment 17N, New York, NY 10036.

         18.      It is manifestly clear that the Debtor was persuaded to accommodate her brother’s

latest efforts to avoid the Judgment. In her bankruptcy schedules, she indicates that she has about

$960 in the bank, $12,000 in stock, and that her only creditors other than Israel and Taylor are
the IRS, New York State Income Tax, and two credit cards which appear to be current and total

$4,354.76. She has appeared Pro Se in this matter. There is no disclosure of the non-attorney

Petition preparer in the Petition. She has not filed a Chapter 13 Plan to date. She has not filed

Schedules C and D, nor her Statement of Income and Expenses.




3
  The Florida Circuit Court required the posting of a supersedious bond in the amount of $450,000 to stay the execution
pending appeal of the Decision and Order Granting Creditor’s Bill, based on the value of the property. The Bond was
not posted and D.Carpenter has dismissed his appeal of the Decision and Order Granting Creditor’s Bill.

                                                          7
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 27Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 8 of 9


       19.     There is ample cause to grant relief from the automatic stay in this case based

upon the obvious series of acts oriented to frustrate execution sale without justification or basis.

See In re Grieshop 63 BR 657(ND Ind 1986)( Lack of good faith is cause for lifting stay or for

dismissal of petition. In determining whether good faith exists, court must consider all facts and

circumstances; bad faith may exist where debtor has few or no unsecured creditors; prepetition

conduct of debtor has been improper; petition effectively allows debtor to evade court orders;

there are few debts to non-moving creditors; petition was filed on eve of foreclosure; foreclosed

property is sole or major asset of debtor; there is no possibility of reorganization; debtor's

income is not sufficient to operate; there is no pressure from non-moving creditors;
reorganization essentially involves resolution of two-party dispute; debtor received title to its

major asset immediately before petition was filed; debtor filed solely to create automatic stay.);

Duggan v Highland-First Ave. Corp. 25 BR 955 (BC CD Cal 1982) (Manifest bad faith of

debtor in instituting Chapter 11 case is ample grounds to vacate automatic stay for cause under

11 USCS § 362(d)(1).); In re Ashton 63 BR 244, 15 CBC2d 821 (BC DC ND 1986) (Cause for

relief from stay may include, in addition to lack of adequate protection, element of bad faith on

part of Chapter 13 debtor as well as flawed Chapter 13 plan, even though there has been no

confirmation hearing on plan; court need not wait until confirmation to consider motives for

filing petition or merits of proposed plan.); In re Kornhauser, 184 BR 425 (Bank’y SDNY

1995). (Bad faith filing of bankruptcy petition constitutes "cause" for relief from automatic stay

under 11 USCS § 362(d)(1).); In re Nelson (Relief from stay for cause will be granted to

mortgagee due to Chapter 13 debtor's bad faith where subject property was transferred to

Chapter 13 debtor in close proximity to her filing and debtor has failed to rebut prima facie

showing of bad faith that has consequently arisen; debtor has failed to demonstrate that her

successful reorganization is more likely now than it was prior to transfer.)




                                                  8
   04-42001-cb     Doc 7-1 FiledDocument
     Case 3:14-mc-00125-RNC        07/28/04 19-1Entered  07/28/04
                                                     Filed        21:04:23
                                                           01/04/21  Page 28Pleading
                                                                             of 191
   Application in Support of Motion for Relief from the Automatic Stay Pur Pg 9 of 9


                                      III. CONCLUSION

         20.    For the reasons set forth hereinabove, Israel and Taylor request an Order Granting

Relief from the bankruptcy automatic stay, 11 USC § 362(d), and any other relief that the Court

deems appropriate in the premises.

Dated:          July 28, 2004
                                             FISCHER PORTER MASI & THOMAS
                                             A Partnership of Professional Corporations




                                      By:    _____________________________________
                                             Arthur L. Porter, Jr. (ALP 2322)
                                             Attorneys for Donald Israel and Mark Taylor
                                              Named as Creditors




L:\WP\ISRAEL\CONSTANCE\362\362APP




                                                9
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 29 of 191




        EXHIBIT
           4
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page302ofofof97
                                                             92         191
                                                                         7
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page313ofofof97
                                                             93         191
                                                                         7
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page324ofofof97
                                                             94         191
                                                                         7
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page335ofofof97
                                                             95         191
                                                                         7
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page346ofofof97
                                                             96         191
                                                                         7
Case
 Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
       1:04-cr-10029-GAO  Document19-1
                         Document  190-3Filed
                                   12 Filed   01/04/21
                                          Filed
                                             06/01/20    Page
                                                12/14/05Page
                                                          Page357ofofof97
                                                             97         191
                                                                         7
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 36 of 191




        EXHIBIT
           5
Case1:11-cv-01590-LTS-HBP
Case 3:14-mc-00125-RNC Document 19-1
                          Document    FiledFiled
                                   380-1    01/04/21   PagePage
                                                 02/12/14   37 of2191
                                                                   of 2
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 38 of 191




        EXHIBIT
           6
Civil   Criminal   Query   Reports    Utilities     Search Help Document
                                             Case 3:14-mc-00125-RNC Log Out19-1 Filed 01/04/21 Page 39 of 191

                                       3:14-mc-00125-RNC Universitas Education, LLC v. Nova Group, Inc
                                                            Robert N. Chatigny, presiding
                                                               Date filed: 11/06/2014
                                                            Date of last filing: 11/13/2020

                                                                      Parties

                           Carpenter Financial Group, Inc                            Grayson Colt Holmes
                           18 Pond Side Lane                                         Ouellette, Deganis, Gallagher and Grippe
                           West Simsbury, CT 06092                                   143 Main Street
                           Added: 11/13/2020                                         Cheshire, CT 06410
                           (Interested Party)                                        203-272-1157
                                                                 represented by
                                                                                     203-250-1835 (fax)
                                                                                     gholmes@odglaw.com
                                                                                     Assigned: 11/13/2020
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


                           Grist Mill Partners, LLC                                  Dan E. LaBelle
                           Added: 01/27/2016                                         Halloran & Sage
                           (Interested Party)                                        315 Post Rd. West
                                                                                     Westport, CT 06880
                                                                 represented by
                                                                                     203-227-2855
                                                                                     labelle@halloran-sage.com
                                                                                     Assigned: 01/27/2016
                                                                                     ATTORNEY TO BE NOTICED


                           Nova Group, Inc
                           Added: 11/06/2014
                           (Respondent)


                           Universitas Education, LLC                                Paula Kae Colbath
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 40 of 191




        EXHIBIT
           7
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 41
                                                           1 of
                                                              of50 191
                                                              United States District Court
                                                                            District of Connecticut
                                                                           FILED AT NEW HAVEN
                                                                        October 21
                                                                       _______________________,20___
                                                                                                      20
                                                                            Y. Gutierrez
                                                                       By__________________________
                                                                                Deputy Clerk
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 42
                                                           2 ofof50
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 43
                                                           3 ofof50
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 44
                                                           4 ofof50
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 45
                                                           5 ofof50
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   101 Filed
                                       Filed 01/04/21
                                             10/21/20 Page
                                                      Page 46
                                                           6 ofof50
                                                                  191
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 47 of 191




        EXHIBIT
           8
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 48
                                                           1 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 49
                                                           2 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 50
                                                           3 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 51
                                                           4 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 52
                                                           5 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 53
                                                           6 ofof54
                                                                  191
 Case
Case   3:20-cv-00738-JAM Document
     3:14-mc-00125-RNC    Document19-1
                                   103 Filed
                                       Filed 01/04/21
                                             11/16/20 Page
                                                      Page 54
                                                           7 ofof54
                                                                  191
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 55 of 191




        EXHIBIT
           9
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 56
                                                               2 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 57
                                                               3 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 58
                                                               4 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 59
                                                               5 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 60
                                                               6 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 61
                                                               7 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 62
                                                               8 ofof113
                                                                      191
 Case3:14-mc-00125-RNC
Case  1:11-cv-08726-LTS-HBP Document
                          Document   300 Filed
                                   19-1    Filed01/04/21
                                                 06/19/14 Page
                                                          Page 63
                                                               9 ofof113
                                                                      191
Case 3:14-mc-00125-RNC
Case 1:11-cv-08726-LTS-HBPDocument
                            Document 300 Filed
                                   19-1   Filed01/04/21
                                                06/19/14 Page
                                                         Page 10
                                                              64 of
                                                                 of113
                                                                    191
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 65 of 191




        EXHIBIT
          10
(P a g e 2 o f 3 )
                       Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 66 of 191




        M'       Banknorth                                                CERTIFICATE OF RESOLUTION OF CORPORATION



          To:        TD Bank, N.A.                                   (Depository")       From: (Name/Address of Corporation)
                     Drake Mill Mall, 714 Hopmeadow St                                          CARPENTER FINANCIAL GROUP, INC.
                                                                                                100 GRIST MILL RD.
                     Simsbury, CT 06070                                                         SIMSBURY, CT 06070
                     Region: TDBN Mid-Ati CT

          I hereby certify that I am the duly elected and qualified Secretary/Clerk and keeper of the records of the Corporation named above, that
          the following is a true and complete copy of a Resolution duly adopted at a meeting of the Board of Directors or shareholders of said
          Corporation held on, or dated on the date shown below in accordance with law and the by-laws of, or by consent of, said Corporation,
          and that my delivery of this Certificate of Resolution to Depository certifies to Depository that such Resolution is still in full force and
          effect.

          RESOLVED, the following officers, employees or agents of Corporation, whose names and signatures appear below, are hereby
          authorized, acting singly or jointly, for and on behalf of the Corporation, to open and maintain a deposit account or accounts of the
          Corporation with Depository, subject to the terms and conditions specified in the applicable Account Agreement(s), and to endorse and
          deposit with said Depository negotiable instruments or other orders for the payment of money, which endorsements may be made in
          writing or by stamp and without the designation of the person endorsing.

         Be it further resolved, the undersigned officers, employees or agents of Corporation may sign checks or other orders for the payment of
         money, withdrawing funds from Corporation account(s) with Depository. Such signature may be in writing or by facsimile. In the event
         this Corporation uses facsimile signature(s) for these persons it shall promptly notify the Depository and execute any form(s) that may
         be requested by Depository in connection therewith. This Corporation assumes all responsibility for the use of actual or purported
         facsimile signature(s) and shall indemnify and hold harmless the Depository from any and all liability, costs, expenses, suits, claims, or
         actions arising out of any action or inaction taken by the Depository in good faith under the terms of this Resolution. The signature of
         any one the officers, employees, or agents indicated below is necessary to act under this Resolution.

         RESOLVED, that the Depository be promptly notified in writing by the Secretary/Clerk or any officer of this Corporation of any change in
         this Resolution, such notice to be given to the Depository in which any account of this Corporation may be maintained, and that until it
         has actually so received such notice in wilting it is authorized to act in reliance on this Resolution, and that until it has actually received
         such notice it shall be indemnified and held harmless from any loss suffered or liability incurred by it in continuing to act in reliance of
         this Resolution even though this Resolution may have been changed.

         RESOLVED, that the Depository may, in its discretion, accept in lieu of an original signature, a legible facsimile or photocopy
                                                                                                                                       of a
         signature of any of the officers designated in the foregoing Resolution.

         RESOLVED, that the Corporation shall be bound by the terms and conditions of the Account Agreement as it may be revised and or
         amended from time to time.



                              .#L_J                              DANIEL E CARPENTER                                   '




          V;                                                     AMANDA ROSSI




         I further certify that the foregoing are titles, names and genuine signatures of the
         present officers, employees and agents of the Corporation authorized by the                                          .    .

         above Resolution.
         In Witness thereof, I have hereunto subscribed my name as Secretary/Clerk and
                                  his Corporation, if any, on the date shown below.                               .       :_.;_.   -    '   Ir




         ha;g2iture                                                                                                                         -




         Date of Resolution:              20
       Rev. 060008 TO 000kno,th is    trade name of TD flank. N.A.
                                                                                                             TD-UNIVERSITAS 0895
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 67 of 191




        EXHIBIT
          11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page
                                                                   681ofof191
                                                                           50




                                 UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------
UNIVERSITAS EDUCATION, LLC,                                              :
                                                                         : Case No.: 11-CV-1590 (LTS):
                                    Petitioner,                          :
                                                                         :
                           v.                                            :
                                                                         :
NOVA GROUP, INC., as Trustee, Sponsor                                    :
And Named Fiduciary of the CHARTER OAK                                   : April 5, 2011
TRUST WELFARE BENEFIT PLAN,                                              :
                                                                         :
                                    Respondent.                          :
------------------------------------------------------------------------



                     OPPOSITION TO PETITION TO CONFIRM AND
                   CROSS MOTION TO VACATE ARBITRATION AWARD




                                                       Joseph M. Pastore III (JP 1717)
                                                       FOX ROTHSCHILD LLP
                                                       One Landmark Square, 21st Floor
                                                       Stamford, CT 06901
                                                       Telephone: (203) 425-9500

                                                                  and

                                                       100 Park Avenue, Suite 1500
                                                       New York, New York 10017
                                                       Telephone: (212) 878-7900
                                                       E-mail: jpastore@foxrothschild.com




ST1 27278v1 04/05/11
       Case 3:14-mc-00125-RNC
       Case 1:11-cv-01590-LTS-HBP Document
                               Document 19-115Filed
                                                 Filed 04/05/11Page
                                                     01/04/21    Page
                                                                    692ofof191
                                                                            50




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

SUMMARY

  Factual Background ................................................................................................................... 6

ARGUMENT

  Point I ....................................................................................................................................... 11

  The Court Should First Resolve Nova’s Motion to Dismiss .................................................... 11

  Point II ...................................................................................................................................... 12

  Universitas’ Attempt to Simultaneously Obtain Judicial Relief and Continue with the
  Arbitration Divests This Court of Jurisdiction Because the Award is Not Final...................... 12

  Point III ..................................................................................................................................... 13

  Universitas’ Failure to Pay Filing Fees Renders Award a Nullity............................................ 13

  Point IV..................................................................................................................................... 15

  The Arbitrator Ignored the
  Multiple Legal Arguments for Denying the Claim................................................................... 15

     A. Universitas’ Failure to Timely File a Claim Mandates Denial of any Death Benefit
     Under the Plan....................................................................................................................... 16

          1.     Plan § 8.01 ................................................................................................................ 19

          2.     Ivan Schinderman, Esq. ............................................................................................ 20

          3.     Insurance Agent Bruce Mactas ................................................................................. 20

          4.     Lack of Equivalent Substitutes for a Claim Form .................................................... 22

          5.     Allowance of a “Provisional” Claim......................................................................... 24

          6.     The Late Appeal........................................................................................................ 25

          7.     Additional Pertinent Legal Authority ....................................................................... 27

     B.        The Arbitrator Ignored the Plan Requirements of ERISA............................................ 29

          1. The Award manifests an egregious or patently irrational application of the law
          because the Arbitrator failed to apply ERISA’s preemption provision ............................ 29

                                                                        i
ST1 27278v1 04/05/11
        Case 3:14-mc-00125-RNC
        Case 1:11-cv-01590-LTS-HBP Document
                                Document 19-115Filed
                                                  Filed 04/05/11Page
                                                      01/04/21    Page
                                                                     703ofof191
                                                                             50




                 a. The Arbitrator manifestly disregarded the law by failing to apply ERISA and
                 allowing Universitas to assert state law claims............................................................. 29

                 b. The Arbitrator manifestly disregarded the law by failing to apply the most
                 deferential standard of review to Nova’s decisions and decision making process—the
                 arbitrary and capricious standard of review.................................................................. 31

            2. The Award manifests an egregious or patently irrational application of the law
            because the Arbitrator failed to apply well established contract principles fatal to
            Universitas’ claim ............................................................................................................. 38

       C.        Illegal Sharing of Death Benefit. .................................................................................. 40

            1.      Draft July 2008 Settlement Agreement..................................................................... 40

            2.      Illegal November 2008 Settlement Agreement......................................................... 41

            3.      Pertinent Legal Authority ......................................................................................... 44

CONCLUSION............................................................................................................................. 46




                                                                       ii
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page
                                                                   714ofof191
                                                                           50




        Respondent Nova Group, Inc. (“Nova”), as Trustee, Sponsor and Named Fiduciary of the

Charter Oak Trust Welfare Benefit Plan (the “Plan”) hereby submits this opposition to Petitioner

Universitas Education LLC’s (“Universitas”) March 15, 2011 Petition to Confirm Arbitration

Award (the “Petition”) and cross-motion pursuant to 9 U.S.C. § 10 to vacate the arbitration

award issued by the American Arbitration Association dated January 24, 2011 (“Award”)

through which Universitas was awarded certain death benefits (including attorneys’ fees, interest

and costs) against Nova.

        At the outset, and without consideration of the merits addressed below, Nova

incorporates and adopts the arguments set forth in its March 11, 2011 Motion to Dismiss this

proceeding (“Motion to Dismiss”) (Doc. No. 3) and respectfully suggests that the Court dispose

of that motion first. The Motion to Dismiss is predicated on the existence of the prior pending

Application to Vacate the Award that was filed by Nova with the Connecticut Superior Court for

the Judicial District of Hartford on January 25, 2011 (the “Connecticut Application to Vacate”).1

This opposition and cross motion is made without waiver of Nova’s Motion to Dismiss, and

should the Court rule in Nova’s favor on that motion, further consideration of the Petition and

this cross motion will not be necessary. Indeed, should this Court rule in Nova’s favor on the

Motion to Dismiss, the District of Connecticut can and will rule on the merits of the Connecticut

Application to Vacate and the Petition.

        Additionally, Universitas’ Petition should be denied for the simple reason that because of

Universitas’ actions, the Award is not final and the relief it seeks is premature. As explained in

greater detail below, the arbitration was split into two phases, and the arbitrator effectively


1
 On or about March 3, 2011, Universitas removed the Connecticut Application to Vacate to the United States
District Court for the District of Connecticut (“District of Connecticut”).


ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page
                                                                   725ofof191
                                                                           50




offered Universitas two options in the event that it prevailed on its claims: (1) seek to enforce

any phase I award through the court system and, if that process did not make it whole, return to

the arbitration for phase II, or (2) immediately proceed to phase II without resort to the judicial

system. At the present time, Universitas is attempting to double dip, as it has not only filed the

Petition in New York, but it is seeking to immediately move to phase II of the arbitration.

Without commenting on the merits of any phase II proceedings, Universitas’ continuing actions

with the arbitration reveal that the Award is not final and that this Petition is premature. The

Petition should immediately be dismissed for this reason alone.

        Were this Court to reach the merits of the Petition and the instant cross motion to vacate,

Universitas, as a threshold matter, failed to pay the requisite filing fees to initiate and prosecute

the arbitration. As a result, the Arbitrator lacked jurisdiction to issue the Award and the Award

is a nullity. The Arbitrator was informed of the issue and the governing law on multiple

occasions, yet refused to address the deficiency.

        With regard to the underlying merits, Universitas failed to file a timely claim for benefits,

which is a legal prerequisite under both Federal (the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”) and Connecticut state law for receiving any benefits,2 and the

Plan expressly states that a claim filed after the deadline must be denied. Thus, the Award

manifests an egregious and patently irrational application of the law and violates clear public

policy of Connecticut by granting death benefits to a claimant that failed to file a timely claim

for death benefits or follow any of the required rules of the Plan.

        Equally important, the Arbitrator also failed to apply ERISA appropriately as follows: (1)

the Arbitrator failed to apply ERISA’s preemption provision, providing that ERISA shall

2
 Reference is made to Connecticut law because the Plan provides that it “shall be construed, regulated
and administered by and under the laws of the State of Connecticut, where the Trust is created.” Plan
§ 13.06. (A copy of the Plan is attached hereto as Ex. A.)
                                                    2
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page
                                                                   736ofof191
                                                                           50




supersede any and all state laws insofar as they relate to an employee benefit plan, thereby

permitting Universitas to assert untenable state law claims against Nova and the Plan; (2) the

Arbitrator failed to review the denial of Universitas’ claim for benefits, and subsequent appeal

thereof, under the “arbitrary and capricious” standard of review; and (3) the Arbitrator failed to

apply well-established contract principles that are fatal to Universitas’ claim for benefits. In

each instance, Nova had made these legal requirements abundantly and repeatedly clear to the

Arbitrator, yet the Arbitrator disregarded these clear legal principles in rendering the Award.

        Thus, if the Court declines to dismiss this action, or alternatively, declines to transfer this

action to the District of Connecticut, as will be demonstrated below, the Petition should be

denied and the Award should be vacated

                                            SUMMARY

        At bottom this is a very simple case. Mr. Sash Spencer (“Mr. Spencer”) and his

insurance agent, Bruce Mactas (“Mactas”) schemed to defraud the Charter Oak Trust – which is

a welfare benefit plan – and use its money to purchase insurance policies to secretly provide the

proceeds from the prohibited sale of those life insurance policies held by the Trust (though

fraudulently applied for and fraudulently obtained by Mr. Spencer and Mactas through the Trust)

to fund a veritable “pleasure palace” out in the desert of Las Vegas to be run by Mr. Spencer’s

mistress, who is the head person of the dubious “charity” in this case – known as Universitas. It

was represented to the fiduciary of the Charter Oak Trust that Universitas was a bona fide charity

that provided scholarships to inner-city youth. The truth was that Universitas – really called

Destination Universitas and not Universitas Education, LLC – was really not a charity at all, but

rather a speculative venture to be created in the deserts of Las Vegas as a retreat for overworked

and stressed-out business executives and world leaders.


                                                   3
ST1 27278v1 04/05/11
         Case 3:14-mc-00125-RNC
         Case 1:11-cv-01590-LTS-HBP Document
                                 Document 19-115Filed
                                                   Filed 04/05/11Page
                                                       01/04/21    Page
                                                                      747ofof191
                                                                              50




          Mr. Spencer and his agent Mactas planned to use the special “split-dollar” financing

arrangement provided by the Charter Oak Trust to purchase two insurance policies on Mr.

Spencer’s life that Mr. Spencer and Mactas planned to sell to the financing source for the Charter

Oak Trust, Grist Mill Capital, LLC, for a total of $1,800,000. The facts and the details of this

transaction are not in dispute, nor is the cost of the purchase of the two policies from the Plan,

which is $4,300,000 and is comprised of the premiums paid for the policies, plus the financing

costs, plus 20% of the cost of the policies plus a percentage of the total death benefit as a

placement fee for arranging the transaction. All of this was unknown to Nova, which only knew

that all of the Plan documents prohibit this type of Life Settlement or STOLI transaction.3

          The only problem with Mr. Spencer’s plans and the illicit Mactas STOLI transaction was

that Mr. Spencer died before the policies could be purchased from the Plan, and now the bogus

charity – Universitas – has asserted its claim to the proceeds as Mr. Spencer’s designated

beneficiary under the Plan, despite breaking or ignoring every rule in the proverbial ERISA book

as well as the Plan documents.

          The Arbitrator totally exceeded and abused his power and authority, manifestly

disregarded and ignored the law, violated the public policy of ERISA, Connecticut and the law

thereunder, and otherwise imperfectly performed his duties on what can only be described as a

clear-cut case of “No Award” for at least a dozen reasons:

    1.       According to Sash Spencer’s insurance agent, Mactas, there was no meeting of the
             minds between the parties. If, as Mactas testified, Mr. Spencer would not have done
             the deal because of the 20% holdback provisions on any death benefit under Plan §
             6.01, then there was and is no contract. No meeting of the minds means there was no
             agreement between the parties and the benefits would be rescinded just as would an
             insurance policy based on fraud and/or mistake.



3
 See, e.g., Mark Maremont & Leslie Scism, Odds Skew Against Investors in Bets on Strangers’ Lives,
Wall St. J. at A1 (Dec. 21, 2010).
                                                  4
ST1 27278v1 04/05/11
         Case 3:14-mc-00125-RNC
         Case 1:11-cv-01590-LTS-HBP Document
                                 Document 19-115Filed
                                                   Filed 04/05/11Page
                                                       01/04/21    Page
                                                                      758ofof191
                                                                              50




    2.       This supposition by Mactas, however, is not only rank speculation but total nonsense
             as well. Spencer and Mactas were defrauding the Plan by doing a Life Settlement
             transaction. Spencer negotiated the costs of the Life Settlement down to the penny;
             from 3% down to 2%, and from 2% down to 0%. Spencer wanted to minimize the
             cost of the Life Settlement transaction but did not care about death benefits because if
             he died, his beneficiary would not receive the death proceeds under the Life
             Settlement transaction anyway; the ultimate purchaser and new owner of the policies
             would have been the beneficiary of all of the insurance proceeds of the policies.
             Therefore, Spencer never intended to make Universitas the beneficiary of “his”
             money in life or in death. There is no record of Mr. Spencer making any gifts to
             Universitas during his lifetime or as part of his will. More importantly to this case,
             there is voluminous evidence that he intended to make Universitas the beneficiary of
             his illicit and illegal Life Settlement agreement, but not the beneficiary of any
             insurance policy on his life. Mr. Spencer’s “intent” was clear – he intended to live a
             long and prosperous life, so that any investment on any insurance policy on his life
             would ultimately be a bad investment for any purchaser of the policies. If he had
             truly intended to make Universitas the beneficiary of his insurance policies, why not
             disclose that to his wife and his business associates, or even his attorney? Obviously,
             he did not want to disclose either his illicit affair or his illicit STOLI transaction
             arranged surreptitiously by his insurance agent, Mactas.

    3.       Mr. Spencer did not intend to die within two years. He wanted to use other people’s
             money – i.e., the $1.8MM he negotiated to receive from Grist Mill Capital, LLC
             (“GMC”) – to fund his mistress’ project in the desert outside of Las Vegas. This is
             fraud on the Plan because the Plan documents clearly prohibit any type of Life
             Settlement transaction and any death benefits under the Plan are therefore forfeited.

    4.       Mr. Spencer’s employer, Holding Capital, adopted into a welfare benefit plan by
             signing the Corporate Resolution and the Adoption Agreement. Holding Capital and
             Mr. Spencer agreed to follow the rules of the Plan and indemnify the Plan for all
             costs, including attorneys’ fees.

    5.       Mr. Spencer and/or his agent, Mactas, lied on the Enrollment Documents and
             insurance forms.

    6.       Holding Capital, Spencer, Mactas, and Universitas all failed to follow the rules of the
             Plan, including compliance with the Plan’s claims procedures.

    7.       Universitas failed to prove that Holding Capital or Mr. Spencer paid the Plan’s
             enrollment fee of $1,500 or the annual Admin Fees of $1,500 for 2007 and 2008.

    8.       Universitas and Holding Capital and their attorneys, agents, and advisors threatened
             litigation against the Plan numerous times in clear contravention of the Plan
             Documents.



                                                  5
ST1 27278v1 04/05/11
         Case 3:14-mc-00125-RNC
         Case 1:11-cv-01590-LTS-HBP Document
                                 Document 19-115Filed
                                                   Filed 04/05/11Page
                                                       01/04/21    Page
                                                                      769ofof191
                                                                              50




    9.       Universitas never submitted a complete claim form on a timely basis and because of
             this fact alone is barred from any recovery under the Plan.

    10.      Universitas did not submit a timely Appeal, and it was sent to the wrong person at the
             wrong address.

    11.      When Jack Robinson, Nova’s general counsel, told Universitas’ attorney Ivan
             Schinderman that he needed to submit a claim form, Schinderman said he was too
             busy “fending off the widow,” Mary Spencer. In fact, Universitas, in a written
             document, manifested an intent to disclaim its right to collect anything from the Plan
             in exchange for a $5,000,000 contribution from Mary Spencer.

    12.      After Jack Robinson repeatedly informed Universitas and its agents, advisors, and
             attorneys that they needed to submit a claim form, Schinderman said he was too busy
             fending off Mary Spencer to worry about filing a claim form and Alex Sgoutas,
             representing Universitas, responded that instead of submitting the claim form, they
             needed more time to hire a new attorney to address the legal claims that Mr. Robinson
             had brought to their attention. Behind the scenes, Sgoutas had conversations with Jim
             Donaghy of Holding Capital Group (Mr. Spencer’s employer) contemplating
             threatening and bringing more litigation against the Plan.

          Despite Universitas’ best efforts to obfuscate the undisputed facts of this case, defame

uninvolved parties, and to expand these proceedings beyond the scope of ERISA and the

examination of whether or not Universitas is entitled to benefits under the Plan, as detailed below

there is no question that Universitas is not legally entitled to any benefits under the Plan, and the

Arbitrator should have decided as such as a matter of law.

          For these and other reasons set forth herein, the Petition should be denied and instead the

Award should be vacated in its entirety.

                                        Factual Background

          The Plan is a welfare benefit plan that provides death benefits to the designated

beneficiaries of employees whose employers participate in the Plan. Normally, a participating

employer makes cash contributions to the Plan each year and the Plan uses those contributions to

purchase a life insurance policy on the life of the covered employee in an amount sufficient to

pay the death benefit chosen by the employer at the time it enters the Plan. However, the

                                                   6
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page7710ofof191
                                                                           50




employer may, at any time, change the amount of the death benefit by executing a new adoption

agreement and, similarly, increase or decrease the amount of the annual contributions the

employer makes to the Plan.

        The Plan is at all times the owner and beneficiary of the life insurance policy issued on

the life of the covered employee, meaning that neither the employer nor the employee has any

privity with the life insurance company that issues the policy. If a covered employee dies while

his employer is participating in the Plan, the gross policy proceeds are paid from the life

insurance company directly to the Plan (as the beneficiary of the policy). After deducting

various reimbursements, fees and costs agreed to by the employer and the employee at the time

they enter the Plan, the Plan then pays out the net death benefit to the employee's designated

beneficiary (normally a spouse, child, or a cared for and legitimate charity).

        Due to a special funding arrangement that the Plan was able to offer employers, a third-

party funding source (Grist Mill Capital, LLC (“GMC”)) agreed to fund the contributions by the

employers, meaning that the employers did not have to make any cash contributions to the Plan.

All of the funds necessary to pay the premiums on the life insurance policies issued on the lives

of the covered employees were paid by GMC on a “split-dollar” basis in return for the employer

and the employee agreeing to reimburse the Plan and GMC for all premiums paid as well as pay

other necessary funding fees, interest and other costs. This third-party funding arrangement

allowed participating employers and covered employees to obtain valuable life insurance

coverage through the Plan at no up-front cost to them.

        As a result of this unique “split-dollar” funding arrangement, the employer in this

particular case, Holding Capital Group, Inc. (“Holding Capital”), entered the Plan in December

2006 and chose to enroll its President and CEO Mr. Spencer in the Plan. When it enrolled in the


                                                 7
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page7811ofof191
                                                                           50




Plan in December 2006, Holding Capital chose a $10 million death benefit for Mr. Spencer’s

beneficiary. Universitas was designated as Mr. Spencer’s revocable beneficiary. A few months

later, in March 2007, Holding Capital and Mr. Spencer executed a new Adoption Agreement and

chose a $20 million death benefit for Mr. Spencer’s revocable beneficiary — Universitas.

        However, in May 2008, for some reason Mr. Spencer changed the beneficiary

designation for Universitas from revocable to irrevocable. Barely a month later, in June 2008,

Mr. Spencer died unexpectedly. Soon thereafter, Nova and the Plan discovered that Universitas

was a fake charity run by Mr. Spencer’s former mistress.

        Almost immediately after Mr. Spencer’s untimely and unexpected death, Universitas

retained an attorney, Ivan Schinderman, Esq. (“Schinderman”), to represent Universitas both

with respect to its dealings with the Plan as well as its efforts to fend off competing claims to the

death benefit by Mr. Spencer’s widow. Once Mr. Spencer’s widow discovered that her

husband’s mistress (whose existence and identity had been kept secret from the widow) was

slated to receive a multi-million death benefit, the widow advised Nova and the Plan that she

intended to protest any payment to Universitas and the mistress.

        In July 2008, the Plan’s general counsel (Attorney Robinson) sent a letter to

Schinderman, Holding Capital, and counsel for the widow stating that because Mr. Spencer had

designated Universitas as his sole irrevocable beneficiary, the Plan was obligated to pay any

death benefit to Universitas notwithstanding the competing interests and demands of the widow.

In that letter, a mistaken reference was made to a $30 million death benefit because, at the time,

the Plan’s general counsel did not know that although the Plan owned $30 million of life

insurance coverage on Mr. Spencer’s life, in March 2007 Mr. Spencer and Holding Capital had

executed a new adoption agreement by which a $20 million death benefit was chosen.


                                                  8
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page7912ofof191
                                                                           50




        Pursuant to Plan § 8.01, a claim for benefits under the Plan must be submitted to the Plan

no later than 180 days after the end of the Plan Year in which the covered employee dies. The

Plan Year ends on September 30th and Mr. Spencer died in June 2008. Thus, Universitas was

required to file a claim for benefits with the Plan no later than 180 days after September 30, 2008

— or March 30, 2009. It is undisputed that although Universitas was represented by

Schinderman from the time of Mr. Spencer’s death in June 2008 until Schinderman’s own

untimely death in June 2009, neither Universitas nor Schinderman filed a claim for benefits by

the March 30, 2009 claims deadline.

        The Plan allowed Universitas to file a provisional claim for benefits in July 2009 (several

months after the claims deadline had already passed) due to Universitas needing to retain new

counsel after Schinderman’s death the prior month. However, the Plan specifically and

expressly reserved its right to deny any such claim on timeliness (and other) grounds.

        But when Universitas filed its provisional claim in July 2009, the Plan was shocked to

discover that instead of Universitas claiming a right to the entire death benefit as Mr. Spencer’s

sole irrevocable beneficiary, Universitas and Holding Capital had entered into an illegal

agreement whereby Universitas and Holding Capital were to split the death benefit evenly. Both

the terms of the Plan and governing law prevent an employer such as Holding Capital from

receiving any benefits under a welfare benefit plan in general and under the Plan in particular.

        Even more shocking was that, as part of this illicit and illegal agreement, Mr. Spencer’s

insurance broker (Bruce Mactas) was slated to receive an illegal $200,000 kickback if the death

benefit exceeded $23 million. Having received a copy of this illicit and illegal agreement

attached to Universitas’ claim form, Nova (on behalf of the Plan) denied the provisional

Universitas claim for benefits in its entirety for these reasons as well as for the most basic reason


                                                  9
ST1 27278v1 04/05/11
        Case
        Case 1:11-cv-01590-LTS-HBP Document
             3:14-mc-00125-RNC Document 19-115 Filed
                                                Filed01/04/21
                                                      04/05/11 Page
                                                                Page8013ofof191
                                                                             50




that Universitas failed to file a timely claim for benefits. Universitas filed an appeal to Nova of

the denial of its claim, which was also denied for the aforementioned reasons as well as for the

additional reason that Universitas failed to file the appeal on time and failed to file the appeal at

the correct address.

          Universitas commenced an arbitration proceeding as required by Plan § 8.02(d) regarding

the denial of its claim for benefits.4 However, Universitas failed to pay the required filing fees

with the American Arbitration Association (“AAA”) to commence and prosecute the arbitration,

such fees estimated to be approximately $23,000. Nova objected to Universitas being able to

initiate and prosecute an arbitration seeking in excess of $30 million in death benefits plus

interest and attorneys’ fees without paying the required $23,000 fee, and sought to have the

arbitration proceeding dismissed on that basis. Nova repeatedly informed the Arbitrator of the

rules and law requiring Universitas to pay these fees. However, the Arbitrator denied Nova’s

motion.

          Prior to conducting any hearings, on November 3, 2010, the Arbitrator issued an order

that dealt with, among other things, bifurcation of the proceedings against the various

respondents into two phases. The initial phase (“Phase I”), was to involve Nova; an individual,

solely in his capacity as a trustee; and another entity, solely in its capacity as an administrator.

The second phase (“Phase II”), to the extent it became necessary, was to involve veil piercing

4
    The governing arbitration provision states, in pertinent part, as follows:

          Any controversy or claim arising out of or related to a denial of benefits hereunder or any
          and all other disputes, claims or controversies (whether or not related to benefits) arising
          under this Plan & Trust shall be settled by binding arbitration before a single arbitrator in
          New York, New York, under the commercial arbitration rules of the American Arbitration
          Association. . . . This Agreement and the Plan shall be construed, regulated, and
          administered by and under the laws of the State of Connecticut.

Plan § 8.02(d).

                                                       10
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8114ofof191
                                                                           50




type claims against certain other respondents should any Phase I award not be fully satisfied.

Notably, the arbitrator specifically denied the Phase II parties motions to dismiss “without

prejudice subject to renewal should Claimant prevail in the initial proceedings and elect to

proceed with arbitration rather than seeking judicial recourse.” See November 3, 2010

AAA Order attached hereto as Ex. B at ¶ 2 (emphasis added).

        After the three-day Phase I hearing was held in December 2010, in which Universitas

failed to present any evidence that it paid the required filing fees or filed a timely claim for

benefits, the Arbitrator issued the Award on January 24, 2011. On January 25, 2011, Nova filed

the Application to Vacate the Award with the Connecticut Superior Court for the Judicial District

of Hartford. Nova’s filing predated the Summons and Notice filed with the New York Supreme

Court on February 11, 2011. Following removal of the New York filing to this Court, on March

11, 2011, Nova filed a Motion to Dismiss this action on the basis of the prior existing action

pending in Connecticut. (See Doc. No. 3.) The Petition was filed several days later, and nearly

two months after the Connecticut Application to Vacate was filed. Now, during the pendency of

this action, Universitas seeks to simultaneously conduct Phase II of the Arbitration. See March

22, 2011 correspondence from Universitas’ counsel to the Arbitrator attached hereto as Ex. C.

        Based on these facts and the arguments below, Nova and the Plan request that the Court

dismiss this action or, in the alternative, deny Universitas’ Petition and instead vacate the Award.

                                           ARGUMENT

                                               Point I

                       The Court Should First Resolve Nova’s Motion to Dismiss

        As noted, on March 11, 2011, Nova moved this Court to dismiss this action on the basis

of the prior filing of Nova’s Connecticut Application to Vacate. Rather than repeating the

arguments set forth in that filing, Nova respectfully refers the Court to that submission. Nova
                                                  11
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8215ofof191
                                                                           50




submits that resolution of its Motion to Dismiss should come first and could very well moot any

need to further consider the Petition or Nova’s cross-motion to vacate. Dismissal of this

proceeding will not leave Universitas without a remedy, as the exact same issues will eventually

be resolved by the District of Connecticut.

        Thus, for all of the reasons addressed in the Motion to Dismiss, the Court should grant

that motion and take no further action on the Petition.

                                               Point II

   Universitas’ Attempt to Simultaneously Obtain Judicial Relief and Continue with the
      Arbitration Divests This Court of Jurisdiction Because the Award is Not Final

        When the Arbitrator ordered the arbitration to be bifurcated into two phases on

November 3, 2010, he effectively gave Universitas an option in the event that it prevailed in

Phase I to proceed in one of two ways: (1) deem the Phase I Award to be final and seek to

enforce it through a court proceeding with a potential Phase II to assess purported liability for

any deficiency; or (2) immediately proceed to Phase II. The Arbitrator’s November 3rd Order

was clear, it was one or the other. See Ex. B. In the event that Universitas chose to immediately

resume the Arbitration through Phase II, judicial action was foreclosed because the Phase I

Award would effectively be an interim and not a final award. See, e.g., Rocket Jewelry Box, Inc.

v. Noble Gift Packaging, Inc., 157 F.3d 174 (2d Cir. 1998) (noting that under FAA awards are

final when they “resolve all the issues submitted to arbitration”). The Award is not final because

it did not resolve all issues submitted to arbitration, namely resolution of the liability of all

parties named as respondents. It is those respondents who are potentially subject to a Phase II

hearing. Indeed, confirming the interim nature of the Award, it is self-titled as an “Interim

Award.”




                                                  12
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8316ofof191
                                                                           50




        Contrary to the Arbitrator’s Order, Universitas is now attempting to have its cake and eat

it too. Not only has Universitas commenced the instant action, but Universitas is aggressively

pushing for an immediate commencement of Phase II. See Ex. C. Universitas’ efforts to resume

the arbitration through Phase II highlights that the Award is not final and the Petition should be

immediately dismissed as premature.

                                             Point III

                Universitas’ Failure to Pay Filing Fees Renders Award a Nullity

        Both parties agreed that the arbitration would be conducted “under the commercial

arbitration rules of the American Arbitration Association,” Plan § 8.02(d). Accordingly, both

parties agreed to abide by the AAA’s Flexible Fee Schedule. Universitas commenced an

arbitration against Nova with the AAA in June 2010 (as amended in September 2010) seeking

$30,677,276.75 in damages plus interest and attorneys’ fees.

        Based on Universitas’ demand and applying the AAA Flexible Fee Schedule, Universitas

should have paid $16,867.73 for the Initial Fee and Proceed Fee, plus a Final Fee of $6,000 when

the first hearing was scheduled, for a total of $22,867.73. Yet, shortly after commencement of

the arbitration, and before the Hearing was to commence, Nova learned that Universitas failed to

pay the necessary filing fee in accordance with the AAA’s Flexible Fee Schedule, purportedly on

the basis of a hardship waiver. Nova objected to Universitas proceeding with this arbitration

without fulfilling its obligations to pay all required fees, but the AAA refused to provide Nova

with any papers filed by Universitas in support of its waiver request or any communication from

the AAA to Universitas concerning the request. The AAA simply informed Nova that it had, on

an ex parte basis, unilaterally permitted Universitas to proceed without paying the full fee. Nova

moved to dismiss based, inter alia, on Universitas’ failure to pay the requisite fees.


                                                 13
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8417ofof191
                                                                           50




        Subsequently, Nova learned from one of Universitas’ submissions that the AAA had

granted Universitas a “deferral” of its required filing fee. Nova has no idea what this “deferral”

means—whether it means that Universitas will have to pay the full or partial fee at some later

time or whether it will have to pay only if it wins an award. In either case, Nova still has not

received the benefit of AAA Rule R-49 because that rule envisions up-front payment of filing

fees as the norm with a very limited exception “in the event of extreme hardship,” and, to Nova’s

knowledge, Universitas has not made any showing of hardship, let alone extreme hardship.5

        It is fundamentally unfair for Universitas to enjoy all the benefits of arbitration without

paying for them. Throughout, Universitas was represented by a prestigious and expensive 300-

attorney national law firm, Loeb & Loeb. Obviously, there was no financial hardship in finding

and hiring top-shelf counsel. In fact, the filing made by Universitas’ counsel showed that under

their retainer agreement, Universitas would be required to pay on a monthly basis an amount

equal to the current fees being billed and defer the other half until the arbitration process was

over. That same filing stated that the Loeb & Loeb billings to date were over $1,000,000, which

means Universitas had the financial wherewithal to pay Loeb & Loeb at least $500,000. So,

clearly $23,000 to the AAA for the arbitration process should not have been a problem.

Moreover, if Loeb’s bills for Lexis-Nexis and outside counsel were far more than the mere

$23,000 required by the AAA, it should have been obvious to both Universitas and Loeb that

Loeb pay the AAA arbitration fees up front rather than risk the “No Award” mandate that comes

from failure to pay their share of the arbitration costs.



5
  AAA Rule R-49 states, in pertinent part, “The filing fee shall be advanced by the party or parties
making a claim or counterclaim . . . The AAA may, in the event of extreme hardship on the part of any
party, defer or reduce the administrative fees.” The AAA’s Flexible Fee Schedule also states that “[i]f a
Proceed Fee is not submitted within ninety (90) days of the filing of the Claimant’s Demand for
Arbitration, the [AAA] will administratively close the file and notify all parties.”
                                                    14
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8518ofof191
                                                                           50




        Universitas materially breached the arbitration agreement and should not have been

permitted to proceed further with the arbitration. The necessity to pay the requisite filing fees is

a jurisdictional requirement in arbitration just as much as it is in state or federal court. See 28

U.S.C. § 1914(a) (requiring $350 civil filing fee in federal district court). “Procedural

requirements established by Congress for gaining access to the federal courts are not to be

disregarded by courts out of a vague sympathy for particular litigants.” Baldwin County

Welcome Center v. Brown, 466 U.S. 147, 152 (1984); see also Jarrett v. US Sprint

Communications Co., 22 F.3d 256, 261 (10th Cir. 1994) (“The filing fee requirement, by

contrast, is established by Congress as a prerequisite to a civil action and must be complied with,

absent the granting of IFP status.”).

        Moreover, the AAA had no authority to decide the issue of whether Universitas should be

allowed to materially breach its obligation to arbitrate. The AAA usurped the Arbitrator’s role

by, essentially, granting Universitas IFP (In Forma Pauperis) status without the procedural

safeguards and requirements utilized by state and federal courts. Nova informed the Arbitrator

of this in its motion to dismiss and the Arbitrator denied the motion.

        Under these circumstances, Universitas’ failure to pay the required filing fees should be

deemed a material breach of the arbitration agreement by Universitas, rendering an award in

favor of Universitas a nullity.

                                              Point IV

                                 The Arbitrator Ignored the
                       Multiple Legal Arguments for Denying the Claim

        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 9, a court may vacate an arbitration

award “if the arbitrators exceeded their powers, or so imperfectly executed them that a mutual,

final, and definite award upon the subject matter submitted was not made.” Id. “An award is in

                                                  15
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8619ofof191
                                                                           50




‘manifest disregard of the law’ where ‘a governing legal principle is well defined, explicit, and

clearly applicable to the case, and where the arbitrator ignored it after it was brought to the

arbitrator’s attention in a way that assures that the arbitrator knew its controlling nature.’” Bear

Stearns & Co., Inc. v. 1109580 Ontario, Inc., 318 F. Supp. 2d. 199, 202 (SDNY 2004) (citations

omitted).

        As detailed below, the Arbitrator’s Award in favor of Universitas manifests an egregious

application of the law and the Award in favor of Universitas must be vacated.

A.      Universitas’ Failure to Timely File a Claim Mandates Denial of any Death Benefit
        Under the Plan

        The primary reason for denying Universitas a death benefit under the Plan was that it

failed to submit a claim before the deadline of March 30, 2009. Ex. 431; Tr. 986:8-12.6

Because it is undisputed that Universitas failed to file a claim by the deadline, Nova, as the Plan

Trustee, Sponsor, and Fiduciary, was legally required to strictly follow the provisions of the Plan

and deny the claim. The Arbitrator was made aware of the law mandating this result yet clearly

ignored it in rendering the Award.

        Guiding this issue is the Connecticut Supreme Court’s decision in Voris v. Middlesex

Mut. Assur. Co., 297 Conn. 589 (2010).7 There, the Court held that an insurance company

properly denied a claim on the grounds that the claim was submitted after the deadline imposed

in the policy and it was of no consequence whether the late submission prejudiced the insurer:

6
  “Ex.” refers to exhibits admitted into evidence during the arbitration hearing and “Tr.” refers to the
arbitration hearing transcript page and line(s). Due to the number and volume of these citations, they are
not submitted herewith but are referenced solely for the purpose of highlighting that the statements have a
foundation. Should the Court wish to review these materials, Nova will provide them as a supplement to
this filing
7
  Reference to Connecticut law is required because the Plan provides that it “shall be construed, regulated
and administered by and under the laws of the State of Connecticut, where the Trust is created.” Plan
§ 13.06.

                                                    16
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8720ofof191
                                                                           50




        A failure to abide by the limitation of action condition in a policy stands on a
        much different footing than a non-compliance with the notice provisions… [T]he
        main purpose underlying the notice stipulations is to safeguard the insurer from
        prejudice in processing a claim. Therefore, where an insurer’s interests have not
        been harmed by a late notice, the reason for the notice condition is lacking. By
        contrast, limitation periods of suits are designed to promote justice by preventing
        surprises through revival of stale claims, to protect defendants and courts from
        handling matters in which the search for truth may be impaired by loss of
        evidence, to encourage plaintiffs to use reasonable and proper diligence in
        enforcing their rights, and to prevent fraud… The presence or absence of
        prejudice is not, nor should it be, a factor in deciding whether an insurer
        may effectively assert this defense under the policy.

297 Conn. at 599-600 (emphasis added).

        “Where the language of the contract is clear and unambiguous, the contract is to be given

effect according to its terms.” Allstate Life Insurance Co. v. BFA Ltd. Partnership, 287 Conn.

307, 313 (2008). When a document “operates in the nature of a contract, in that it establishes the

parties’ rights and obligations [courts] apply the rules of contract construction to the

interpretation [of the document].” Cantonbury Heights Condominium Association, Inc. v. Local

Land Development, LLC, 273 Conn. 724, 734 (2005).

        Thus, courts may enforce claims limitations provisions in policies despite the fact that

most insurance policies are contracts of adhesion. Arpin v. Aetna Cas. & Sur. Co., No. CV-91-

0388584, 1994 WL 411309, at *2 (Conn. Super. Ct. Jul. 27, 1994). “Limitations on time within

which a claim may be brought set forth in a policy raise different concerns that are analogous to

those raised by statutorily imposed limitations on actions.” Bilodeau v. Aetna Cas. & Sur. Co.,

No. CV-94-0534733S, 1996 WL 107030, at *4 (Conn. Super. Ct. Feb. 29, 1996). “There is no

requirement that an insurance company prove it was prejudiced due to lack of notice under a

claims made policy… [P]rejudice for an untimely report in [the case of a claims made policy] is

not an appropriate inquiry ….” Cabrera v. United Coastal Ins. Co., No. CV-04-0833416S, 2005

WL 1971216, at *6 (Conn. Super. Ct. Jul. 18, 2005).

                                                 17
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8821ofof191
                                                                           50




        Moreover, the filing of a timely written notice of claim is not a mere promise, or

condition precedent to the accrual of a claim for benefits under Plan § 8.01 but is a condition

precedent to entitlement to any benefits thereunder because that section specifically provides for

denial of the claim and a loss of all benefits if the beneficiary fails to comply with its

requirements. See Gianetti v. Health Net of CT, Inc., 116 Conn. App. 459, 468 (2009) (“If the

condition is not fulfilled, the right to enforce the contract does not come into existence.”).

        Indeed, this is the very reasoning espoused in McCarthy v. Travelers Indem. Co., No.

CV-970345443-S, 2000 WL 372801 (Conn. Super. Mar. 29, 2000):

        [T]here is an established body of case law in this jurisdiction as well as others
        specifically dealing with the issue of compliance with proof of loss policy
        provisions, with the leading case in Connecticut being Elberton Cotton Mills, Inc.
        v. Indemnity Ins. Co., 108 Conn. 707, 145 A. 33 (1929). The insured in that case
        submitted a proof of loss nine months after notice of loss, and the insurer claimed
        forfeiture on the ground that the policy required proof of loss within ninety days
        after notice. The court, relying on the great preponderance of authority as
        disclosed in the exhaustive discussions contained in Hirsch-Fauth Furniture Co.
        v. Continental Ins. Co., 24 F.2d 216 (S.D. Fla. 1928), and Clark v. London
        Assurance Corp., 44 Nev. 359, 195 P. 809 (1921), held that "if the furnishing of
        proof of loss within a stipulated time is made a condition precedent to liability on
        the part of the insurer, or if a forfeiture is provided for failure to file within that
        time, those provisions will ordinarily be given effect, but where the rendering of
        such proof within the specified time is not expressly made a condition precedent
        to liability, and no forfeiture is provided for on account of delay . . . such delay
        merely postpones the time of payment and for bringing suit, and if proof of loss is
        subsequently given the insured may recover on his policy notwithstanding his
        delay, provided the time otherwise limited for bringing suit has not expired."
        (Emphasis added.) 108 Conn. at 712-13 . . . . The above principles continue to be
        expressed in the great weight of authority as indicated recently in a leading
        insurance treatise: "Where a policy requires proofs of loss to be furnished within a
        certain time after loss has occurred, but does not specify forfeiture for failure to
        furnish them within the prescribed time . . . the insured may maintain an action
        even though he or she does not furnish proofs within the designated time,
        provided he or she does furnish them." (Emphasis added.) 13 G. Couch, Insurance
        (3rd Ed. 1999) 193:20, p. 193-31.

        What the above authority makes clear is that, although a delay in submitting the
        required proof of loss, absent an express contractual provision to the contrary,
        does not automatically result in forfeiture, the obligation of the insured to furnish

                                                  18
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page8922ofof191
                                                                           50




        such proof is not dispensed with--the insured ultimately must provide a sworn
        proof of loss in order to recover, and do so within the time limitation
        designated in the policy for bringing suit.

2000 WL 372801 at * 3-4 (emphasis added).

        This is entirely consistent with the fundamental tenets of insurance law where, absent a

waiver or excuse, untimely notice discharges the duty to pay benefits:

        Under Connecticut law, “absent waiver, an unexcused, unreasonable delay [by an
        insured] in notification [of a covered occurrence] constitutes a failure of condition
        that entirely discharges an insurance carrier from any further liability on its
        insurance contract.”

Arrowood Indemnity Co. v. King, 605 F.3d 62, 77 (2d Cir. 2010) (quoting Aetna Cas. & Sur. Co.

v. Murphy, 206 Conn. 409, 412, 538 A.2d 219 (1988)).

        There is no dispute that Universitas never filed a written (let alone sworn) notice of claim

with the Plan Administrator (i.e., Nova) within 180 days after the end of the Plan Year, despite

the clear and unambiguous language governing the claims process and denial of benefits.

Universitas has not established any waiver by Nova of the contractual requirements. Nor has it

otherwise provided an excuse for its untimely filing. National Publishing Co. v. Hartford Fire

Ins. Co., 287 Conn. 664, 673 (2008) (“When an insured brings an action against an insurer for

breach of the insurance contract, the insured bears the burden of proving that it complied with

the terms of the contract, including the conditions.”). Nevertheless, the Arbitrator, who was fully

aware of these legal requirements, disregarded them and issued an award that flies in the face of

the above cited well-established legal principles.

        1.       Plan § 8.01

        Article VIII of the Plan is entitled, “Claims by Members or Beneficiaries,” and the very

first section, § 8.01, states that a claim must be filed on a form supplied by the Plan Sponsor

(Nova) and provides a simple road map for determining the deadline. As Jack E. Robinson,

                                                 19
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9023ofof191
                                                                           50




Esq., General Counsel of Nova, testified, Plan § 8.01 required claims for benefits to be filed with

the Administrator (Nova) on forms supplied by the Plan Sponsor (Nova) “within one hundred

eighty (180) days from the end of the Plan Year in which the death of incident of claim

occurred.” Plan § 2.21 defined “Plan Year” to mean “the 12-month period ending on September

30th of each year.” Tr. 1100:10-16. As Robinson explained, since Spencer died on June 10,

2008, the pertinent Plan Year ended on September 30, 2008 and the deadline of 180 days later

was March 30, 2009. Tr. 1100:20-25. Plan § 8.01 further provides that any claim application

not filed by the deadline “will be considered untimely filed and denied for that reason.”

(Emphasis added.)

        2.       Ivan Schinderman, Esq.

        Robinson testified that on several occasions he repeatedly told Ivan Schinderman,

Universitas’ attorney from at least the end of June 2008 until his death the following June, to

read the Plan and make sure to file a claim by the deadline. Tr. 687:5-688:2; 691:24-692:11.

He asked Schinderman when he would be filing a claim for the death benefit. Schinderman

replied that he was “too busy fending off the widow Mary Spencer” who was threatening to

contest Universitas’ right to the death benefit under Florida law protecting surviving spouses.

Tr. 693:17-696:6. Furthermore, Schinderman certainly had a copy of the Plan because he and

Robinson discussed the issue regarding the 20% withhold of death benefit in Plan § 6.01, an

issue raised as early as Robinson’s letter of July 23, 2008 (Ex. 83), and Schinderman pulled the

Plan out of his briefcase during a lunch with Robinson at the Harvard Club in New York City.

Tr. 1093:22-1094:19.

        3.       Insurance Agent Bruce Mactas

        Mactas testified that as part of the services he renders to his life insurance clients, he

assists their beneficiaries in making claims after the clients die. Tr. 36:7-18; 415:18-23. In
                                                  20
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9124ofof191
                                                                           50




testifying about Ex. 92, an email chain about Robinson’s July 23, 2008 letter, he referred to

“client issues” and under cross-examination clarified that he viewed Universitas as his client.

Tr. 187:4-19; 326:5-327:24. As early as January 19, 2007, Mactas had a copy of the Plan. Ex.

19. He sent it to Spencer in May or June 2007. Tr. 375:24-376:20.

        In performing his services for his clients, on June 13, 2008, three days after Spencer died,

Mactas had his staff complete a claim form for the proceeds of the life insurance policies issued

by Lincoln National Life Insurance Company (“Lincoln”) and sent it to Nova’s president

(Wayne H. Bursey) to execute on behalf of the beneficiary of the policies (i.e., the Plan). Ex. 63;

Tr. 414:14-416:18. Mactas testified he obtained the form from Lincoln, and the form required

the beneficiary to swear to the accuracy of the statements under penalty of perjury. Tr. 415:15-

17; 416:7-9. Bursey signed the form before a notary public and sent it back to Mactas on June

16, 2008. Ex. 413; Tr. 416:13-19; 419:3-7. Mactas filed the form with Lincoln’s brokerage

general agent on July 10, 2008, a month after Spencer died. Ex. 70; Tr. 418:22-421:13. Thus,

Mactas knew very well how to request a claim form, fill it out, have the beneficiary sign it under

oath, and file it with the insurer or payor.

        Despite performing these tasks for the Plan to make sure that Lincoln paid under the

policies, Mactas admitted that he never once asked the Plan for its claim form for a death benefit

under the Plan to be completed by Plan beneficiaries and that he never filed a claim form with

the Plan before the March 30, 2009 deadline. Tr. 446:18; 447:12. He also acknowledged that

the claim form he submitted to Lincoln did not constitute filing of a claim for a death benefit

under the Plan. Tr. 446:6-9. On April 4, 2008, two months before Spencer died, Mactas asked

whether he should fill out a new beneficiary form to make irrevocable Spencer’s designation of




                                                 21
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9225ofof191
                                                                           50




beneficiary and “file it with COT” [Charter Oak Trust]. Ex. 55. Thus, Mactas recognized there

were Charter Oak Trust forms that he must file with the Plan.

        Mactas remained actively involved with Universitas by communicating with the Plan,

Universitas and its representatives, Holding Capital and its representatives, and Spencer’s widow

and her representatives after Spencer’s death and past the March 30, 2009 deadline for filing a

claim and, thus, could have and should have asked the Plan for a claim form and filed it before

the March 30, 2009 deadline, which he should have calendared based on Plan § 8.01. Ex. 65,

414, 72, 439, 84, 106, 425, 165; Tr. 441:18-442:2.

        Thus, both of Universitas’ representatives had the Plan document no later than July 2008

and could have and should have obtained the claim form from Nova, helped Universitas

complete it, and filed it before the March 30, 2009 deadline. Obviously, with all these insurance

agents, advisors and attorneys involved representing Holding Capital, Universitas, and the

widow and threatening litigation regarding Plan § 6.01, someone should have at least requested a

claim form. Mactas asked Nova’s Barbara Korfel to send the Plan document to Lincoln, but

never once asked her to send him a claim form so Universitas could file a claim with the Plan.

        4.       Lack of Equivalent Substitutes for a Claim Form

        Universitas cannot seriously contend that it filed any claim whatsoever before March 30,

2009. In light of its examination of Robinson, Universitas argued that Schinderman’s February

25, 2009 letter to Robinson (Ex. 418) constituted a “claim” for death benefits under the Plan.

However, that letter cannot conceivably be considered a claim for benefits. The letter is not

signed by Universitas as the beneficiary, nor is it signed under oath. The word “claim” does not

appear in the “Re” line. In fact, the letter is nothing more than a continuation of the debate over

the 20% withhold, to which Robinson responds in the second paragraph of his letter dated March

2, 2009 (Ex. 419).
                                                 22
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9326ofof191
                                                                           50




        There is no other document that Universitas argued constitutes a written claim before

March 30, 2009. Rather, it suggests in its examination of Robinson that the filing of a written

claim on a form supplied by Nova was unnecessary because the Plan already had all of the

information required by the form. Tr. 829:4-839:16; Ex. 148, 424. Robinson testified,

however, that the Plan needed a claim to be signed by the beneficiary and that trust law required

the claim to be signed under oath. Tr. 827:15-828:6; 1101:15-19.

        Additionally, Robinson explained that clearly the Plan did not possess knowledge of all

the information called for in the claim form because when Universitas eventually filed the

belated provisional claim form on July 15, 2009, it wrote on the line for “Designated

Beneficiary” the phrase, “PLEASE SEE ATTACHED AGREEMENT.” Tr. 927:7-24. The

attached Agreement was a Settlement Agreement and Releases dated November 11, 2008 in

which Universitas and Holding Capital agreed to pay Mactas $200,000 if the net death benefit

exceeded $23 million and then to split evenly the net death benefit between Universitas and

Holding Capital. Ex. 425. Since Robinson was learning for the first time that Universitas was

directing the Plan to pay portions of the death benefit to Mactas and Holding Capital based on a

Settlement Agreement from November 2008, the Plan obviously did not know all the

information called for in the claim form before the March 30, 2009 deadline. Tr. 916:7-917:22.

Robinson testified that he was unaware of the November 2008 Settlement Agreement before

seeing it as an attachment to the provisional claim form after it was filed on July 15, 2009. Tr.

915:8-16; 1086:21-1087:7.

        Robinson also testified that it is important for the Plan to have all the necessary

information about the death benefit claim in a single document to protect the Plan from later




                                                 23
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9427ofof191
                                                                           50




conflicting claims. Tr. 1102:19-1103:9. Furthermore, it is important to have the beneficiary

sign under the penalty of perjury to prevent fraud. Tr. 1108:17-1109:4.

        Consequently, the requirement of a written, sworn claim form submitted by the deadline

is not a mere ministerial event that can be complied with in substance or through alternative

means. Following the letter of the Plan required the denial of the claim under these

circumstances.

        5.       Allowance of a “Provisional” Claim

        Robinson testified that after Lincoln paid the policy proceeds to the Plan in mid-May

2009 (but only after the Plan had sued Lincoln), Nova searched its records but could not find any

claim form filed by Universitas. Tr. 889:6-23; 893:3-895:4. Likewise, Robinson could not find

any claim form in his files. Id.

        Because Plan § 8.01 provides that any claim application not filed by the deadline “will be

considered untimely filed and denied for that reason,” Robinson was obliged to inform

Universitas in a letter dated July 8, 2009 (Ex. 424) that it had failed to file a claim by the March

30, 2009 deadline and that failure to file a timely claim was sufficient grounds for denying

Universitas any death benefit. Nevertheless, because the Plan was not in business for the

purpose of denying claims (in which case it would have eventually gone out of business), the

Plan allowed Universitas to file a “provisional” claim by July 15, 2009 but reserved the right

ultimately to deny the claim for untimeliness. Tr. 901:5-14; 976:21-977:9; Ex. 424. Robinson

testified that this was not an exercise in futility because the Plan might have allowed the claim if

Universitas demonstrated that it had completed a claim form and given it to Mactas or

Schinderman but that it had not been forwarded to the Plan. Tr. 901:5-902:12.

        Robinson testified that it was not his job to calendar or keep track of the March 30, 2009

deadline. Tr. 878:15-879:22. He had reminded Schinderman several times to file a claim form.
                                           24
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9528ofof191
                                                                           50




Tr. 687:5-688:2. Mactas testified he had decades of experience in filing claim forms after a

client’s death and had sold insurance in connection with so-called “419 plans.” Tr. 66:15-17;

334:15-19. Thus, Universitas had two representatives who should have calendared the deadline

and filed the claim form before the deadline. Universitas should sue them for failing to do so,

especially since they both read the Plan document where all of the required procedures for filing

a claim for benefits are clearly spelled out. Universitas argued incessantly over the 80%

provision in Plan § 6.01 but now wants the Arbitrator to believe that it completely overlooked

the claims procedure outlined in Plan § 8.01. That does not make any sense, and Nova should

not be held responsible for the professional negligence of Mactas and Schinderman in this

regard.

          6.     The Late Appeal

          Universitas acknowledged that it sent its appeal of the denial of its death benefit claim to

Robinson in care of Benistar at Benistar’s Stamford, Connecticut office and has not presented

any evidence that it sent its appeal to Nova in Simsbury, Connecticut. Ex. 223. Plan § 8.02(a)

provides that if a claim for death benefits is denied, the claimant “may file a written appeal to the

Administrator” within 60 days after denial of the claim. There is no dispute that the Plan

Administrator was Nova, Plan § 2.01, and Nova’s only location is in Simsbury, Connecticut.

          Plan § 8.01 provides that “[c]laims for benefits under the Plan shall be filed with the

Administrator . . . .” In accordance with that provision, Universitas sent its provisional claim

form to Wayne H. Bursey, Nova Group, Inc., 100 Grist Mill Road, Simsbury, CT. Ex. 425.

Additionally, at the end of Robinson’s July 8, 2009 letter, he directed Universitas to file its claim

with Bursey at Nova in Simsbury and the claim form he enclosed had a similar directive on its

first page. Ex. 424 (NOVA 981). On page 3 of Bursey’s letter dated October 2, 2009 denying

the claim, he set a deadline of December 1, 2009 for Universitas “to file a written appeal of this
                                               25
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9629ofof191
                                                                           50




decision to Nova.” Ex. 431. That letter was written on Nova letterhead showing an address in

Simsbury. Id.

        Because Universitas and its lawyers ignored these instructions to file the appeal with

Nova in Simsbury and rather sent it to Robinson in Stamford, the appeal sat on his desk through

the first ten days or so of December 2009 while he was in Massachusetts campaigning for the

Republican nomination for Ted Kennedy’s Senate seat against the ultimate general election

winner – Scott Brown. Tr. 1127:16-1128:16. Furthermore, Robinson did not have access to his

email during this period because he did not yet have a Blackberry. Tr. 1202:3-22.

Consequently, Nova did not receive Universitas’ appeal until mid-December 2009, after

Robinson returned to his office in Stamford, found the appeal on his desk, and forwarded it to

Bursey in Simsbury. Tr. 1128:12-1129:10.

        Universitas cannot blame its failure to file its appeal with Nova in Simsbury on

Robinson’s earlier letter of September 11, 2009 (Ex. 427). Robinson wrote that letter to stop

Loeb & Loeb and Alex Sgoutas, Universitas’ representatives, from threatening the Plan with

litigation and/or conducting settlement negotiations directly with Bursey and others to the

exclusion of Robinson, the attorney representing the Plan. Thus, he insisted that all such

“communications” and “questions” be directed solely to him, as the Plan’s counsel. He did not

state that any appeal of a denial of death benefit should be directed to him. In fact, at that time,

the claim was still pending, and no denial was issued until three weeks later. Tr. 1126:7-1127:1.

        Accordingly, yet another ground for denial of the appeal was that it was not filed with

Nova in Simsbury by the December 1, 2009 deadline. Ex. 433.




                                                 26
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9730ofof191
                                                                           50




        7.       Additional Pertinent Legal Authority

        Denial of a death benefit to Universitas may seem harsh, but ERISA and Plan § 8.01

require that result. Nova, as Plan Sponsor, Trustee, and Fiduciary, was required to follow the

rules of the Plan.

        In Kennedy v. Plan Adm’r for DuPont Sav. & Inv. Plan, 129 S. Ct. 865, 875 (2009), the

Supreme Court held that the plan administrator rightfully followed the plan documents and

ignored the informal attempts to change the designation of the beneficiary. In the present case,

the legal issues surrounding delivery, or lack of delivery, of a claim form, and the Plan

documents were presented to the Arbitrator and they were ignored. The Arbitrator was also told

that under ERISA, Universitas was not free to ignore informal attempts by Universitas to vary

the Plan’s requirements.

        Nova relies on two principles of law enunciated in Kennedy that apply to all claims

brought against any welfare benefit plan:

        1.       Universitas’ claim for benefits “stands or falls by ‘the terms of the plan,’
                 [ERISA] § 1132(a)(1)(B), a straightforward rule of hewing to the
                 directives of the plan documents that lets employers establish a uniform
                 administrative scheme, [with] a set of standard procedures to guide
                 processing of claims and disbursement of benefits.”

        2.       “ . . . ERISA forecloses any justification for enquiries into nice
                 expressions of intent . . . .”

Kennedy, 129 S. Ct. at 875 (2009) (quotation marks omitted).

        Again, these legal issues were explained to the Arbitrator in detail. Nova explained to the

Arbitrator that it denied Universitas’ claim because Nova was obliged to follow the letter of the

Plan documents. For instance, Nova was required to enforce the requirement that a claim be

submitted on its form and under oath by March 30, 2009. The fact that Universitas may have

contacted Nova soon after Mr. Spencer had been laid to rest is immaterial to the timeliness of its

                                                   27
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9831ofof191
                                                                           50




claim and whether it was submitted in proper form. Indeed, Universitas was being counseled by

its representatives, Mactas and Schinderman, both of whom had the Plan and were aware of the

necessity that claims had to be properly and timely filed in order to obtain a death benefit. The

deadline for claims and the form for the claims are bright line tests from which Nova could not

deviate. The Arbitrator was repeatedly told this clear and well settled point of law, and he

elected to ignore it.

        Thus, Universitas’ claim was properly denied on the grounds that it was submitted after

the deadline imposed by Plan § 8.01, and its appeal was properly denied on the grounds that it

was submitted after the deadline imposed by Plan § 8.02(a). In fact, under the Supreme Court’s

ruling in Kennedy, supra, Nova, as the Plan’s Fiduciary, was obligated to “hew[] to the directives

of the plan documents” and avoid “enquiries into nice expressions of intent” and, as a result, was

compelled to deny Universitas’ claim and appeal because they both were submitted too late

under these clear deadlines established by the Plan.

        To the extent Universitas attempted to argue that it had provided the Plan with the

equivalent of a claim form before the March 30, 2009 deadline, there is no dispute that it never

filed a written and sworn proof of claim with the Plan Administrator before March 30, 2009, as

required by Plan § 8.01. The claim form itself requires that the proof of claim be made in

writing and sworn to under penalty of perjury by the beneficiary and in two places. Ex. 424

(UNIV 983, 985). No such document existed or was filed before mid-July 2009.

        Simply put, because Universitas failed to file a sworn proof of claim, no benefits are

payable under the Plan. This was the very situation addressed in McCarthy, supra, where the

plaintiff never submitted a sworn proof of loss. The court held “that at the very least the

plaintiff’s failure to submit a sworn proof of loss has prevented the loss from becoming payable.”


                                                28
ST1 27278v1 04/05/11
      Case
      Case 1:11-cv-01590-LTS-HBP Document
           3:14-mc-00125-RNC Document 19-115 Filed
                                              Filed01/04/21
                                                    04/05/11 Page
                                                              Page9932ofof191
                                                                           50




2000 WL 372801 at * 4. All these points of law were provided to the Arbitrator in both pre- and

post-hearing submissions, and he ignored them.

B.      The Arbitrator Ignored the Plan Requirements of ERISA

        1.       The Award manifests an egregious or patently irrational application of the
                 law because the Arbitrator failed to apply ERISA’s preemption provision

        The Award also manifests an egregious and patently irrational application of the law in

the following respects: (1) the Arbitrator ruled in Universitas’ favor on exclusively state law

claims, despite it being well-established that ERISA bans consideration of such claims; and (2)

the Arbitrator failed to apply the most deferential standard of review to Nova’s decision to deny

Universitas’ claim—the arbitrary and capricious standard of review.

        As an employee welfare benefit plan, the Plan is governed in part, as are all welfare

benefit plans in the United States, by ERISA.8 The Plan is subject to certain provisions of

ERISA even though it is not strictly speaking an “ERISA benefit plan” because it was not

created, established, or maintained by an employer (i.e., Holding Capital).

        a.       The Arbitrator manifestly disregarded the law by failing to apply ERISA
                 and allowing Universitas to assert state law claims

        It is clear under the standard set forth in Bear Sterns, that the Arbitrator’s Award in favor

of Universitas manifests an egregious or patently irrational application of the law, and an award

in favor of Universitas must be vacated. 318 F. Supp. 2d at 202.

        That Universitas’ state law claims have no basis is obvious and certainly capable of being

readily and instantly perceived by one qualified to serve as an arbitrator. Moreover, the

Arbitrator appreciated the existence of ERISA’s preemption provision ― a clearly governing

legal principle, as is demonstrated by the extensive briefing by the parties on this very issue. In


8
 All welfare benefit plans are covered by Part 5 of ERISA –the Administration and Enforcement Section
of ERISA—and thus, as to the Plan, ERISA controls.
                                                 29
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 33ofof191
                                                                   100      50




spite of the briefing on the issue, and Universitas ultimately conceding that ERISA does apply,

the Arbitrator failed to rule on it. Finally, the ERISA preemption provision, which was ignored

by the Arbitrator, is well-defined, explicit, and clearly applicable to this case.

        ERISA’s preemption provision is sweeping, providing that ERISA “shall supersede any

and all State laws insofar as they may now or hereafter relate to any employee benefit plan

described in section 1003(a) of this title and not exempt under section 1003(b) of this title.” 29

U.S.C. § 1144(a); see also Paneccasio v. Unisource Worldwide, Inc., 32 F.3d 101, 114 (2d Cir.

2008) (quoting Aetna Health Inc. v. Davila, 542 U.S. 200, 214 (2004) (“As to state common law

claims, ERISA preempts those that seek ‘to rectify a wrongful denial of benefits promised under

ERISA-regulated plans, and do not attempt to remedy any violation of a legal duty independent

of ERISA.”)); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 45 (1987) (common law causes of

action based on alleged improper processing of a claim for benefits are preempted by ERISA).

        ERISA limits Universitas to a single claim for benefits, and fully preempts all of

Universitas’ common law claims. ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B); Bd. of

Trustees of Local 295/Local 851-IBT Employer Group Pension Fund & The Local 295/Local

851-IBT Employer Group Welfare Fund v. Callan Assoc., Inc., 175 F.3d 1007 (2d Cir. 1999)

(claims for breach of contract and breach of fiduciary duty are preempted by ERISA); LoPresti v.

Terwilliger, 126 F.3d 34, 41 (2d Cir. 1997) (conversion claim is preempted by ERISA); Saks v.

Franklin Covey Co., 117 F. Supp. 2d 318 (S.D.N.Y. 2000) (stating “it has long been held that a

plaintiff has no claim of breach of contract against a plan administrator for failing to award

benefits, because such claims are squarely preempted by ERISA”); Nealy v. U.S. Healthcare

HMO, 844 F. Supp. 966, 970, 971 (S.D.N.Y. 1994) (“as part of ERISA’s enforcement scheme,

most state laws relating to employee benefit plans are preempted”).


                                                  30
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 34ofof191
                                                                   101      50




        To the extent that Universitas relies upon common law to support its breach of fiduciary

duty claims, such reliance is also improper as ERISA’s express preemption provisions clearly

reach state law claims for breach of fiduciary duty. See Gabel v. Richards Spears Kibbe & Orre,

615 F. Supp. 2d 241 (S.D.N.Y. 2009) (ERISA preempts claim for breach of fiduciary duty);

Watson v. Consol. Edison of N.Y., 594 F. Supp. 2d 399, 408-09 (S.D.N.Y. 2009) (ERISA

preempts fraud and breach of fiduciary duty claims premised on fiduciaries’ misconduct in

administering ERISA plan).

        Thus, Universitas’ common law claims for declaratory judgment, breach of contract,

breach of fiduciary duty and duty of loyalty, conversion, unjust enrichment, and accounting are

preempted and must fail as a matter of law. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987).

Accordingly, the Award must be vacated.

        b.       The Arbitrator manifestly disregarded the law by failing to apply the most
                 deferential standard of review to Nova’s decisions and decision making
                 process—the arbitrary and capricious standard of review

        The Arbitrator’s failure to apply ERISA, improperly and impermissibly allowing

Universitas to bring state law claims, is further compounded by the Arbitrator’s failure to apply

the most deferential standard of review to Nova’s decisions and decision making process—the

arbitrary and capricious standard of review.

        Under the arbitrary and capricious standard of review, a decision to deny benefits may be

overturned only if it was “without reason, unsupported by substantial evidence or erroneous as a

matter of law.” Pagan v. NYNEX Pension Plan, 52 F.2d 438, 442 (2d Cir. 1995). Had the

Arbitrator reviewed Nova’s decision to deny Universitas' claim under the “arbitrary and

capricious” standard, the only decision he could have rendered is one of no award to Universitas.

        ERISA does not set forth a standard of review for actions challenging the denial of

benefits. However, in Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109 (1989), the
                                             31
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 35ofof191
                                                                   102      50




Supreme Court established the deferential standard of review for plan sponsors and

administrators is the “arbitrary and capricious” standard: "a denial of benefits challenged under §

1132(a)(1)(B) is to be reviewed under a de novo standard unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits or to

construe the terms of the plan.” Id. at 115 (emphasis added). Moreover, as explained in Kinstler

v. First Reliance Standard Life Ins. Co., 181 F.3d 243 (2d Cir. 1999), a fiduciary may have

discretion to interpret plan rules even if the plan does not specifically use language expressly

stating this discretion because “magic words such as discretion and deference may not be

absolutely necessary to avoid [de novo] standard of review.” Id. at 251 (quoting Jordan v.

Retirement Committee of Rensselaer Polytechnic Institute, 46 F.3d 1264, 1271 (2d Cir. 1995)).

The use of language that is the “functional equivalent” will result in review of claim denials

under the arbitrary and capricious standard.” Kinstler, 181 F.3d at 252.

        Plan § 8.01 gives subjective decision-making power to Nova to deny a claim for benefits,

and thus provides Nova with the functional equivalent to “discretion.” This Section provides in

pertinent part that “[i]n the event the claim is denied, the reasons or the provisions of the Plan

shall be cited.” Id. Because no objective criteria are listed that control its determination of a

claim, it follows that Nova may deny a claim for any reason, so long as that reason is explained.

In addition, under the Plan, Nova is the Plan Sponsor, Named Fiduciary, Trustee, Named

Trustee, and Administrator. Plan §§ 2.01, 2.16, 2.17, 2.20 and 2.24. Plan § 3.03 provides: “The

Plan Sponsor shall be deemed to be the Administrator… and the Named Fiduciary of the Plan

shall direct the administration of the Plan in all respects ….” The Plan Sponsor may amend or

terminate the Plan. Plan §§ 3.04, 3.06. Payment of benefits to beneficiaries is “upon the advice




                                                 32
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 36ofof191
                                                                   103      50




of the Plan Sponsor,” Plan § 7.01, and payment of benefits upon termination of the Plan is “at the

direction and discretion of the Plan Sponsor.” Plan § 7.02.

        Furthermore, there are no limitations on Nova’s discretion in processing and deciding

claims for benefits. For example, approval of the Plan’s Insurance Trustee (a financial institution

separate from Nova) is not required for any function that Nova may exercise with respect to

granting or denying a claim. Under these circumstances, the Arbitrator was required to apply an

“arbitrary and capricious” standard of review to Nova’s decision to deny Universitas’ claim for

benefits and its appeal under Article VIII of the Plan. See Peck v. Aetna Life Ins. Co., 406 F.

Supp. 2d 271, 277 (D. Conn. 2007) (Because Aetna exercised discretion in denying claim, “[t]he

court will therefore evaluate Aetna’s denial under the arbitrary and capricious standard”).

        In Glenn, the Supreme Court elucidated its earlier decision in Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101 (1989):

        We do not believe that Firestone’s statement implies a change in the standard of
        review, say, from deferential to de novo review. Trust law continues to apply a
        deferential standard of review to the discretionary decisionmaking of a conflicted
        trustee, while at the same time requiring the reviewing judge to take account of
        the conflict when determining whether the trustee, substantively or procedurally,
        has abused his discretion.
                        *                      *                     *
        Nor would we overturn Firestone by adopting a rule that in practice could bring
        about near universal review by judges de novo – i.e., without deference – of the
        lion’s share of ERISA plan claims denials, any ERISA plans grant discretionary
        authority to administrators that combine evaluation and payment functions.

Glenn, 554 U.S. at 115-16 (emphasis added).

        But perhaps the most significant controlling case of the Supreme Court’s analysis of the

standard of review of a plan sponsor’s or an administrator’s decision to deny benefits was

decided this year in Conkright v. Frommert, 130 S. Ct. 1640 (2010), which is doubly significant




                                                33
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 37ofof191
                                                                   104      50




in that the case originated from the Second Circuit. Firestone established the deferential standard

of review for plan sponsors and administrators in the “arbitrary and capricious” standard:

          It is undisputed that, under Firestone and the terms of the Plan, the Plan
          Administrator here would normally be entitled to deference when interpreting the
          Plan.

Conkright, 130 S. Ct. at 1646.

          Glenn made it clear that despite a systemic conflict that arose when the plan administrator

and claims payer roles were both played by the insurance carrier who was ultimately responsible

for paying the claims and suffering the loss, the Supreme Court reaffirmed the “arbitrary and

capricious” standard and deferential review of such an administrator’s review of the denial of

claims:

          We held that, when the terms of a plan grant discretionary authority to the plan
          administrator, a deferential standard of review remains appropriate even in the
          face of a conflict.

Id.

          Now the Supreme Court has spoken in Conkright, which stands for the premise that even

if the plan administrator makes a mistake in the denial or the calculation of a claim, the

administrator’s decision is to still be given the utmost deference, and the Supreme Court rejected

the “one strike and you’re out” approach utilized by the district court and the Second Circuit.

          Conkright involved a deferred compensation or pension type of plan (i.e., similar to a

“Top-Hat Plan” which Robinson confirmed the Charter Oak Trust is not, Tr. 1035:9-1036:17).

There are certain “non-forfeiture” provisions in ERISA to protect participants in pension plans.

Those anti-forfeiture provisions do not apply to welfare benefit plans like the Charter Oak Trust,

see In re: Lucent Death Benefits ERISA Litigation, 541 F.3d 250 (3d Cir. 2008), or in “Top-Hat”




                                                  34
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 38ofof191
                                                                   105      50




plans, see Bryan v. Pep Boys, No. 00-1525, 2001 WL 752645 (E.D. Pa. Jun. 29, 2001). In

Bryan, the district court refused to apply federal common law to declare the non-compete void:

        The failure of ERISA to provide nonforfeitability coverage to Top Hat plans is
        not an “interstice” because it is the result of a deliberate decision to let executives
        use their positions of power to negotiate such protection for their plans on their
        own. Since ERISA intentionally omits Top Hat plans from its nonforfeitability
        protection, federal common law must not be used to create nonforfeitability
        protection under ERISA.

Id. at *4.

        Thus, if there is no ERISA “non-forfeiture” provision or vesting provision in a welfare

benefit plan, the plan can change or eliminate the benefit at any time (see Lucent, supra), or if

the plan provisions are not followed, the claim can be easily denied when the beneficiary does

not follow the rules (see, e.g., Bryan, supra, as well as Kennedy v. DuPont, 129 S. Ct. 865

(2009)).

        In Lucent, even though the death benefit was attached to a pension plan, the district court

and the Court of Appeals ruled that there was no vesting of the death benefit and it could be

cancelled at any time:

        The pensioners contend that the pensioner death benefit is an accrued and vested
        pension benefit that is protected by ERISA from unilateral termination. Lucent,
        on the other hand, argues that the pensioner death benefit is an unvested welfare
        benefit that it may terminate unilaterally.

Lucent, 541 F.3d at 254.

        If the death benefit was considered part of the pension, it would be subject to vesting and

be nonforfeitable. However, the Court of Appeals found otherwise:

        Instead, the pensioner death benefit provides “benefits in the event of . . . death.”
        See 29 U.S.C. § 1002(1) (defining a welfare plan). This fits readily within the
        definition of a welfare benefit. As the Second Circuit Court of Appeals has
        explained, the fact that a welfare benefit appears in a larger plan that also
        provides pension benefits does not change the character of that welfare benefit.
        See Rombach v. Nestle USA, Inc., 211 F.3d 190, 193-94 (2d Cir. 2000).

                                                  35
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 39ofof191
                                                                   106      50




Id. at 255.

        The Court of Appeals found in Lucent the same as with this case, that the death benefits

at issue constituted a welfare benefit plan rather than a “pension” plan and that there was no

ambiguity in the documents on this crucial point:

        The Lucent plan thus is a welfare plan to the extent that it provides for the
        pensioner death benefit at issue in this case. No ambiguity in the plan prohibits us
        from reaching this legal conclusion since the plan language is not “subject to
        reasonable alternative interpretations.”

Id. at 256 (citation omitted).

        The significance of Conkright is that even in making a mistake in the administration of a

pension-type benefit, the Supreme Court still held the most deferential standard of review to be

the correct standard:

        We reject this “one-strike-and-you're-out” approach. Brief for Petitioners 51. As
        an initial matter, it has no basis in the Court's holding in Firestone, which set out
        a broad standard of deference without any suggestion that the standard was
        susceptible to ad hoc exceptions like the one adopted by the Court of Appeals.
        See 489 U.S., at 111, 115, 109 S.Ct. 948. Indeed, we refused to create such an
        exception to Firestone deference in Glenn, recognizing that ERISA law was
        already complicated enough without adding “special procedural or evidentiary
        rules” to the mix. 554 U.S., at ___, 128 S.Ct., at 2351. If, as we held in Glenn, a
        systemic conflict of interest does not strip a plan administrator of deference, see
        id., at ___, 128 S.Ct., at 2350-51, it is difficult to see why a single honest mistake
        would require a different result.

Conkright, 130 S. Ct. at 1646-47.

        Nova did not make a mistake in denying the Universitas claim for death benefits. Nova

had not just one good reason, it had several good reasons for denying Universitas’ claim and

appeal, including late filings, an illegal attempt to share the death benefit with Holding Capital

and Mactas, and fraud committed on the Plan by Mactas and Spencer in attempting to perform a

prohibited Life Settlement transaction in a welfare benefit plan. Nova is not the insurer. Nova

will not benefit at all from the payment or denial of this claim, as would Metlife in Glenn. Nova

                                                  36
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 40ofof191
                                                                   107      50




has no conflicts and Nova made no mistakes in denying the Universitas claim. But even if it did

have a conflict or even if it did make a mistake, Conkright entitles Nova to the most deferential

standard of review – the “arbitrary and capricious” standard. Even the dissent in Conkright

agreed that the correct standard of review was the “arbitrary and capricious” standard:

        In essence, the Administrator read the 1989 Plan to include the language that had
        been omitted--an interpretation that, as described below, see Part I-B, infra, the
        Court of Appeals found to be arbitrary and capricious and in violation of
        ERISA.

        The Court of Appeals concluded that, because the 1989 Plan said nothing about
        how the Administrator would adjust the previous benefits distributions, it was
        “arbitrary and capricious” for the Administrator to interpret the 1989 Plan as if
        it still incorporated the “phantom account.”

Conkright, 130 S. Ct. at 1654 (emphasis added) (Breyer, J., dissenting).

        Since Nova did not have a conflict, did not make a mistake, and had several meritorious

reasons for denying the payment of an untimely-filed claim, the Arbitrator should have

concluded that Universitas was not entitled to any death benefit and entered an award that

Universitas was to take nothing, and would have to pay Nova’s legal fees totaling approximately

$425,000. Each of these legal points were explained to the Arbitrator in detail, repeatedly, and

were obviously (and blatantly) ignored by the Arbitrator, thus requiring this application to vacate

the Award.

        The Arbitrator was required to apply the most deferential standard of review to Nova’s

decisions and decision-making process—the arbitrary and capricious standard of review. Nova

denied Universitas’ claim for benefits under the Plan and appeal for several reasonable, clearly

delineated reasons, including late filings, an illegal attempt to share the death benefit with

Holding Capital and Mactas, and fraud committed on the Plan by Mactas and Spencer in

attempting to perform a prohibited Life Settlement transaction in a welfare benefit plan. Had the


                                                 37
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 41ofof191
                                                                   108      50




Arbitrator reviewed Nova’s decision to deny Universitas' claim under the “arbitrary and

capricious” standard of review, the only possible conclusion he could have come to is that

Universitas is not entitled to an award as a matter of law. However, even assuming the Court or

the Arbitrator used a de novo standard of review, the failure to file a complete or timely claim

form is fatal to any and all of Universitas’ claims to benefits under a strict reading of the Plan

documents, which is the essence of the de novo standard of review. Accordingly, the Award

must be vacated.

        2.       The Award manifests an egregious or patently irrational application of the
                 law because the Arbitrator failed to apply well established contract
                 principles fatal to Universitas’ claim

        Nova denied Universtas’ claim because Nova was obliged to follow the letter of the Plan

documents, specifically the requirement that a claim be submitted on its form and under oath by

March 30, 2009. The deadline for claims and the form of the claims are bright line tests from

which Nova could not deviate and Nova rightfully ignored informal attempts by Universitas to

vary the Plan’s requirements. Furthermore, the Plan contains prohibitions against litigation and

threats of litigation. Plan §§ 8.02(d), 13.07. Thus, Universitas’ repeated threats of litigation

provided additional valid grounds for denying its late-filed and improperly-executed claim.

        Where the language of the contract is “clear and unambiguous, the contract is to be given

effect according to its terms.” Allstate Life Ins. Co. v. BFA Ltd. Partnership, 287 Conn. 307,

313 (2008). The operative language of Plan § 8.01 is clear and unambiguous as to the rights of

the parties. Indeed, “[i]t is axiomatic that a party is entitled to rely upon its written contract as

the final integration of its rights and duties.” Levine v. Massey, 232 Conn. 272, 279 (1995).

Plan § 8.01 is clear that “[a]ny claim application or claim not filed within one hundred eighty

(180) days from the end of the Plan Year in which the death or incident of claim occurred will be


                                                  38
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 42ofof191
                                                                   109      50




considered untimely filed and denied for that reason.” The “Plan Year” is defined in Plan § 2.21

as meaning “the 12-month period ending on September 30th of each year.”

        Spencer died on June 10, 2008. Thus, the end of that Plan Year was September 30, 2008

and the deadline to file a claim was March 30, 2009. Universitas did not submit a claim on

forms supplied by the Plan Sponsor pursuant to Plan § 8.01 until July 15, 2009, three and a half

months late. Moreover, the Plan requires the claim form to be sworn to by the beneficiary, and

in two places, before any claim will be paid. No such document existed or was filed until mid-

July 2009. Universitas has not established any waiver of the requirement of Plan § 8.01 by

Nova. Nor has it otherwise provided an excuse for its untimely filing. See National Publishing

Co. v. Hartford Fire Ins. Co., 287 Conn. 664, 673 (2008) (“When an insured brings an action

against an insurer for breach of the insurance contract, the insured bears the burden of proving

that it complied with the terms of the contract, including the conditions.”). Thus, despite the

clear and unambiguous language governing the claims process and denial of benefits, Universitas

failed to file a claim by the deadline. As a result, Universitas is not entitled to any benefits.

These points were expressly and repeatedly made to the Arbitrator, but he ignored them,

therefore being totally derelict in his duties in making an award clearly in manifest disregard of

all ERISA rules and Connecticut State law.

        In addition, Universitas was instructed by Plan documents to submit any appeal of the

denial of its claim to Nova in Simsbury, Connecticut by December 1, 2009 in accordance with

Plan § 8.02(a), which permits the claimant to “file a written appeal to the Administrator” within

60 days of the claimant’s receipt of denial of its claim. Nova did not receive the appeal until the

week of December 15―two weeks after the deadline. Universitas’ late submission of its claim

and appeal constituted valid grounds for the denial thereof. See Voris v. Middlsex Mut. Assur.


                                                  39
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 43ofof191
                                                                   110      50




Co., 297 Conn. 589 (2010) (insurance company properly denied a claim on the grounds it was

submitted after the deadline in the policy, regardless of whether the late submission prejudiced

the insurer). Accordingly, the Award must be vacated.

C.      Illegal Sharing of Death Benefit.

        Another reason for denying Universitas a death benefit under the Plan was that in its

provisional (and belated) claim form, Universitas disclosed its intention to split the death benefit

evenly with Spencer’s employer, Holding Capital, after making an illegal $200,000 payment to

the insurance broker, Mactas, from the death benefit. Ex. 431; Tr. 986:8-22.

        1.       Draft July 2008 Settlement Agreement

        By early July 2008, several weeks after Spencer died, Robinson was receiving

communications from Schinderman, an attorney representing Universitas, and from Arthur

Michaelson, an attorney representing Spencer’s widow (Mary Spencer) and, at times, also

Holding Capital, presenting conflicting demands for the death benefit and threats of litigation.

Tr. 689:7-14; 815:23-817:11. Robinson received a copy of a draft Settlement Agreement dated

July 10, 2008 in which Mary Spencer would receive the entire death benefit, less expenses, and

then would make a charitable contribution of $5 million to Universitas. Ex. 414; Tr. 1085:24-

1086:25. Mactas testified that Universitas was negotiating with Mary Spencer because Lincoln

was conducting an investigation into Spencer’s death since he died within the contestability

period of the first two years after issuance of the policies and Mary was refusing to cooperate

with Lincoln regarding a next-of-kin interview. Tr. 423:3-25.

        By letter dated July 23, 2008, Robinson sought to end the barrage of conflicting interests,

make it clear that Universitas was the sole beneficiary of the death benefit, warn that continued

threats of litigation would result in a forfeiture of the death benefit, and state that the Plan would

be willing to pay the death benefit to an escrow account but would not sign the draft Settlement
                                                  40
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 44ofof191
                                                                   111      50




Agreement. Ex. 83; Tr. 815:9-819:18. Nevertheless, for another year, Robinson continued to

receive communications from the conflicting interests even into September 2009 (Ex. 429), and

the draft Settlement Agreement was never executed.

        2.       Illegal November 2008 Settlement Agreement

        Unbeknownst to Robinson and Nova, negotiations among Universitas, Mary Spencer,

and Holding Capital continued and culminated in an executed Settlement Agreement and

Releases dated November 11, 2008. Ex. 106. The Settlement Agreement was between Holding

Capital and Universitas, and Mary Spencer and Mactas signed to indicate their consent. In the

Settlement Agreement, Holding Capital and Universitas agreed to split the net Plan death benefit

equally, after expenses and an illegal payment of $200,000 to Mactas if the net death benefit

exceeded $23 million. Holding Capital, Universitas, Universitas’ principals, and Mary Spencer

exchanged releases in connection with the Settlement Agreement.

        The first time Robinson and Nova learned of the Settlement Agreement was eight months

later when Universitas attached it (without the releases) to its provisional claim form submitted

on July 15, 2009. Ex. 425; Tr. 1109:17-1112:14. Robinson and Nova were shocked to see this

Settlement Agreement because it was the first time they learned that Universitas intended to

illegally share the death benefit with Holding Capital and Mactas. Tr. 1109:17-1112:14.

        In response, Robinson wrote for Bursey’s signature a letter dated July 30, 2009 to

Universitas in which he explained that the Plan could not and would not pay any death benefit to

be shared with the Employer and Mactas. Ex. 426. He explained that payment of any portion of

the death benefit to Holding Capital, which was the Participating Employer in the Plan, was

prohibited by law and by Plan §§ 5.05, 5.07, and 7.01. He also explained that a $200,000

payment from the death benefit to Mactas may violate the law and constitute a conflict of

interest. Robinson also testified that the payment to Mactas would violate the prohibition in
                                                41
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 45ofof191
                                                                   112      50




paragraph 7 of the Disclosure, Acknowledgment & Certification Agreement (Ex. 410) against

any “remuneration to the Agent of any kind” apart from the standard insurance commission. Tr.

1111:6-1113:15. The July 30, 2009 letter asked Universitas to provide further information about

the Settlement Agreement and Releases and an irrevocable waiver by Mactas of any payment

from the death benefit and stated that the Plan could not proceed to process the claim without the

requested information and documentation.

        Once Nova learned that Universitas intended to split the death benefit with Holding

Capital and pay $200,000 from the death benefit to Mactas through an illegal settlement

agreement, it could not turn a blind eye, pay the death benefit to Universitas, and thereby

knowingly facilitate a direct or indirect transfer of assets of the Plan to Holding Capital and

Mactas. Tr. 738:19-739:10; 985:7-22.

        When the requested information and documentation had not been received a month and a

half later, Robinson wrote on September 11, 2009 to Lanny Oppenheim, Esq. of Loeb & Loeb,

who had been retained by Universitas, and set a deadline of September 22, 2009 for submission

of the requested information and documentation. Ex. 427. On September 21, 2009, Oppenheim

sent a letter responding in conclusory, single sentences to the nine enumerated points in Bursey’s

July 30, 2009 letter. With respect to the Settlement Agreement and Releases, he simply stated

they “are not in effect.” Ex. 428. Robinson replied the next day and asked for documentary

proof that the Settlement Agreement and Releases were not in effect, particularly in light of

communications he received as recently as September 8, 2009 from the law firm of Levett

Rockwood, which was representing Holding Capital and asking to be copied on correspondence,

that led him to believe the Settlement Agreement and Releases were still in effect. Ex. 429.

Robinson asked for the documentary proof by October 2, 2009.


                                                 42
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 46ofof191
                                                                   113      50




        At 5:34 p.m. on Friday evening, October 2, 2009, Lloyd Rothenberg of Loeb & Loeb

emailed to Robinson a Termination Agreement purporting to terminate the Settlement

Agreement and Releases. Ex. 165. The Termination Agreement did not alleviate Robinson’s

serious concerns about whether Universitas intended to share the death benefit with Holding

Capital and Mactas but rather raised further questions. First, Oppenheim’s letter dated

September 21, 2009 (Ex. 428), written a day before the deadline set in Robinson’s letter dated

September 11, 2009 (Ex. 427), stated, “The Settlement Agreement and Releases are not in

effect.” Second, the Termination Agreement later sent was “made and entered into effective as

of the 20th day of September, 2009,” a day before Oppenheim’s letter. Ex. 165. Third, the

signatures were affixed to the Termination Agreement on October 1 and 2, 2009, as indicated in

the notary blocks.

        The Termination Agreement was not addressed in the October 2, 2009 denial of the claim

(Ex. 431) because the denial was sent out by Federal Express at the end of the day and before

arrival of Rothenberg’s email after the close of business. Tr. 962:23-963:6; 969:23-972:8. For

the following reasons, though, the Termination Agreement did not rescue the claim from denial.

        Under these circumstances, it appeared to Robinson that there had been no basis for

Oppenheim to state on September 21, 2009 that the Settlement Agreement and Releases were not

in effect but rather that he drafted the Termination Agreement to be effective “as of September

20, 2009” to cover up his misstatement. If the Settlement Agreement and Releases had truly not

been in effect as of September 20, 2009, there should have been documentation of their

termination on or before that date, particularly since Bursey’s July 30, 2009 letter (Ex. 426) had

raised serious concerns about them and Robinson’s September 11, 2009 letter (Ex. 427) had

reminded Oppenheim of this issue. So, Universitas had almost two months from Bursey’s letter


                                                43
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 47ofof191
                                                                   114      50




and had nine days from Robinson’s letter to prepare and execute the half-page Termination

Agreement by September 20, 2009. Instead, the Termination Agreement was executed almost

two weeks later in October and its effective date backdated. Tr. 929:18-930:9.

        To this day, Robinson and Nova continue to doubt that the illegal Settlement Agreement

and Releases were, in fact, terminated. In fact, as recently as one month before the arbitration

hearing, Holding Capital, purportedly now known as Key Biscayne Investments, Inc., sent a

letter dated November 12, 2010 to Nova designating Universitas’ counsel, Loeb & Loeb, as its

representative to inspect and audit the books and records of the Plan. Ex. 435. If the Settlement

Agreement and Releases had actually been terminated and Holding Capital were not expecting a

share of the death benefit, Holding Capital would have had no interest in inspecting and auditing

the Plan’s books and records or in assisting Universitas, whose right to the death benefit Holding

Capital formerly contested. Tr. 1124:18-1125:21. Again, the legal issues were all presented to

the Arbitrator, and were ignored.

        3.       Pertinent Legal Authority

          Nova properly denied benefits to Universitas because of Universitas’ stated intent to

illegally share the death benefit with Holding Capital and Mactas.

        Universitas’ intended splitting of half the death benefit with Holding Capital violates

established principles of law as well as the Plan documents. On page 7 of its prehearing brief,

Universitas relies on 29 U.S.C. §§ 1104(a)(1)(A), which appears in Part 4 of Title I of ERISA.

ERISA § 406(a)(1)(D), which also appears in Part 4, provides that a fiduciary of an employee

welfare benefit plan such as Nova “shall not cause the plan to engage in a transaction, if he

knows or should know that such transaction constitutes a direct or indirect . . . transfer to,

or use by or for the benefit of a party in interest, of any assets of the plan.” 29 U.S.C.

§ 1106(a)(1)(D) (emphasis added). Holding Capital fits the definition of a “party in interest,”
                                            44
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 48ofof191
                                                                   115      50




which includes “an employer any of whose employees are covered by such plan.” 29 U.S.C.

§ 1002(14).

        Moreover, the Internal Revenue Code forbids welfare benefit plans from sending any

funds to the employer. IRC § 4976 specifically forbids any type of a reversion from a welfare

benefit plan to the employer and penalizes it with a 100% excise tax. IRC § 4976(a) provides

that the IRS imposes on an employer in a welfare benefit plan “a tax equal to 100 percent” of a

“disqualified benefit.” A “disqualified benefit” is defined to include “any portion of a welfare

benefit fund reverting to the benefit of the employer.” 26 U.S.C. § 4976(b)(1)(C). Thus, the

Code effectively prohibits reversions to the employer because the excise tax equals the amount

of the funds that are transferred from the plan to the employer.

        The Plan would have no way of knowing if Universitas later split the benefits with

Holding Capital. As a result, the transfer of Plan assets would go unreported to the IRS, and

Holding Capital would have succeeded in skirting the prohibition and excise tax in 26 U.S.C.

§ 4976(b)(1)(C). The Plan simply could not aid and abet such tax evasion by turning a blind eye

and paying Universitas the death benefit in reliance on the suspect Termination Agreement.

Again, all of these points were made to the Arbitrator, and he ignored them.




                                                45
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 49ofof191
                                                                   116      50




                                         CONCLUSION

        For the foregoing reasons, the Court should grant Nova’s Motion to Dismiss and take no

further action on the Petition. In the alternative, the Court should dismiss the Petition as

premature. Lastly, and as the final alternative, the Court should deny the Petition and instead

vacate the Award in its entirety.

                                              Respectfully submitted,

                                              NOVA GROUP, INC.


                                              By:      Joseph M. Pastore III
                                                      Joseph M. Pastore III (JP 1717)
                                                      FOX ROTHSCHILD LLP
                                                      One Landmark Square, 21st Floor
                                                      Stamford, CT 06901
                                                      Telephone: (203) 425-9500

                                                              and

                                                      100 Park Avenue, Suite 1500
                                                      New York, New York 10017
                                                      Telephone: (212) 878-7900
                                                      E-mail: jpastore@foxrothschild.com

                                              Its Attorneys




                                                 46
ST1 27278v1 04/05/11
      Case 3:14-mc-00125-RNC
      Case 1:11-cv-01590-LTS-HBP Document
                              Document 19-115Filed
                                                Filed 04/05/11Page
                                                    01/04/21    Page 50ofof191
                                                                   117      50




                                 CERTIFICATE OF SERVICE

        I certify that, on April 5, 2011, a copy of the forgoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail

to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                                      /s/ Joseph M. Pastore III
                                                      Joseph M. Pastore III




                                                 47
ST1 27278v1 04/05/11
Case 3:14-mc-00125-RNC Document 19-1 Filed 01/04/21 Page 118 of 191




        EXHIBIT
          12
        Case
     Case     5:14-fj-00005-HE Document
          3:14-mc-00125-RNC    Document 19-1
                                        218 Filed
                                             Filed 10/20/20
                                                   01/04/21 Page
                                                            Page 1119
                                                                   of 73
                                                                      of 191




         IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA



UNIVERSITAS EDUCATION, LLC,                          )
                                                     )
       Petitioner/Judgment Creditor,                 )
                                                     )
v.                                                   )
                                                     )
AVON CAPITAL, LLC,                                   )
                                                     )
       Respondent/Judgment Debtor,                   )
                                                     )
ASSET SERVICING GROUP, LLC,                          )
                                                     )   Case No. 14-FJ-05-HE
       Respondent/Garnishee,                         )
                                                     )
SDM HOLDINGS, LLC,                                   )
                                                     )
       Respondent/Garnishee,                         )
                                                     )
and                                                  )
                                                     )
AVON CAPITAL, LLC, a Wyoming                         )
Limited Liability Company,                           )
                                                     )
       Intervenor.                                   )



                      REPORT AND RECOMMENDATION
          Case
       Case     5:14-fj-00005-HE Document
            3:14-mc-00125-RNC    Document 19-1
                                          218 Filed
                                               Filed 10/20/20
                                                     01/04/21 Page
                                                              Page 2120
                                                                     of 73
                                                                        of 191




                                        Table of Contents
I.      INTRODUCTION. ........................................................................................... 1

II.     BACKGROUND. ............................................................................................. 4

        A. Universitas was the sole beneficiary to certain life insurance
           proceeds. ................................................................................................ 4

        B. Universitas did not receive those proceeds. ........................................ 5

        C. The creation of the three Avon Capital, LLC entities. ....................... 8

        D. The trail of Avon proceeds. ................................................................. 11

        E. Avon-CT’s transactions. ...................................................................... 13

                 1. The Ridgewood credit facility agreement. ............................... 13

                 2. The Ridgewood facility’s funding of Charter Oak Trust policies
                    and their resale. ........................................................................ 16

        F. Avon-WY’s transactions...................................................................... 20

                 1. The SDM purchase. .................................................................. 20

                 2. Andrew Terrell consults for Avon-WY. .................................... 25

                 3. Avon-WY’s 2010 “unloading” of Avon-CT’s life insurance
                    policies. ...................................................................................... 26

III.    THIS COURT HAS SUBJECT MATTER JURISDICTION. .................................. 29

IV.     THE EFFECT OF THE REGISTRATION OF THE JUDGMENT. .......................... 33

V.      THE COURT DENIES THE MOTIONS TO STRIKE THE CHERNOW
        DECLARATIONS. ......................................................................................... 34

VI.     THE COURT CONSIDERS UNIVERSITAS’S AND AVON-WY’S MOTIONS FOR
        SUMMARY JUDGMENT. ............................................................................... 36

        A. Standard of review. ............................................................................. 36




                                                              ii
         Case
      Case     5:14-fj-00005-HE Document
           3:14-mc-00125-RNC    Document 19-1
                                         218 Filed
                                              Filed 10/20/20
                                                    01/04/21 Page
                                                             Page 3121
                                                                    of 73
                                                                       of 191




       B. The Court grants Universitas’s motion for summary judgment:
          Avon-WY and Avon-NV are alter egos of Avon-CT, the named
          judgment debtor. ................................................................................. 38

               1. Fraud confirms this. ................................................................. 42

                        a. Lack or inadequacy of consideration. ............................ 43

                        b. Close familial relationship or friendship among the
                           parties. ............................................................................. 44

                        c. Retention of possession or benefit of the property
                           transferred....................................................................... 46

                        d. Change in financial condition of transferor in relation to
                           the transfer...................................................................... 47

                        e. Chronology of events surrounding the transfer. ........... 47

                        f. Transfer takes place during the pendency or threat of
                           litigation. ......................................................................... 50

                        g. Hurried or secret transactions. ...................................... 51

                        h. Conclusion. ...................................................................... 53

               2. Undercapitalization confirms this. .......................................... 54

               3. Intermingling confirms this. .................................................... 56

               4. Injustice confirms this. ............................................................. 60

               5. Conclusion. ................................................................................ 61

       C. The Court denies Avon-WY’s motion for summary judgment.......... 62

VII. THE COURT DENIES SDM’S MOTION TO QUASH THE GARNISHMENT AND
     MOTION FOR PARTIAL SUMMARY JUDGMENT. ............................................ 65

VIII. THE COURT DENIES UNIVERSITAS’S MOTION TO STRIKE SDM’S MOTION TO
      QUASH AND ITS REQUEST FOR SANCTIONS AGAINST SDM. ........................ 67

IX.    CONCLUSION. ............................................................................................ 68

X.     RECOMMENDATIONS AND NOTICE OF RIGHT TO OBJECT. ......................... 69

                                                           iii
        Case
     Case     5:14-fj-00005-HE Document
          3:14-mc-00125-RNC    Document 19-1
                                        218 Filed
                                             Filed 10/20/20
                                                   01/04/21 Page
                                                            Page 4122
                                                                   of 73
                                                                      of 191




I.    INTRODUCTION.

      Petitioner Universitas Education, LLC seeks enforcement of a

$6,710,065.92 judgment entered in its favor on August 12, 2014 by the United

States District Court for the Southern District of New York (“Nova SDNY

Litig[ation].”). See Doc. 1.1 The Judgment was against Daniel E. Carpenter

and his various entities, including “Avon Capital, LLC.” Id. United States

District Judge Joe Heaton referred all post-judgment collection matters to the

undersigned Magistrate Judge consistent with 28 U.S.C. § 636(b)(3). Doc. 8.

      In November 2014, the Southern District of New York permitted

Universitas to register the $6,710,065.92 judgment in this district. Doc. 1, Att.

2.   After doing so, Universitas sought an examination hearing regarding

Judgment Debtor Avon Capital’s potential ownership interests in Garnishee

SDM Holdings, LLC (SDM). Intervenor Avon Capital, LLC, a Wyoming LLC

(Avon-WY), sought a permanent injunction to prohibit Universitas from

enforcing the judgment against SDM or any of Avon-WY’s other assets. Doc.

73. This Court denied that injunction. Doc. 92. Instead, the Court allowed

limited discovery “to locate and identify Avon Capital, LLC’s assets,” to

“determine the relationship between three allegedly distinct Avon Capital,


1     Citations to a court document are to its electronic case filing designation
and pagination. Deposition testimony deviates from this practice by instead
using the deposition page number. Except for capitalization, quotations are
verbatim unless otherwise indicated.
                                           1
       Case
    Case     5:14-fj-00005-HE Document
         3:14-mc-00125-RNC    Document 19-1
                                       218 Filed
                                            Filed 10/20/20
                                                  01/04/21 Page
                                                           Page 5123
                                                                  of 73
                                                                     of 191




LLC entities,” and SDM, “in aid of execution” of the judgment. Doc. 158, at 2

(affirming Doc. 150).

      Before the Court, now, are:

      (1) Avon-WY’s motions to strike two declarations, Docs. 193, 213, and

      SDM’s motion to join Avon-WY’s first motion to strike, Doc. 196;

      (2) Universitas’s motion for summary judgment to impose alter-ego

      liability on Avon-WY for the full amount of the judgment against Avon

      Capital LLC, Doc. 186;

      (3) Avon-WY’s motion for summary judgment dismissing Universitas’s

      claims seeking to pierce the corporate veil, Doc. 194;

      (4) SDM’s motions to quash garnishment and for partial summary

      judgment, Docs. 191, 192; and

      (5) Universitas’s motion to strike SDM’s motion to quash, Doc. 208.

      In its first motion, Universitas argues that Avon-WY is an alter ego of

the two other Avon Capital, LLC entities, and that all three “were operated as

a singular Avon Capital, LLC,” which is a named judgment debtor. Doc. 187,

at 18. Universitas asserts Avon-WY’s alter-ego status should compel the Court

to pierce the corporate veil and reach Avon-WY’s assets (namely, SDM) to

satisfy the judgment. Id. at 24. Universitas asks this Court to transfer Avon-

WY’s ownership of SDM to Universitas to satisfy the judgment, id. at 32, and,



                                          2
       Case
    Case     5:14-fj-00005-HE Document
         3:14-mc-00125-RNC    Document 19-1
                                       218 Filed
                                            Filed 10/20/20
                                                  01/04/21 Page
                                                           Page 6124
                                                                  of 73
                                                                     of 191




if the Court declines to do so, to “enjoin Avon-WY from transferring ownership

of SDM elsewhere.” Doc. 201, at 10.

      Avon-WY argues it is not a judgment debtor and that Universitas lacks

evidence to establish that Avon-WY is “an alter ego of any judgment debtor.”

Docs. 195, 204. In support of that contention, Avon-WY filed motions to strike

two declarations by Benjamin Chernow, which Universitas included in its

Motion for Summary Judgment, Doc. 187, Att. 1, and its Response to Avon-

WY’s Motion for Summary Judgment, Doc. 205, Att. 1. See Docs. 193, 213.

      SDM, in turn, seeks partial summary judgment. Doc. 192. It argues

that SDM was “never properly served with the garnishment summons,” that

no claims remain against SDM, and that SDM is neither indebted to nor holds

assets of the judgment debtor. Id. at 5-10. SDM seeks to join Avon-WY’s

motion to strike the first Chernow declaration, Doc. 196, and moves to quash

the garnishment summons. Doc. 191. In response, Universitas has moved to

strike SDM’s motion to quash—in addition to seeking sanctions against SDM,

accusing SDM of “improper motion practice.” Doc. 208, at 1. Specifically,

Universitas alleges that SDM’s purpose in “filing the same argument three

times [is] . . . ‘to harass, delay, or increase the cost of litigation.’” Id. at 2.

      Having reviewed the parties’ extensive submissions, the undersigned

recommends the Court (1) DENY Avon-WY’s motions to strike, (2) GRANT

SDM’s motion to join, (3) GRANT Universitas’s motion for summary judgment

                                              3
         Case
      Case     5:14-fj-00005-HE Document
           3:14-mc-00125-RNC    Document 19-1
                                         218 Filed
                                              Filed 10/20/20
                                                    01/04/21 Page
                                                             Page 7125
                                                                    of 73
                                                                       of 191




and find that Avon-WY is the alter ego of the two other Avon Capital, LLC

entities involved here, (4) DENY Avon-WY’s motion for summary judgment,

(5) DENY SDM’s motions to quash and (6) for partial summary judgment, and

(7) DENY Universitas’s motion to quash and its request for sanctions against

SDM. The undersigned recommends the Court (8) ENJOIN Avon-WY from

transferring, alienating, and/or concealing or encumbering its ownership of

any interest in SDM; and (9) ENJOIN Avon-WY, Avon-CT, and Avon-NV from

transferring, alienating, and/or concealing or encumbering any non-exempt

property.

II.    BACKGROUND.

       A. Universitas was the sole beneficiary to certain life insurance
          proceeds.

       Judge Heaton has provided helpful background in this matter:

       Universitas was the sole beneficiary of several life insurance
       policies totaling $30 million in proceeds. Universitas Educ., LLC
       v. Nova Grp., Inc., 784 F.3d 99, 100-01 (2d Cir. 2015). When the
       death benefits came due, however, Universitas’s claim to those
       benefits was denied. Id. Universitas participated in binding
       arbitration with the trustee of the benefit plan, and obtained a
       favorable award. Id. The plan trustee sought to vacate the award
       in the U.S. District Court for the Southern District of New York,
       but the award was confirmed and judgment was entered for
       $30,181,880.30. Id.

Doc. 92, at 2.




                                           4
       Case
    Case     5:14-fj-00005-HE Document
         3:14-mc-00125-RNC    Document 19-1
                                       218 Filed
                                            Filed 10/20/20
                                                  01/04/21 Page
                                                           Page 8126
                                                                  of 73
                                                                     of 191




      B. Universitas did not receive those proceeds.

      The Southern District of New York turnover proceeding, referenced

above, found that Daniel Carpenter fraudulently transferred $30 million of life

insurance policy proceeds from the Charter Oak Trust, of which Universitas

was the sole beneficiary.2 See Universitas Educ., LLC v. Nova Grp., Inc., 2014

WL 3883371, at *2 (S.D.N.Y. Aug. 7, 2014) [hereinafter Aug. 2014 Nova].


2      A court may “take judicial notice of its own files and records, as well as
facts which are a matter of public record.” Van Woudenberg ex rel. Foor v.
Gibson, 211 F.3d 560, 568 (10th Cir. 2000), abrogated on other grounds by
McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001). The Court will not
consider these documents for the truth of the matters asserted in them. See
Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006) (noting that judicially
noticed “documents may only be considered to show their contents, not to prove
the truth of matters asserted therein”).
       Under Rule 201, a court may take judicial notice of adjudicative facts not
subject to reasonable dispute at any point in the proceedings. An adjudicative
fact is a fact “concerning the immediate parties-who did what, where, when,
how, and with what motive or intent.” Fed. R. Evid. 201 advisory committee’s
note (quoting 2 Kenneth C. Davis, Administrative Law Treatise at 353 (1958)).
Adjudicative facts must, by definition, be relevant. 21 Charles Alan Wright &
Kenneth W. Graham, Jr., Federal Practice and Procedure § 5104 at 483-84
(1977).
       The Court takes judicial notice from this proceeding and from two cases
intertwined with the current action. First, the Court relies on the turnover
action (Nova SDNY Litig.) between Universitas and judgment-debtor Nova
Group, Inc. See Universitas Educ., LLC v. Nova Grp., Inc., No. CIV-11-1590-
LTS-HBP, 2012 WL 2045942 (S.D.N.Y. Jun. 5, 2012). Second, the Court cites
the criminal action against Carpenter, which the Second Circuit affirmed. See
United States v. Carpenter, 190 F. Supp. 3d 260 (D. Conn. 2016), aff’d sub nom.,
United States v. Bursey, 801 F. App’x 1 (2d Cir. 2020). Both offer adjudicative
facts involving the immediate parties and who did what, when, where, how,
and with what motive or intent. Universitas and Avon-WY have also relied on
courts’ findings, depositions, and other materials from these proceedings. See
e.g., Doc. 195, at 4 n.1 & Att. 5; Doc. 187, Att. 21.
                                          5
       Case
    Case     5:14-fj-00005-HE Document
         3:14-mc-00125-RNC    Document 19-1
                                       218 Filed
                                            Filed 10/20/20
                                                  01/04/21 Page
                                                           Page 9127
                                                                  of 73
                                                                     of 191




These “fraudulent transfers” were made to a number of shell entities that were

under Carpenter’s control at all relevant times.        Id.     In fact, Carpenter

controlled “hundreds of . . . entities” that he used “to hide assets from

[Universitas].” Id. From May 2009 to October 2010, some of those entities

were: Nova Group, Inc. (Nova); Charter Oak Trust; Grist Mill Capital, LLC

(Grist Mill Capital); Grist Mill Trust Welfare Benefit Plan (Grist Mill Trust);

Grist    Mills   Holdings,   LLC   (Grist   Mill   Holdings);    Phoenix   Capital

Management, LLC (Phoenix); Caroline Financial Group, Inc. (Caroline

Financial); Avon Capital, LLC; and Carpenter Financial Group (Carpenter

Financial). Id. at *2. Of these, Nova, Grist Mill Capital, Grist Mill Trust, Grist

Mill Holdings, Phoenix, Avon, and Carpenter Financial3 are all either

judgment debtors or alter egos of judgment debtors. Doc. 147, Att. 29, at 2-3.

        The August 2014 Nova court also identified Wayne Bursey (President of

Nova and Trustee of Charter Oak Trust) as “Mr. Carpenter’s confederate in

the fraudulent transfers.” 2014 WL 3883371, at *2. And Bursey “was the only

signatory on the Charter Oak Trust accounts.” Universitas Educ., LLC v. Nova

Grp., Inc., 2013 WL 6123104, at *2 (S.D.N.Y. Nov. 20, 2013) [hereinafter Nov.

2013 Nova].




3     Carpenter Financial Group, LLC is also an alter ego of a judgment
debtor. Doc. 147, Att. 29, at 2.
                                            6
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page10 of of
                                                                 128  73191




      The August 2014 Nova court stated that “Avon was controlled by its

managing member, Grist Mill [Capital], which is wholly owned by its members

Grist Mill Holdings and Caroline Financial [ ]both of which were wholly owned

by Mr. Carpenter.”    2014 WL 3883371, at *3.       Carpenter is Chairman of

Caroline Financial. Id. Caroline Financial served as a member of both Grist

Mill Capital and Grist Mill Holdings.4 Doc. 205, Att. 2, ¶¶ 1, 25. And, as noted,

Grist Mill Holdings also was a member of Grist Mill Capital. August 2014

Nova, 2014 WL 3883371, at *3. In his testimony, Carpenter admitted Grist

Mill Holdings is his “alter ego for collecting commissions.” Id.

      During Carpenter’s criminal trial, the trial court stated “[t]he evidence

establishe[d] beyond a reasonable doubt that [Carpenter] conspired with . . .

Don Trudeau, among others” to commit life insurance fraud.5 Carpenter, 190

F. Supp. 3d at 299.


4     The Nov. 2013 Nova court stated Grist Mill Capital’s members were
Caroline Financial Group, and Grist Mills Holdings, and that Bursey was a
manager. 2013 WL 6123104, at *3. Grist Mill Capital’s Articles of
Organization list Jack Robinson and Bursey as its managers. Doc. 147, Att.
13. Robinson is an attorney and manager of Grist Mill Capital, and is affiliated
with several of Carpenter’s entities and served as general counsel of Benistar
Admin Services (Benistar or BASI) “for a period of time.” Doc. 187, Att. 6, at
42; id. Att. 12; see also Doc. 147, Att. 31. Robinson is also Nova’s former
attorney. Nov. 2013 Nova, 2013 WL 6123104, at *2.
      BASI is one of the entities the Carpenter court found Carpenter
controlled. 190 F. Supp. 3d. at 273. BASI provided administrative services to
other Carpenter-controlled entities, and their employees “received their
paychecks from BASI.” Id.
5     Trudeau is one of Carpenter’s affiliates and served in different roles in
                                           7
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page11 of of
                                                                 129  73191




      C. The creation of the three Avon Capital, LLC entities.

      On June 6, 2006, Avon Capital, LLC filed articles of organization with

the Nevada Secretary of State, forming a Nevada limited liability company

(Avon-NV). Doc. 57, Att. 1, at 3-4. Avon-NV’s managing member was Grist

Mill Capital. Id. at 3. Trudeau testified he did not have “any involvement”

with Avon-NV. Doc. 187, Att. 6, at 23, ln. 19.

      On November 21, 2006, Bursey, as the organizer, filed articles of

organization on behalf of Avon Capital, LLC with the Connecticut Secretary of

State, forming a Connecticut limited liability company (Avon-CT). Doc. 57,

Att. 2, at 1. At the time of incorporation, Bursey and Robinson were listed as

its managers. Doc. 147, Att. 17; Doc. 195, Att. 2. Trudeau testified that he,

Bursey, and Robinson served as managers of Avon-CT around November 2006.

Doc. 187, Att. 6, at 41, lns. 14-21.

      On May 18, 2007, Avon Capital, LLC filed articles of organization with

the Wyoming Secretary of State, forming a Wyoming limited liability company

(Avon-WY). Doc. 147, Att. 6. Avon-WY was administratively dissolved in June

2009 for failure to maintain a registered agent, and Trudeau, acting as

principal, applied to reinstate it on November 15, 2010. See id. Att. 9; Doc. 57,




Carpenter’s enterprises. See, e.g., Doc. 147, Att. 31 (listing him as director of
BASI). “Don Trudeau was the President of BASI, and [Carpenter]’s wife, Molly
Carpenter, was its Chairman.” Carpenter, 190 F. Supp. 3d at 273.
                                           8
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page12 of of
                                                                 130  73191




Att. 6, at 3. Avon-WY was again administratively dissolved in July 10, 2011

for tax reasons, and Trudeau reinstated it on November 28, 2011. Doc. 57, Att.

6, at 2-3.

      At the time of incorporation in 2007, and after its reinstatements,

Caroline Financial was Avon-WY’s manager.6 Doc. 147, Att. 6; Doc. 57, Att. 6.

Counsel for Avon-WY has stated that Trudeau served as a member and officer

of Avon-WY before its 2010 reinstatement. Doc. 187, Att. 11; see also Doc. 171,

Att. 4, at 2, lns. 2-3; Doc. 58. Trudeau testified he was “the managing member”

after reinstating Avon-WY. Doc. 187, Att. 6, at 17-18. Caroline Financial also

continued to serve as managing member after Avon-WY’s reinstatement. Id.

Att. 11; Doc. 147, Att. 8. Trudeau was the only authorized signatory for Avon-

WY. Doc. 187, Att. 10, at 232, lns. 22-24.

      Avon-WY was ninety-nine percent owned by Carpenter Financial and

one percent owned by Caroline Financial. Doc. 171, Att. 4, at 2, lns. 17-25.

Avon-CT was also ninety-nine percent owned by Carpenter Financial and one

percent owned by Caroline Financial. Doc. 187, Att. 4, at 2, lns. 18-28. In 2010,

Avon-NV was also ninety-nine percent owned by Carpenter Financial and one

percent owned by Caroline Financial. Id. Att. 5. Avon-WY, Avon-CT, and

Avon-NV each had its principal address at 100 Grist Mill Road, Simsbury, CT


6   Trudeau also stated that Caroline Financial was Avon-WY’s managing
member in July, 2010. Doc. 171, Att. 4, at 2, ln. 23.
                                             9
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page13 of of
                                                                 131  73191




06070. See Doc. 92, at 5; Doc. 147, Atts. 6, 13; Doc. 57, Att. 1.7 Carpenter

controlled both Caroline Financial and Carpenter Financial. August 2014

Nova, Aug. 2014 Nova, 2014 WL 3883371, at *3. Bursey listed the same Grist

Mill address as his business and residential address. Doc. 147, Att. 17. Grist

Mill Capital (managing member of Avon-NV), Grist Mill Trust, and Grist Mill

Holdings also have the same address. Doc. 92, at 5 n.4. Trudeau testified

Benistar has its offices at the same address. Doc. 195, Att. 5, at 14, lns. 9-11.

      In November 2013, Carpenter averred he served as chairman of Caroline

Financial, which in turn served as the managing member of Avon-WY. Doc.

147, Att. 8; Doc. 205, Att. 2, ¶ 1. The Nova courts identified Caroline Financial

as one of Carpenter’s wholly owned and controlled “shell companies,” one of the

shell entities he used to hide assets from Universitas. Nov. 2013 Nova, 2013

WL 6123104, at *5, *8; Aug. 2014 Nova, 2014 WL 3883371, at *2, *5, *8.

      Carpenter testified he was “privy” to each of the three Avon Capital

entities. Doc. 147, Att. 5, at 144, lns. 12-16. He “definitely knew about [Avon-

CT].” Id. lns. 15-16. According to Carpenter, unlike Avon-WY, Avon-NV did

not engage in any life settlement transactions. Id. at 146, lns. 3-6. He also

asserted it never had any employees or office space. Id. lns. 10-16.




7     On November 28, 2011, Avon-WY updated its principal address to 300
1st Stamford Place, Suite 201, Stamford, CT 06902, but retained its mailing
address in Simsbury. Doc. 57, Att. 6, at 2.
                                          10
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page14 of of
                                                                 132  73191




      Carpenter testified because Wyoming had few prohibitions or

regulations for life settlement transactions, he thought “it would be best” to

have a Wyoming LLC as opposed to a Nevada or Delaware LLC for those

transactions. Id. at 147, lns. 2-16. Trudeau similarly testified. Doc. 187, Att.

6, at 18-20. “Carpenter is listed as the signatory on both of Avon Capital’s bank

accounts.” Carpenter, 190 F. Supp. 3d at 273.




      D. The trail of Avon proceeds.

      Among the fraudulent transfers the August 2014 Nova court identified,

was a November 11, 2009 $6,710,065.92 transfer from Grist Mill Capital to

Avon Capital, LLC. 2014 WL 3883371, at *3. The Avon Capital, LLC account




                                          11
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page15 of of
                                                                 133  73191




was held at TD Bank, with an account number ending in 4689 (Avon-NV TD

bank account).8 Doc. 56, at 4; Doc. 57, Att. 1, at 1.

      That transfer, like the others the August 2014 Nova court outlined, “were

without documentation or consideration, a clear sign of fraud.” 2014 WL

3883371, at *3. “Nova and Mr. Carpenter resisted all discovery efforts to

determine the whereabouts of [proceeds] after the transfers, and such secrecy

further indicates a fraudulent intent.”9 Id. The court assessed a judgment of

that same amount ($6,710,065.92) against Avon Capital, LLC. Id. at *13.

      During the month of December 2009, the Avon-NV TD bank account had

large-sum withdrawals and deposits to and from bank accounts also controlled

by Carpenter.     See Doc. 147, Att. 22.        After the November 11, 2009



8      Carpenter opened that bank account (one of the two “Avon Capital, LLC’
accounts maintained in 2009-2010) on May 20, 2009. Doc. 147, Att. 13;
Carpenter, 190 F. Supp. 3d. at 273 (“Mr. Carpenter is listed as the signatory
on both of Avon Capital’s bank accounts.”). Carpenter opened this not long
after an unsuccessful attempt to open a Charter Oak Trust account at Bank of
America. Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 2, at
64 (S.D.N.Y. Oct. 21, 2013) (May 14, 2009 email from Carpenter to Jeffrey
Roman at U.S. Trust, Bank of America, complaining “that I was not allowed to
do wires any more at [Bank of America] on Avon Capital which is a Company
that I created and which has control over millions of dollars of assets in several
trust accounts”).
9      The SDNY sanctioned Nova for its “dilatory conduct during the course of
post-judgment discovery,” “efforts to frustrate Universitas’ enforcement of the
judgment,” noting the Second Circuit encouraged a sanction aimed at deterring
Nova’s “persistent and abusive litigation conduct.” Universitas Educ., LLC v.
Nova Grp., Inc., No. CIV-11-1590-LTS-HBP, 2016 WL 2944646, at *3-5
(S.D.N.Y. Mar. 31, 2016), adopted, Doc. 598 (S.D.N.Y. May 16, 2016).
                                           12
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page16 of of
                                                                  134  73191




$6,710,065.92 deposit from Grist Mill Capital, the Avon-NV TD bank account

had a November 30, 2009 balance of $6,745,794.16. Id. at 1. On December 30,

2009, the balance was $938,454.59; and on December 31, 2009, the balance was

$160,683.29. Id. at 1, 3. Some of the transfers in the month included a

December 3, 2009 $6.5 million transfer to a TD bank account ending in 7136

(Grist Mill Holdings TD bank account),10 two deposits late in the month

(totaling $1,292,469.36) from a bank account ending in 4697 (Carpenter

Financial TD bank account), and wire transfers to H. Thomas Moran. Id. at 1,

3; see also Carpenter, No. CR-13-226-RNC, Doc. 207, at 22 (Government

Exhibit List) (identifying Grist Mill Holdings and Carpenter Financial TD

bank accounts).

      E. Avon-CT’s transactions.

            1. The Ridgewood credit facility agreement.

      Trudeau testified Avon-CT was “originally formed with specific

capitalization and transaction structures in mind.” Doc. 187, Att. 6, at 10, lns.

4-6. “[I]t was part of a joint facility with Grist Mill Capital, a $35 million

facility.” Id. lns. 13-14. He testified he thought “Ridgewood[11] was the actual


10    Doc. 171, Att. 8 (Grist Mill Holdings’ TD bank account statement for
November 2009 showing the last four digits of 7136 as the account number);
Carpenter, 190 F. Supp. 3d at 295 (identifying TD bank account ending in 7136
as belonging to Grist Mill Holdings).
11    “Ridgewood [Finance Inc.] was a portfolio company” that was “set up as
a speciality finance lender. In this capacity, Ridgewood made loans to other
                                          13
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page17 of of
                                                                 135  73191




issuing entity.” Id. lns. 20-21. “And so all of the assets and activities basically

that were conducted in [Avon-CT] were subject to that pledge and credit

agreement.” Id. at 10-11; see Carpenter, 190 F Supp. 3d at 279 (outlining

Ridgewood credit facility agreement). That agreement, signed by Carpenter

as “Chairman of [the] Managing Member” of Avon-Capital LLC, stated the

financing was “for the purpose of funding AVON CAPITAL LLC’s underlying

loan to AVON INSURANCE TRUST on financing premium of a Life Insurance

Policy.” Doc. 187, Att. 9, at 3, 1; Universitas Educ., LLC v. Nova Grp., Inc.,

2013 WL 3328746, at *2 (S.D.N.Y. July 2, 2013) (“Grist Mill [Capital], Avon

Capital, Charter Oak Trust and Avon Insurance Trust are entities that are

closely related to Nova Group. As collateral for this loan, Ridgewood Finance,

Inc. took a security interest in the life insurance policies held by Charter Oak

Trust and Avon Insurance Trust.”).

      “The parties agreed that Christiana Corporate Services, Inc. . . . would

act as the [document custodian] and insurance trustee.” Carpenter, 190 F.

Supp. 3d. at 279. “If Ridgewood decided to fund the policy, it would issue a

commitment letter to Bursey, who acted as the trustee of [Charter Oak Trust]

and Kathy Kehoe, a Benistar employee.”12 Id. If Ridgewood authorized the


finance companies, often at high rates of interest.” Carpenter, 190 F. Supp. 3d
at 278-79.
12    Kathy Kehoe served as the Manager of the Trust Department of
Benistar, since 2003. Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 337,
                                           14
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page18 of of
                                                                 136  73191




funding, it “would then direct Christiana to transfer the funds to an account in

[Charter Oak Trust]’s name at PNC Bank . . . .” Id. at 280.

      Trudeau testified that one of the Ridgewood facility’s insureds was Rella

Waldman, and that Trudeau was involved in that transaction. See Doc. 187,

Att. 3, at 56; Att. 9. Trudeau further testified he was aware Avon-CT provided

support services for Avon Insurance Trust. Id. Att. 3, at 57, lns. 14-16.

      In a December 2006 letter from Robinson as Grist Mill Capital manager

to Christiana, Robinson requested the creation of a custody account for Avon

Capital, LLC. Id. Att. 12. Even though Avon-CT was the entity involved with

the Christiana and Ridgewood transactions, Robinson used Avon-NV’s tax

identification number which ends in 6827, when opening the bank account.

Id.; Doc. 57, Att. 1.13

      The Avon-NV TD bank account records also show wire transfers toward

the Waldman life insurance policy. See Doc. 187, Att. 13, at 1, 7-8 (reflecting

a $44,150.00 outgoing wire to PNC Bank and fee for Waldman policy on Aug.

19, 2009); id. at 4, 9 (reflecting a $44,150.00 outgoing wire (including the wire

transfer fee) to PNC Bank for the Waldman policy on Oct. 5, 2009).14


Att. 3, at 1 (S.D.N.Y. Nov. 20, 2013). She was also Assistant Secretary of Nova.
Id. She currently serves as SDM’s manager. Doc. 192, Att. 1, at 3; see also
Doc. 187, Att. 19, at 64, lns. 7-9.
13     In its motion for summary judgment, Avon-WY erroneously states this
tax identification number belongs to Avon-CT. Doc. 195, at 4, ¶ 2.
14     What Universitas identifies as Avon-NV’s general ledger also reflects
                                          15
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page19 of of
                                                                  137  73191




            2. The Ridgewood facility’s funding of Charter Oak Trust
               policies and their resale.
      As noted above, this action hinges on the fraudulent transfer from the

Charter Oak Trust policies.        These policies were stranger-oriented life

insurances (STOLI) policies. The Carpenter court explained the nature of

STOLI policies, life insurance providers’ opposition to these policies, and

Carpenter’s creation of the Charter Oak Trust to serve “as a vehicle for

obtaining [these] policies.” 190 F. Supp. 3d at 273. Charter Oak Trust planned

to “[re]sell life insurance policies on the secondary market, after [the lapse of]

a contestability period.”15 Id. at 276.



holding investment accounts for “R. Waldman” (Account IDs. 1320 and 1322)
in the amounts of $1,002,475.00 and $626,300.00. Doc. 187, Att. 14, at 1, 8-9.
Although the Avon Capital, LLC general ledger does not specifically state that
it is Avon-NV’s, the Court can reasonably infer so from the fact that the
transactions listed on it reflect transactions that match those from Avon-NV’s
two bank accounts. Compare Doc. 187, Att. 14, at 2-4, with Doc. 147, Att. 22
(Avon-NV’s TD bank account), at 4-6, and id. Atts. 15-16 (Avon-NV’s People’s
bank account, see infra § II.G.). Avon-WY and SDM dispute the admissibility
of this document, as it has not been authenticated and amounts to hearsay.
Doc. 193, at 5-6; Doc. 197, at 15-17. The Court determines the ledger to be
supplemental only for purposes of its findings herein.
15

      To induce people to participate in [Charter Oak Trust] as straw
      insureds, the agents used a sales pitch learned from discussions at
      the 100 Grist Mill Road offices. The prospective insureds were
      promised free life insurance for two years. They were told that if
      they died during the two-year period, the policy proceeds would be
      disbursed to their beneficiaries. After two years, the policy would
      be sold and the insured could potentially profit from the sale. No
      effort was made to attract people with an interest in buying
      long-term life insurance coverage then or later.
                                          16
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page20 of of
                                                                 138  73191




      Insured Sash Spencer obtained two policies totaling $30 million, the first

two policies ever to be placed in Charter Oak Trust. Id. at 292. Ridgewood

funded both policies. Id. at 293. Spencer died in June 2008, within the

contestability period. Id. Although the insurance provider investigated, the

provider “was unable to determine that the two policies were procured for sale

on the secondary market” and issued two checks to Charter Oak totaling

$30,677,276.75 (the policies’ proceeds plus interest), at Bursey’s behest. Id.

(“Mr. Bursey had admonished [the provider] that the trust had a ‘fiduciary

duty to pay death benefits to the Participant’s designated beneficiary.’”). When

Bursey told Carpenter about the checks, Carpenter wrote “Big day for all of us

. . . check mail and speak only to me . . . only to me. . . . May you be in heaven

before the Devil knows you’re dead.” Id.

      The Carpenter court reviewed a “complex web of corporate entities, bank

accounts, and numerous money transfers” to “determin[e] how the defendant

and his co-conspirators used the $30 million in policy proceeds.” Id. at 295.

For example, on May 18, 2009, Bursey deposited the two checks from the

insurance provider into a TD account in Charter Oak Trust’s name, the

“account ending in 4548” (Charter Oak TD bank account). Id. This account




Carpenter, 190 F. Supp. 3d at 280-81. “[Charter Oak Trust] was not widely
marketed in order to reduce the risk that the true nature of the trust would be
revealed.” Id. at 280.
                                           17
         Case
      Case    5:14-fj-00005-HE Document 218
           3:14-mc-00125-RNC            19-1 Filed
                                              Filed10/20/20
                                                    01/04/21 Page
                                                              Page21 of of
                                                                   139  73191




“had been set up by Mr. Bursey six days earlier.” Id. Then, on May 21, 2009,

Bursey transferred $8,677,276.75 from the Charter Oak TD bank account to a

TD account belonging to Grist Mill Capital, the “account ending in 4712” (Grist

Mill Capital TD bank account). Id. “Prior to this transfer, the [Grist Mill

Capital TD bank account] was empty.” Id. Then, on May 26, 2009, Bursey

transferred another $2,186,566 from the Charter Oak TD bank account to the

Grist Mill Capital TD bank account. Id. “After these two transfers, which were

the only ones into the [Grist Mill Capital TD bank account] at the relevant

time, the [Charter Oak TD bank account] contained just over $19.8 million.”

Id.

       At the same time, the “$19.8 million remaining from the proceeds of the

Spencer policies was kept in the [Charter Oak TD bank account], where the

entire death benefit had originally been deposited.” Id. at 296. On October 2,

2009, Bursey denied Universitas’s claim to the proceeds. Id. at 294. On

October 27, 2009, Bursey transferred $19,800,000 from the [Charter Oak TD

bank account] to the [Grist Mill Capital TD bank account].” Id. Then, just

“one day later, $19,000,000 was transferred to the Grist Mill Holdings account

ending in 7136.” Id.

        Grist Mill Capital’s appointed agent, Peter A. Goldman, testified he had

been retained to try to “determine what happened to the $30 million.” Nov.

2013 Nova, 2013 WL 6123104, at *7. He confirmed there had been $31 million

                                           18
         Case
      Case    5:14-fj-00005-HE Document 218
           3:14-mc-00125-RNC            19-1 Filed
                                              Filed10/20/20
                                                    01/04/21 Page
                                                              Page22 of of
                                                                   140  73191




transferred from the Charter Oak Trust, but he could not explain why any

transfers had been made to Grist Mill Capital. Id. He also reported Grist Mill

Capital’s general ledger recorded the $19.8 million as an “unknown deposit.”

Id.

       Less than a month later, on November 11, 2009, Avon-NV managing

member Grist Mill Capital transferred $6,710,065.92 to “Avon Capital, LLC,”16

which was deposited to the Avon-NV TD bank account. See Doc. 56, at 4; Doc.

92, at 5. The Carpenter court also detailed a variety of transactions involving

the balance of the Spencer policies, including the funding of additional life

insurance policy premiums and the purchasing of real estate in Rhode Island.

190 F. Supp. 3d at 295-96.




16    “Grist Mill Capital . . . and Avon Capital were financing companies that
loaned money to other” Carpenter controlled entities, including “Benistar
Admin Services, TPG Group, Grist Mill Trust, Grist Mill Capital, Avon Capital,
and the Charter Oak Trust.” Carpenter, 190 F. Supp. 3d at 273. “Mr.
Carpenter acknowledged at trial that he controlled [Grist Mill Capital], and
documents admitted into evidence show that he signed on its behalf as
‘Chairman of Managing Member.’ The structure of Avon Capital is less clear.
Many of the documents bear Mr. Trudeau’s signature. However, Mr.
Carpenter is listed as the signatory on both of Avon Capital’s bank accounts.”
Id.
                                           19
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page23 of of
                                                                 141  73191




      F. Avon-WY’s transactions.

      Much transpired between the first time Avon-WY was administratively

dissolved, on June 17, 2009, and when Trudeau applied to reinstate it on

November 15, 2010. See Doc. 147, Att. 9; Doc. 57, Att. 6, at 3.

            1. The SDM purchase.

      On December 30, 2009—while administratively inactive—Avon-WY

closed on the acquisition of one hundred percent of the membership interest in

SDM. Doc. 147, Atts. 20-21. The total purchase price was $4,395,502.60. Id.

Att. 19, at 2. The assignors were Jane M. Moran and H. Thomas Moran, II.

Id. Att. 21. Trudeau served as the authorized signatory for Avon-WY on the

Assignment of Membership Interest document and on the Membership

Purchase Agreement. See id. Atts. 20-21. Trudeau testified that Carpenter

“authorized [him] to enter the transaction . . . and make this investment on


                                         20
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page24 of of
                                                                  142  73191




behalf of Avon Capital, LLC.” Nova SDNY Litig., No. CIV-11-1590-LTS-HBP,

Doc. 487, Att. 1, at 280, lns. 11-16 (S.D.N.Y. Sept. 25, 2014).

      The purchase agreement required payment of $2,197,751.30 by

December 30, 2009, and the balance by January 30, 2010. Doc. 147, Att. 20, at

1, ¶ 1(a)-(b). It also required Avon-WY to pay a pre-existing debt Thomas

Moran owed to Kirkpatrick Bank. Id. at 2, ¶ 2; id. at 4, ¶ 5.6(b). The agreement

bound Avon-WY to a pre-existing servicing contract with Asset Servicing

Group (ASG). Id. at 3, ¶ 4.5; id. at 14, ¶ 8.2.2. And, it identified Heritage

Group Agency, Inc. and ASG as Thomas Moran’s affiliates.17 Id. at 4, ¶ 5.6; id.

at 14, ¶ 8.2.2(d).

      Although Avon-WY was the signatory to the purchase agreement, a

series of payments to Moran came from the Avon-NV TD bank account. See

also Doc. 147, Att. 22, at 3-4. Carpenter and Amanda Rossi18 served as the

authorized signatories on the Avon-NV TD bank account. Id. Att. 14.


17    Carpenter testified Avon-WY was involved in acquiring “a block of
business known as SDM.” Doc. 147, Att. 5, at 148, lns. 7-9. According to
Carpenter, Trudeau introduced him to Thomas Moran, who was the signatory
for the purchase agreement on behalf of SDM. Id. lns. 20-21; Id. Att. 20, at 25.
And Trudeau testified he signed the agreement at Carpenter’s behest. Nova
SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 487, Att. 1, at 280, lns. 11-16
(S.D.N.Y. Sept. 25, 2014).
18    Amanda Rossi is Secretary of Nova. Doc. 147, Att. 14; see also
Universitas Educ., LLC v. Nova Grp., Inc., 2013 WL 57892, at *6 (S.D.N.Y Jan.
4, 2013). Also, the Carpenter court identified Ms. Rossi as a Benistar employee.
190 F. Supp. 3d at 294.

                                          21
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page25 of of
                                                                 143  73191




     Related payments from the Avon-NV TD bank account include:

         • Two December 31, 2009 payments of $777,741.30 and $514,469.36

            to Thomas Moran, Doc. 147, Att. 22, at 3 (A March 30, 2010 email

            identifies the $514,469.36 as “received” by Kirkpatrick Bank, id.

            Att. 23 (per SDM Purchase Agreement, id. Att. 20, ¶¶ 2, 5.6));

         • A January 4, 2010 payment of $25,000.00 to The Heritage Group,

            id. Att. 22, at 4;

         • A January 5, 2010 payment of $175,334.85 to ASG, id.;

         • A January 5, 2010 payment of $332,766.30 to “Hme, Llc,” id. (A

            March 30, 2010 email from an ASG address to Trudeau and




     [Ms.] Rossi [was] listed as a “Trustee” of Charter Oak Trust in a
     TD Bank account statement from December 2009 . . . [She was
     also] listed as a signatory . . . on several bank accounts to which
     Universitas alleges that Nova Group improperly transferred the
     insurance proceeds at issue here. It appears, however, that Mr.
     Bursey—not Ms. Rossi—authorized the deposits to these accounts.
     At her deposition, Ms. Rossi testified that she was employed only
     by Benistar . . . , Carpenter Financial [ ,] USB Group, Inc. She
     further testified that she performed office-manager work for these
     three entities, and that she worked as an executive assistant to
     Mr. and Mrs. Carpenter.

Universitas Educ., LLC v. Nova Grp., Inc., 2013 WL 3487350, at *5 (S.D.N.Y.
July 12, 2013) (citations omitted), subsequently vacated on other grounds, 784
F.3d 99 (2d Cir. 2015). In part because Bursey signed the deposit slips and
endorsed the checks that Nova improperly deposited, the S.D.N.Y. determined
Rossi was not “a controlling officer of Nova” because “she did not actually
participate in one of the central transactions at issue.” Id. at *10.
                                         22
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page26 of of
                                                                 144  73191




               Andrew Terrell, cc’ing Thomas Moran, identifies this as a portion

               of the purchase price, id. Att. 23); and

             • A January 7, 2010 payment of $373,033.83 to Thomas Moran, id.

               Att. 22, at 4.

      On June 9, 2010, the Avon-NV TD bank account was closed and its

balance of $953,238.84, minus the twenty-five dollar wire transfer fee, was

deposited into the only other Avon Capital, LLC bank account of record at this

time: a People’s United Bank account ending in 3286 (Avon-NV People’s bank

account). Doc. 147, Atts. 15-16. People’s United Bank sent that account’s

statements to Daniel Carpenter at the Grist Mill address; and Carpenter

signed a check to ASG from this account at least once. Id. Atts. 15-16; id. Att.

27, at 17.

      Litigation ensued over the balance due under the Purchase Agreement,

and the parties settled. See Doc. 187, Att. 19, at 63, lns. 4-6; Doc. 147, Att. 19;

Moran v. Avon Capital, LLC, No. CIV-10-393-HE, Doc. 58 (W.D. Okla. Feb. 17,

2011) (Stipulation of Dismissal).         Payments to Moran, presumably in

satisfaction of the SDM Purchase Agreement, continued to come from the

Avon-NV People’s bank account, of which Carpenter was the signatory. Doc.

147, Att. 25 (including the $75,000.00 Nov. 30, 2010 payment to Thomas Moran

and near-monthly $100,000.00 payments thereafter until July 2011).



                                            23
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page27 of of
                                                                 145  73191




      ASG sent Avon-WY monthly invoices. See Doc. 147, Att. 27, at 1, 5-6,

10-11, 18-19. ASG sent these invoices to Avon Capital, LLC, at 2187 Atlantic

Street, Stamford, CT. Id. This is the address Avon-WY listed in the Purchase

Agreement. Id. Att. 20, at 20, ¶ 10.1. No other Avon Capital, LLC entity used

this address for its mailing or principal address. And at least one invoice

identified Don Trudeau as the contact. Id. Att. 27, at 15.

      Regular payments to ASG came from the Avon-NV TD bank account

until its closure. Id. at 7, 14. After the closure of the Avon-NV TD bank

account, payments continued, coming instead from the Avon-NV People’s bank

account. See, e.g., id. at 20-21. Carpenter signed a check dated December 9,

2010 from “Avon Capital, LLC” to ASG. Id. at 17.
                                         24
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page28 of of
                                                                  146  73191




      Most of the above transactions occurred while Avon-WY was

“Inactive-Administratively Dissolved.”    Id. Att. 8.   And these transactions

continued after Trudeau reinstated Avon-WY in November 2010. See, e.g., id.

Att. 27, at 15-17.

            2. Andrew Terrell consults for Avon-WY.

      Trudeau also testified that Andrew Terrell, principal of Clermont

Capital, provided consulting services for Avon-WY. Doc. 187, Att. 19, at 41,

lns. 15-22; id. at 42, ln. 2.19 Trudeau did not know how Terrell received

compensation for his services but he did not think the compensation came from

Avon-WY. Id. Att. 19, at 42, lns. 21-23. Terrell testified that in 2010 he had a

consulting contract with Avon, “but sometimes [he] was paid by a different

entity.” Id. Att. 18, Ex. 17, at 11, lns. 5-8 (sealed). Avon-NV’s bank records

shows Avon-NV made several payments to Terrell during the time he consulted

for Avon-WY, and to Clermont Capital. See, e.g., Nova SDNY Litig., No. CIV-

11-1590-LTS-HBP, Doc. 610, Att. 9, at 13, 17 (S.D.N.Y. Nov. 18, 2016) (showing

two $15,000.00 wires on March 18, 2010 and May 28, 2010 to “Andrew G. and

Maria G. Terrell”).20


19    See also Doc. 187, Att. 14, at 1, lns. 14-15 (Avon-NV’s general ledger
showing $359,270.00 owed to Clermont Capital).
20    See also Doc. 187, Att. 14, at 2, 4-5, 23 (showing Avon-NV’s general
ledger, which includes three $15,000.00 payments for “Consulting Fees” to
Andrew Terrell from the TD bank account in February, March, and May of
2010, and from the Avon-NV People’s bank account in June 2010); id. at 2-3,
                                          25
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page29 of of
                                                                 147  73191




            3. Avon-WY’s 2010 “unloading” of Avon-CT’s life insurance
               policies.

      The Carpenter court outlined other transactions involving Avon-CT and

Avon-WY. After the 2008 financial crisis, the market for selling Charter Oak

Trust policies dried up. Carpenter, 190 F. Supp. 3d at 289. Trudeau had served

as the point person in selling these policies on the secondary market. Id. at

290. After an unsuccessful year of trying to find buyers, on March 16, 2010,

Trudeau wrote Carpenter asking whether he wanted to “unload” two of

Charter Oak Trust insureds’ policies. Id. at 291. Carpenter replied, “we want

to unload everything” and followed up ten days later, telling Trudeau to “please

figure out if we have buyers or not.” Id.

      Ultimately, Carpenter and his associates devised a way to sell some of

the Charter Oak Trust policies to an entity called Life Insurance Fund Elite

(Life Elite). Id. The transactions were accomplished in the following way.

First, Charter Oak Trust “transferred ownership of the policy to an entity

known as Yates Worldwide Holdings Ltd.”            Id.   Bursey signed these

agreements on behalf of Charter Oak Trust, while Trudeau signed on behalf of

Yates Worldwide.21 “Next, Yates Worldwide transferred the policy to Tranen



14-15 (showing in Avon-NV’s general ledger a credit to Clermont Capital for
$100,000.00 in July 2010, $50,000.00 in November 2010, and a total of
$100,100.00 in December 2010).
21    Yates was registered in the British Virgin Islands, and Avon Capital,
LLC owned 50,000 shares. Doc. 187, Att. 24.
                                            26
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page30 of of
                                                                  148  73191




Capital Alternative Investment Fund, Ltd. [and] Mr. Trudeau signed these

agreements on behalf of Yates Worldwide, [while] Ken Landgaard[22] signed

on behalf of Tranen.” Id.; Doc. 187, at 15. Then Tranen transferred the policy

to Avon-WY. Carpenter, 190 F. Supp. 3d at 291; Doc. 187, at 15. Landgaard

signed these agreements on behalf of Tranen, while Trudeau signed on behalf

of Avon-WY. Carpenter, 190 F. Supp. 3d at 291; Doc. 187, at 15. “Finally, the

policies were transferred from Avon[-WY] to Life [Elite].” Carpenter, 190 F.

Supp. 3d at 291. The Carpenter court did not find Carpenter’s testimony

attempting “to distance himself” from these transactions credible, finding “[i]t

is apparent that [Carpenter] knew of and was involved in the transfer of

policies to Life [Elite].” Id. at 292.

        The Government’s Exhibit List from the Carpenter criminal action shows

the Tranen-to-Avon purchase and sale agreements were dated November 12,

2010.     Carpenter, No. CR-13-226-RNC, Doc. 207, at 20 (listed as “Life

Insurance Purchase and Sale Agreement . . . from Tranen to Avon” for each of

the eleven policies).    At least nine Charter Oak Trust-to-Yates-to-Tranen

transactions took place on November 12, 2010. See id. at 20-21 (listing “Life

Insurance Purchase and Sale Agreement[s]” between Charter Oak Trust




22   Ken Landgaard, who operated Tranen Capital Alternative Investment
Fund, served as one of several straw insureds recruited to participate in
Charter Oak Trust. Carpenter, 190 F. Supp. 3d at 280.
                                          27
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page31 of of
                                                                 149  73191




(listed as COT) and Yates, Yates and Tranen, and Tranen and Avon). Trudeau

transferred the policies to Life Elite on November 15, 2010—the very day he

first sought to reinstate Avon-WY. Carpenter, 190 F. Supp. 3d at 291; see id.

Doc. 207, at 20 (listing Transfer Agreement and Life Settlements Purchase &

Sales Agreements between Avon Capital and Life Elite); Doc. 147, Att. 9; Doc.

187, at 14-15.




      That same day, Trudeau also emailed Carpenter “describing the

structure of a sale” to Life Elite. Carpenter, 190 F. Supp. 3d at 291. And less

than an hour later, he emailed Carpenter a flow chart describing the entities

involved in the transaction.     Id.   The Carpenter court noted Carpenter

requested the “ELITe [sic] portfolio ASAP” in response to Trudeau’s email

regarding the sale of policies to Life Elite on January 11, 2011; Carpenter knew

of the transfer of these policies; and that these transfers involved the

Ridgewood facility, except for two policies that never belonged to Ridgewood.
                                         28
          Case
       Case    5:14-fj-00005-HE Document 218
            3:14-mc-00125-RNC            19-1 Filed
                                               Filed10/20/20
                                                     01/04/21 Page
                                                               Page32 of of
                                                                    150  73191




Id. at 292. In fact, Carpenter was “more than just a willing participant in this

conspiracy; he oversaw its development and execution.”          Id. at 299.      The

evidence established that Carpenter “intend[ed] to defraud life insurance

providers by using misrepresentations to induce them to issue STOLI policies.”

Id. In doing so, he relied upon Avon-CT’s Ridgewood facility,23 and used Avon-

WY as a conduit. Id. at 291-92. Carpenter did not challenge the district court’s

findings as to these transactions on appeal. See Bursey, 801 F. App’x 1.

III.    THIS COURT HAS SUBJECT MATTER JURISDICTION.

        “[A] federal court must, sua sponte, satisfy itself of its power to

adjudicate in every case and at every stage of the proceeding.” State Farm

Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270-71 (10th Cir. 1998)

(quotation omitted); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 94-95 (1998) (holding that a federal court must always satisfy itself first

that it does in fact have subject matter jurisdiction before proceeding in any

case, and that there is no such thing as “hypothetical jurisdiction”); Gold v.

Local 7 United Food & Comm’l Workers Union, 159 F.3d 1307, 1309-10 (10th

Cir. 1998) (“Steel requires that a federal court satisfy itself of subject matter

jurisdiction before proceeding to the merits of a claim—even when the question

of the merits is the easier one . . . .”), abrogation on other grounds recognized


23    “[I]t appears that Ridgewood did not know about [Charter Oak Trust]’s
transfer of the policies.” Carpenter, 190 F. Supp. 3d at 292.
                                            29
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page33 of of
                                                                 151  73191




by Styskal v. Weld Cty. Comm’rs, 365 F.3d 855 (10th Cir. 2004). Further, “the

burden of proving jurisdiction is on the party asserting it . . . .” State Farm

Mut. Auto. Ins. Co., 149 F.3d at 1271 (internal citation and quotation marks

omitted).

      The doctrine of ancillary jurisdiction “recognizes federal courts’

jurisdiction over some matters (otherwise beyond their competence) that are

incidental to other matters properly before them.” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 378 (1994).            Federal courts typically

exercise ancillary jurisdiction

      for two separate, though sometimes related, purposes: (1) to permit
      disposition by a single court of claims that are, in varying respects
      and degrees, factually interdependent . . . and (2) to enable a court
      to function successfully, that is, to manage its proceedings,
      vindicate its authority, and effectuate its decrees.

Id. (internal citations omitted).

      This case arguably “involves the second, less common purpose—

ancillary jurisdiction over collateral proceedings.” K.C. ex rel. Erica C. v.

Torlakson, 762 F.3d 963, 966 (9th Cir. 2014). Ancillary jurisdiction is reserved

to “subsequent proceedings for the exercise of a federal court’s inherent power

to enforce its judgments.” Peacock v. Thomas, 516 U.S. 349, 356 (1996) (“[W]e

have approved the exercise of ancillary jurisdiction over a broad range of

supplementary proceedings involving third parties to assist in the protection



                                          30
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page34 of of
                                                                 152  73191




and enforcement of federal judgments—including attachment, mandamus,

garnishment, and the prejudgment avoidance of fraudulent conveyances.”).

       Ancillary jurisdiction’s reach does not extend “beyond attempts to

execute, or to guarantee eventual executability of, a federal judgment.” Id. at

357.    And Peacock “cautioned against the exercise of jurisdiction over

proceedings that are ‘entirely new and original’ . . . or where ‘the relief sought

is of a different kind or on a different principle’ than that of the prior

decree.” Id. at 358 (internal citations omitted).

       Peacock involved new allegations of fraudulent transfer that the plaintiff

attempted to raise under ERISA. Id. at 358-59. The alleged wrongdoing

occurred after the entry of the ERISA judgment. Id. The Court held that the

district court lacked jurisdiction of this “new action based on theories of relief

that did not exist, and could not have existed, at the time the court entered

judgment in the ERISA case.” Id. at 359.

       “[W]hen postjudgment proceedings seek to hold nonparties liable for a

judgment on a theory that requires proof on facts and theories significantly

different from those underlying the judgment, an independent basis for federal

jurisdiction must exist.” Sandlin v. Corp. Interiors Inc., 972 F.2d 1212, 1217

(10th Cir. 1992). Here, Universitas asserts an alter-ego theory. “The cause of

action based upon the alter ego theory is a closer case because in theory the

court is merely trying to identify the true debtor on the judgment.” Id. “Alter

                                          31
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page35 of of
                                                                 153  73191




ego in its accurate sense involves sometimes complex factual findings of gross

undercapitalization or of owners’ failure to observe separate corporate

existence.” Id.

      “[A]n attempt to hold directors liable for a corporate judgment ‘already

obtained’ is not within the ancillary jurisdiction of the court.” Id. at 1218

(quoting H. C. Cook Co. v. Beecher, 217 U.S. 497, 498-99 (1910)). To be sure,

this Court recognizes Universitas is “attempt[ing] to execute, or to guarantee

eventual executability of, a federal judgment.” Peacock, 516 U.S. at 357. And

the Court acknowledges the facts underlying Universitas’s contentions are not

significantly different from those underlying the Nova SDNY Litigation, and

the relief sought is not of a different kind than in that turnover action. But

this Court recognizes the limitation on ancillary jurisdiction that Sandlin and

Peacock set forth.

      Avon-WY argues Peacock precludes this Court’s exercise of ancillary

jurisdiction.     Doc.   204,   at   19.        Universitas   argues   “in    any

judgment-enforcement action otherwise governed by Peacock there may in fact

be an independent basis for federal jurisdiction.”      Shaw v. AAA Eng’g &

Drafting Inc., 138 F. App’x 62, 68 (10th Cir. 2005) (quoting Ellis v. All Steel

Const., Inc., 389 F.3d 1031, 1033-34 (10th Cir. 2004)); see Doc. 201, at 7-8. And

here, that independent basis for subject matter jurisdiction over Universitas’s

alter-ego claim is diversity of citizenship. Doc. 201, at 8 (“This is a dispute

                                           32
         Case
      Case    5:14-fj-00005-HE Document 218
           3:14-mc-00125-RNC            19-1 Filed
                                              Filed10/20/20
                                                    01/04/21 Page
                                                              Page36 of of
                                                                   154  73191




between parties from different states with a matter in controversy exceeding

$6 million, and thus this Court has subject matter jurisdiction over this

proceeding.”); see also United States v. Vitek Supply Corp., 151 F.3d 580,

585-86 (7th Cir. 1998) (rejecting judgment debtor’s argument that “federal

courts cannot collect debts by piercing the corporate veils of judgment debtors”

where an independent basis for jurisdiction exists); C.F. Tr., Inc. v. First Flight

Ltd. P’ship, 306 F.3d 126, 133 (4th Cir. 2002) (“[The Peacock] Court held only

that federal jurisdiction over claims leading to an underlying judgment

provides no ancillary federal jurisdiction over a subsequent, post-judgment

alter ego claim.”) (citation omitted). Even assuming without deciding this

Court cannot proceed exercising ancillary jurisdiction, this Court agrees—and

Avon-WY does not argue otherwise—that diversity of citizenship provides an

independent basis for this Court’s jurisdiction.      See also 13 Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure

§ 3523 at 89 (2d ed. 1984) (stating that ancillary jurisdiction “include[s] those

acts that the federal court must take in order properly to carry out its judgment

on a matter as to which it has jurisdiction”).

IV.    THE EFFECT OF THE REGISTRATION OF THE JUDGMENT.

       Under 28 U.S.C. § 1963, a judgment creditor may register one district

court’s judgment in an action for money damages by filing a certified copy of

the judgment in any other district court, thereby giving the registered

                                           33
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page37 of of
                                                                  155  73191




judgment “the same effect as a judgment of the district court of the district

where registered and may be enforced in like manner.” 28 U.S.C. § 1963. The

act of registration serves not merely as a procedural device for the collection of

the foreign judgment—registration creates an altogether “new judgment” to be

given the same effect as any other judgment entered by the registering court.

Condaire, Inc. v. Allied Piping, Inc., 286 F.3d 353, 357 (6th Cir. 2002) (citing

Stanford v. Utley, 341 F.2d 265, 270 (8th Cir. 1965)). Section 1963 grants by

implication “inherent powers to the registering court to enforce those

judgments.” Id.; see also Baker by Thomas v. Gen. Motors Corp., 522 U.S. 222,

235 n.8 (1998) (“Congress has provided for the interdistrict registration of

federal-court judgments for the recovery of money or property.”).

V.    THE COURT DENIES THE MOTIONS TO STRIKE THE CHERNOW
      DECLARATIONS.

      The Court addresses Avon-WY’s challenges (the first, sought to be joined

by SDM) to Chernow’s declarations.         Docs. 193, 196, 213.      Universitas

submitted these declarations in support of its motion for summary judgment,

and in support of its response to Avon-WY’s motion for summary judgment.

See Doc. 187, Att. 1; Doc. 205, Att. 1.

      Avon-WY argues that the Chernow declarations are not based on

Chernow’s personal knowledge.        Doc. 193, at 2-4; Doc. 213, at 3-4.        A

“declaration used to support or oppose a motion” for summary judgment “must


                                          34
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page38 of of
                                                                 156  73191




be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the . . . declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4).

      Universitas responds that Chernow demonstrated his first-hand

knowledge based on his review of the documents he introduces in the

declarations.   Doc. 209, at 7; Doc. 205, Att. 1, at 1-2 (averring “personal

knowledge”). It is not unusual for an attorney to make such declarations, and

such declarations should come as no surprise to Avon-WY. Indeed, Chernow

submitted similar declarations in this matter in April and October of 2019.

Doc. 147, Att. 1; Doc. 171, Att. 1. As Judge Heaton observed, neither Avon-WY

nor SDM disputed Universitas’s April 2019 allegations, which relied on

Chernow’s similar declarations. Doc. 150, at 9 (citing Doc. 149). And neither

objected to Chernow’s October 2019 declaration on this basis.

      Should the Court agree with Avon-WY that the Chernow declarations

contain “speculation,” this Court is prepared to disregard its analysis of certain

parts of those declarations, without needing to strike entire declarations. See

United States v. TDC Mgmt. Corp., Inc., 827 F.3d 1127, 1134 (D.C. Cir. 2016)

(deferring to the district court’s evaluation of the admissibility of portions of a

declaration, upon which it relied for “some factual analyses” and disregarded

“legal conclusions and other deficiencies”) (internal quotation marks omitted);

Servaas Inc. v. Republic of Iraq, 686 F. Supp.2d 346, 353 (S.D.N.Y. 2010) ( “[A

                                           35
         Case
      Case    5:14-fj-00005-HE Document 218
           3:14-mc-00125-RNC            19-1 Filed
                                              Filed10/20/20
                                                    01/04/21 Page
                                                              Page39 of of
                                                                   157  73191




court] need not ‘conduct a line-by-line analysis’ [of a declaration] and, instead,

may ‘simply disregard any material that does not comply with’ the Federal

Rules of Civil Procedure and/or Federal Rules of Evidence.” (citation omitted)),

aff’d, 653 F. App’x 22 (2d Cir. 2011), as amended (Feb. 16, 2011); see, e.g., Doc.

193, at 7 (claiming the “declaration is wrought with speculation”).

       Avon-WY further argues that the declarations contain impermissible

hearsay and conclusory statements. Doc. 193, at 4-6; Doc. 213, at 2-5. The

Court will make its own conclusions based on the admissible evidence

presented. See Servaas, 686 F. Supp. 2d at 353 (“[T]he Court will not make the

suggested inferences simply because [Declarant] has suggested them,” instead,

the court will look at the evidence and “draw its own conclusions based on that

evidence.” (citations omitted)).

VI.    THE COURT CONSIDERS UNIVERSITAS’S AND AVON-WY’S MOTIONS FOR
       SUMMARY JUDGMENT.

       A. Standard of review.

       Parties may seek summary judgment in post-judgment proceedings. See

Env’t Cleanup, Inc. v. Ruiz Transp., LLC, 2017 WL 2080270 (W.D. Okla. May

12, 2017) (ruling on cross motions for summary judgment filed in

post-judgment garnishment proceeding). “Summary judgment is appropriate

‘if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.’” Evans v. Sandy


                                           36
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page40 of of
                                                                 158  73191




City, 944 F.3d 847, 852 (10th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). “A fact

is material if, under the governing law, it could have an effect on the outcome

of the lawsuit. A dispute over a material fact is genuine if a rational jury could

find in favor of the nonmoving party on the evidence presented.” Jones v.

Norton, 809 F.3d 564, 573 (10th Cir. 2015) (internal quotation marks and

citation omitted).

      The Court views “facts in the light most favorable to the non-moving

party and “draw[s] all reasonable inferences in [its] favor.” Dewitt v. Sw. Bell

Tel. Co., 845 F.3d 1299, 1306 (10th Cir. 2017) (citations and alternations

omitted). “Even so, the non-movant . . . must marshal sufficient evidence

requiring submission to the jury to avoid summary judgment.” Id. (brackets

and internal quotation marks omitted).

      The Court treats cross-motions for summary judgment “separately[─]the

denial of one does not require the grant of another.” Buell Cabinet Co. v.

Sudduth, 608 F.2d 431, 433 (10th Cir. 1979). In evaluating the parties’ cross-

motions for summary judgment the Court looks beyond the pleadings and

assesses the proof to determine whether there is a genuine need for trial. See

Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

The Court must determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that



                                          37
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page41 of of
                                                                 159  73191




one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-53 (1986).

      Universitas argues that Avon-WY is an alter ego of Avon-CT and

Avon-NV, and that this Court should pierce the corporate veil of all three Avon

Capital, LLC entities to satisfy the judgment. Doc. 187, at 17-32. Universitas

asks for an alter-ego determination based on Avon Capital’s fraudulent

conduct,   inadequate   capitalization   of       both   Avon-WY   and   Avon-CT,

intermingling among all three Avon Capital entities, and the three entities’

failure to keep corporate formalities. Id.

      Avon-WY also seeks summary judgment, arguing that Avon-WY is not a

judgment debtor named in the Nova SDNY Litigation judgment, that

Universitas lacks admissible evidence to prove its alter-ego claim, and that

Avon-WY is not an alter ego of any judgment debtor. See Doc. 195.

      For the reasons stated in the following alter-ego determination, the

Court grants Universitas’s motion for summary judgment and denies Avon-

WY’s motion for summary judgment.

      B. The Court grants Universitas’s motion for summary
         judgment: Avon-WY and Avon-NV are alter egos of Avon-CT,
         the named judgment debtor.

      Universitas argues that Avon-WY is the alter ego of Avon-CT and

Avon-NV. Because Avon-WY is an LLC formed in Wyoming, Wyoming law

applies. See Clemmer v. D.C. Grp., 2014 WL 1509274, *3 (W.D. Okla. Apr. 16,

                                             38
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page42 of of
                                                                 160  73191




2014) (“[T]he Oklahoma Supreme Court would most likely . . . look to the

Restatement (Second) of Conflicts of Law to decide what substantive law to

apply” to resolve the veil-piercing issue, which “provides that [t]he local law of

the state of incorporation will be applied . . . .”) (internal quotation marks and

citations omitted).

      Wyoming     law    requires   the   presence      of   certain   “exceptional

circumstances” to pierce an LLC’s corporate veil. See GreenHunter Energy, Inc.

v. W. Ecosystems Tech., Inc., 337 P.3d 454, 462 (Wyo. 2014) (reaffirming the

“essence” of the Wyoming Supreme Court’s veil-piercing analysis). Wyoming

law, in determining “whether the limited liability company has been operated

as a separate entity, or whether the member has instead misused the entity in

an inequitable manner to injure the plaintiff,” applies a “fact-driven and

flexible” two-prong test. Id. at 463.

      This two-prong test pierces the corporate veil:

         (1) the limited liability company is not only owned, influenced
         and governed by its members, but the required separateness
         has ceased to exist due to misuse of the limited liability
         company; and (2) the facts are such that an adherence to the
         fiction of its separate existence would, under the particular
         circumstances, lead to injustice, fundamental unfairness, or
         inequity.

Mantle v. N. Star Energy & Constr. LLC, 437 P.3d 758, 799 (Wyo. 2019)

(quoting GreenHunter, 337 P.3d at 462); see also id. at 800 (“[V]eil-piercing is



                                          39
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page43 of of
                                                                 161  73191




a fact-intensive inquiry generally not suited for summary judgment.”) (quoting

Atlas Constr. Co. v. Slater, 746 P.2d 352, 355 (Wyo. 1987) (citation omitted)).

       “[T]he existence of one or more elements tending to support a showing of

legitimacy[, however,] does not always preclude summary judgment.”

Terrapin Leasing, Ltd. v. United States, 1981 WL 15490, at *3 (10th Cir. Apr.

6, 1981) (affirming a veil-piercing summary judgment when “as a whole and in

context, the undisputed facts about the operation of this corporation show that

it was such a sham that a jury would not be permitted to find it a legitimate

shelter against tax claims against its owner and manipulator”); Oren v. United

States, 1992 WL 79110, at *2 (W.D. Mich. Jan. 7, 1992) (“Taking the facts as a

whole in the light most favorable to the plaintiff,” the court granted summary

judgment to the defendant finding that “[a]lthough some individual facts do

favor plaintiff’s position, the facts taken as a whole are overwhelming and

leave no question of material fact for a jury that the corporation was the

[plaintiff’s] alter ego.”).

       In applying the GreenHunter test, the Court considers:

       1. the existence of fraud,

       2. the adequacy of capitalization,

       3. “the degree to which the business and finances of the company and the

       member are intermingled,” Mantle, 437 P.3d at 799, and



                                            40
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page44 of of
                                                                 162  73191




      4. whether there has been an “injustice or unfairness.” GreenHunter,

      337 P.3d at 464.

      The Wyoming Supreme Court has further enumerated a litany of factors

relevant to “justifying a disregard of the corporate entity.” Daniels v. Kerr

McGee, 841 F. Supp. 1133, 1136 (D. Wyo. 1993) (citing AMFAC Mech. Supply

Co. v. Federer, 645 P.2d 73, 77-78 (Wyo. 1982) (citation omitted), abrogated on

other grounds by Texas West Oil & Gas Corp. v. First Interstate Bank of Casper,

743 P.2d 857, 859 (Wyo.1987)). These factors include: whether a corporation

is truly a separate entity; commingling of funds and other assets; failure to

segregate funds of the separate entities; failure to adequately capitalize a

corporation; the absence of corporate assets and undercapitalization; the use

of a corporation as a mere shell, instrumentality or conduit of an individual or

another corporation; the disregard of legal formalities and the failure to

maintain arm’s length relationships among related entities; and the use of the

corporate entity to procure labor, services or merchandise for another person

or entity. Kloefkorn-Ballard v. N. Big Horn Hosp. Dist., 683 P.2d 656, 661

(Wyo. 1984). And if the party making an alter-ego claim is “the victim of some

basically unfair device” where the separate existence of the entity is “used to

achieve an inequitable result,” a court will also disregard that entity under

Wyoming law. AMFAC, 645 P.2d at 81 (listing, as an example, paying “off a



                                         41
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page45 of of
                                                                 163  73191




controlling shareholder” with the assets of an insolvent corporation “in

preference to a general creditor”).

            1. Fraud confirms this.

      Fraud is the only GreenHunter factor that by itself can justify piercing

the veil.   337 P.3d at 463.       Fraud can be actual or constructive.        Id.

Constructive fraud “consist[s] of all acts, omissions, and concealments

involving breaches of a legal or equitable duty resulting in damage to another

. . . .” Id. The party seeking to pierce the veil, however, must prove fraudulent

intent. Mantle, 437 P.3d at 800. As Avon-WY argues, “[a]ctual fraud must be

proven by clear and convincing evidence” while “[c]onstructive fraud must be

proven by a preponderance of the evidence.” Doc. 204, at 30 (citing Mantle, 437

P.3d at 786-89). “Clear and convincing evidence is ‘proof which would persuade

a trier of fact that the truth of the contention is highly probable.’” Mantle, 437

P.3d at 784 (citations omitted).

      Among the other “badges of fraud” the Court can rely on to establish

fraudulent intent are:

            a.   “[L]ack or inadequacy of consideration”;

            b.   “close familial relationship or friendship among the parties”;

            c.   “retention of possession or benefit of the property transferred”;

            d.   “the financial condition of the transferor both before and after

                 the transfer”;

                                          42
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page46 of of
                                                                 164  73191




            e.   “the chronology of events surrounding the transfer”;

            f.   occurrence of transfer during “threat of litigation”; and

            g.   “hurried or secret transactions.”

Mantle, 437 P.3d at 789 (citation omitted).

      Universitas argues that the Avon entities satisfy “every single badge of

fraud.” Doc. 187, at 24. It argues that “Avon Capital’s actual fraud can be

inferred through its fraudulent intent,” which was already established from

“the initial [fraudulent] transfers of insurance proceeds.” Id. “[B]ecause of the

virtual impossibility of proving actual fraudulent intent[,] . . . this court and

[others] have come to rely on inferences and presumptions drawn from the

surrounding circumstances.”     Mantle, 437 P.3d at 789 (internal quotation

marks and citation omitted); see also Universitas Educ., LLC v. Nova Grp., Inc.,

2016 WL 1178773, at *3 (S.D.N.Y. Mar. 23, 2016) (“Judge Swain has noted that

during discovery, [Nova and] Carpenter ‘resisted all discovery efforts to

determine the whereabouts of the Insurance Proceeds after the transfers, and

such secrecy further indicates a fraudulent intent.’” (quoting Aug. 2014 Nova,

2014 WL 3883371, at *3)).

                  a. Lack or inadequacy of consideration.

      Universitas argues Carpenter “fraudulently transferred the insurance

proceeds to Avon-NV” to then fund Avon-WY’s SDM acquisition, so the

payments were “a continuation of a fraudulent transfer.” Doc. 187, at 22. The

                                          43
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page47 of of
                                                                  165  73191




November 2013 Nova court outlined the fraudulent conveyances that underlie

Universitas’s claim here.       2013 WL 6123104, at *8 (“[T]he evidence

demonstrates that each entity that received Life Insurance Proceeds was

controlled by Mr. Carpenter.”). And these transactions stemmed from “a single

purpose, to remove a portion of the Life Insurance Proceeds from the Charter

Oak Trust . . . insulated from the reach of Mr. Carpenter’s creditors (and of

course, from [Universitas’s] claim).” Id.

      Avon-NV received no apparent consideration for its multiple payments

on behalf of Avon-WY or Avon-CT. Avon-WY did not have a bank account until

Trudeau opened one in 2012.24 Avon-NV had no employees and appeared to

receive no consideration for its payment of Avon-WY’s obligations. See Doc.

147, Att. 5, at 146, lns. 10-12. This factor weighs in favor of a finding of fraud.

                   b. Close familial relationship or friendship among the
                      parties.

      Universitas argues that the three Avon entities are part of the several

Carpenter-operated entities whose business objectives furthered Carpenter’s

fraudulent scheme relating to insurance payments.           Doc. 187, at 23-26.

Carpenter testified that Nova is a shell corporation.25 Counsel for Nova stated


24     Avon-WY maintains it has more than one bank account, but cites only to
the one Trudeau opened in 2012. Doc. 195, at 5 (citing id. Att. 3 and Doc. 187,
Att. 8 (sealed exhibit 7)).
25     See Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at
47, dep. pg. 76, lns. 3-4. Doc. 310, Att. 5, contains multiple depositions within
                                            44
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page48 of of
                                                                 166  73191




Universitas’s money was transferred first to Grist Mill Capital, and then to

Grist Mill Holdings, Avon Capital, Carpenter Financial Group, Phoenix

Capital Management,26 and then to Grist Mill Trust. Nova SDNY Litig., No.

CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at 90-92. Each of these is a judgment

debtor. And the August 2014 Nova court found Carpenter also controlled Nova,

Charter Oak Trust, Caroline Financial, and “hundreds of other related

entities.”27 2014 WL 3883371, at *2.

      As to Bursey, who acted under Carpenter’s “direction and on his behalf,”

the two “had a particularly close relationship . . . .” Carpenter, 190 F. Supp.3d

at 299, 301. Regarding Grist Mill Trust, Carpenter, and Bursey served as

trustees, and Carpenter’s wife, Molly, as signer. Nov. 2013 Nova, 2013 WL

6123104, at *4.    And the August 2014 Nova court found Carpenter also

controlled Grist Mill Trust. 2014 WL 3883371, at *2. These familial, and

otherwise close, relationships point toward fraudulent intent. See Mantle, 437

P.3d at 789 (citation omitted).




one attachment, so for clarity the Court will refer to both the ECF page number
and the accompanying deposition page number.
26     Carpenter testified he was Phoenix’s sole officer and director. Nova
SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at 42, dep. pg. 34,
lns. 19-24.
27     See also Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5,
at 37, dep. pg. 16, lns. 15-23 (The number of entities for which Caroline is the
managing member and tax matters partner was “too numerous to mention.”).
                                          45
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page49 of of
                                                                  167  73191




      Universitas also argues that “Carpenter owns all three Avon entities”

and controls each of their respective managers. Doc. 187, at 24. Carpenter

Financial, for which Carpenter serves as Chairman, owns 99% of each of the

three Avon entities. Carpenter’s dominance over all of the entities involved

also weighs in Universitas’s favor as to a finding of fraud.28

                   c. Retention of possession or benefit of the property
                      transferred.

      The October 2009 transfer of $19.8 million to Grist Mill Capital was

classified as an “unknown deposit.” Aug. 2014 Nova, 2014 WL 3883371, at *5.

The subsequent transfers from the Avon-NV bank accounts also lack credible

explanations. Id. at *10. After this flurry of transfers, Carpenter, through his

control of Avon-WY’s managing member Caroline Financial, retained the

property (i.e. SDM).    And Carpenter controlled Avon-NV and served as a

signatory on its two bank accounts. This factor weighs in favor of a finding of

fraud.




28    Also of note, through no fault of its own, the August 2014 Nova court
misstated the identity of the Avon Capital entities, using them
interchangeably. 2014 WL 3883371, at *3 (“Avon was controlled by its
managing member, Grist Mill [Capital], which is wholly owned by its members
Grist Mill Holdings and Caroline Financial Group, Inc., both of which were
wholly owned by Mr. Carpenter.”). Of the three Avon entities, Grist Mill
Capital managed only Avon-NV. Doc. 57, Att. 1, at 3.

                                          46
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page50 of of
                                                                 168  73191




                  d. Change in financial condition of transferor in
                     relation to the transfer.

      Carpenter controlled the financial affairs of his entities. Id. at *2. No

one disputes that Carpenter opened the May 2009 Avon-NV TD bank account,

which had a November 30, 2009 balance of $6,745,794.16, a December 30, 2009

balance of $938,454.59, and a December 31, 2009 balance of $160,683.29. He

was a signatory on Avon-NV’s two bank accounts. Those accounts received

funds from the Charter Oak Trust bank account, and then were used to satisfy

the obligations of Avon-WY and related Avon-CT/Ridgewood transactions.

Avon-NV’s change in its financial condition to satisfy Avon-WY’s obligations

weighs in favor of a finding of fraud.

                  e. Chronology of events surrounding the transfer.

      Avon-WY argues Universitas’s position is “specious” because it cannot

show a chain of custody linking Avon-WY to the judgment. Doc. 204, at 30-31.

And because the fraud claim is based “on the actions of non-member and non-

manager Carpenter.” Id. at 30. As Judge Heaton noted, Avon-WY did not

challenge Universitas’s allegations that Avon-NV used Universitas’s judgment

funds to purchase SDM for Avon-WY. Doc. 150, at 9 (citing Doc. 149). The

Avon-NV TD bank account received the funds in November 2009 from the Grist

Mill Capital TD bank account, which had previously received the funds from




                                         47
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page51 of of
                                                                  169  73191




the Charter Oak Trust TD bank account.29 Charter Oak Trust held the Avon-

CT/Ridgewood life insurance policies. Universitas, 2013 WL 3328746, at *2.

And Carpenter controlled each of these entities. Despite others holding titular

authority, Carpenter made all significant corporate decisions; he “exercised

ultimate authority over” the Avon entities’ operations. Carpenter, 190 F. Supp.

3d at 286. In fact, “the formal corporate structure of the various Benistar

Entities had little meaning for the people involved.” Id. at 274.

      Less than two months after receiving the November 2009 deposit, the

Avon-NV TD bank account began a series of transfers of funds to Moran and

his related entities to satisfy the Avon-WY/SDM purchase agreement. Doc.

147, Att. 22, at 3.    Also within weeks, monies from that account were

transferred to the Grist Mill Trust, a Carpenter-controlled entity. Id.

      Avon-WY’s argument that Universitas must trace the entirety of the

purchase price to the Charter Oak Trust/Spencer funds “is illogical.” Nov. 2013

Nova, 2013 WL 6123104, at *12. The November 2013 Nova court “decline[d] to

presume that fraudulently conveyed funds, mixed with potentially legitimate

funds, are traceable first to the legitimate funds.” Id. This would “permit[ ]

Carpenter and his affiliates to perpetuate their evasion of the legal obligation

to pay the Life Insurance Proceeds to [Universitas] through manipulation of


29   Carpenter, 190 F. Supp. 3d at 296; see also Nova SDNY Litig., No. CIV-
11-1590-LTS-HBP, Doc. 310, Att. 4, at 21.
                                          48
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page52 of of
                                                                 170  73191




money transfers,” resulting in inequity. Id. (citing United States v. Henshaw,

388 F.3d 738, 741 (10th Cir. 2004) (“[C]ourts exercise case-specific judgment to

select the [tracing] method best suited to achieve a fair and equitable result on

the facts before them.”)).

      Avon-WY also misstates Trudeau’s involvement: it states “Trudeau had

no involvement with Avon-WY prior to his reinstatement of it in 2011.” Doc.

205, at 18, ¶ 92.    However, before the 2011 reinstatement, Trudeau had

reinstated Avon-WY in November 2010, and served as an officer and member

of Avon-WY even before its reinstatement. Avon-WY’s counsel previously told

this to the Court. Doc. 187, Att. 11. This unusual chronology of events,

involving Avon-WY’s SDM purchase, funded by Avon-NV, and Avon-WY’s 2010

transactions related to unloading the Charter Oak Trust Avon-CT/Ridgewood

policies, weighs in favor of a finding of fraud.

      Avon-WY also argues Universitas never asserted any cause of action

against it in the turnover action. Doc. 204, at 24. When the Southern District

of New York granted Universitas’s motion to register the judgment here, it

noted no opposition was filed to Universitas’s motion. Doc. 1, Att. 2. That court

granted the motion “for substantially the reasons stated in Universitas’

memorandum in support of its motion.” Doc. 1, Att. 2, at 1. Universitas’s

motion in turn relied upon Trudeau’s February 2013 deposition testimony,

where he stated that Avon Capital, LLC had an “indirect interest” in the SDM

                                           49
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page53 of of
                                                                 171  73191




policies, and “own[s] a portion of the death benefits.” Nova SDNY Litig., No.

CIV-11-1590-LTS-HBP, Doc. 487, Att. 1, at 275, lns. 14-20 (S.D.N.Y. Sept. 25,

2014); id. at 276, lns. 19- 25; id. at 277, lns. 2-3. Universitas cited the correct

standard for registering a judgment in another district. Id. Docs. 485-87. As

outlined above, Trudeau and Carpenter used the Avon entities near

interchangeably. Because of the intentionally opaque and interchangeable

structure of Avon Capital, LLC, Universitas reasonably relied upon Trudeau’s

testimony that Avon Capital, LLC owned at least a portion of SDM’s policies.

See also Carpenter, 190 F. Supp. at 273 (noting in 2016, that “[t]he structure

of Avon Capital [was] less clear”).

      Avon-WY again challenges the Chernow declarations, which the Court

addressed above. Doc. 204, at 5-6. In making its findings, the Court has taken

judicial notice of the turnover action, the criminal trial, and various documents

from the Southern District of New York and the District of Connecticut actions.

Similarly, the parties have relied upon various documents and testimony in

arguing their positions.

                   f. Transfer takes place during the pendency or threat
                      of litigation.

      Universitas contends that “[e]very Avon Capital transaction occurred

during the pendency of litigation,” with Carpenter being “aware of pending

litigation over the insurance proceeds when he initially fraudulently


                                           50
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page54 of of
                                                                 172  73191




transferred them from [Charter Oak Trust].” Doc. 187, at 25. “[Universitas]

had made claim to the [life insurance] funds in June 2008, well before they

were transferred out of the Charter Oak Trust account” and “Bursey, on behalf

of Nova, acknowledged Nova’s legal and fiduciary duty to pay to [Universitas]

the [funds] prior to the arbitration.” Nov. 2013 Nova, 2013 WL 6123104, at

*11. The November 2013 Nova court found these facts indicated “that Nova

knew of the possibility of a law suit to collect the Life Insurance Proceeds[ and]

Nova must therefore have believed that it be unable to pay the benefit plan

obligation to [Universitas] when it drained its bank account by transferring

the Life Insurance Proceeds to Grist Mill [Capital].” Id. Additionally, “there

was clearly a close association between the entities involved in this transfer,

with Mr. Bursey moving the funds to an entity controlled by his brother-in-

law, Mr. Carpenter.” Id. The transfers occurred after Charter Oak Trust had

wrongly denied Universitas’s claim, and the awareness that it violated a legal

and fiduciary duty, weigh in favor of a finding of fraud with respect to this

factor.

                  g. Hurried or secret transactions.

      The transactions underlying the SDM purchase and the 2010 unloading

of Charter Oak policies were both hurried and secreted. In its defense, Avon-

WY first maintains it was “dormant” from June 17, 2009 to November 11, 2011.



                                          51
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page55 of of
                                                                  173  73191




Doc. 195, at 4-5, ¶¶ 4-5; Doc. 204, at 20, ¶¶ 4-5.30 Universitas argues “Trudeau

reinstated Avon-WY the day before Avon-WY sold [the] fraudulently obtained”

Charter Oak policies that required the Charter Oak Trust-Tranen-Yates

transactions. Doc. 187, at 32.

      Avon-WY was not dormant after its administrative dissolution in June

2009. Far from it. Less than two months after receiving the fraudulent

November 11, 2009 transfer, on December 30, 2009, Avon-WY executed the

Purchase Agreement for SDM Holdings. Doc. 195, Att. 3, at 3-6. Trudeau, who

served as Avon-WY’s signatory to that agreement, did so at Carpenter’s

direction. The use of the Avon-NV account, rather than one of a party to the

transaction, suggests an intent to conceal or hide the source of funds. And

when Trudeau did reinstate Avon-WY in 2010, it was during a flurry of

transactions related to unloading a series of Avon-CT/Charter Oak Trust-

related policies in November 2010.

      These hurried and concealed transactions also tip the scales toward

fraudulent intent. See Mantle, 437 P.3d at 789.




30    In its reply brief, Avon-WY acknowledges “that Avon Capital-WY
incurred the obligation to purchase SDM after Avon Capital-WY was
administratively dissolved” and that Trudeau was the only signatory for the
purchase. Doc. 214, at 12.
                                          52
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page56 of of
                                                                  174  73191




                   h. Conclusion.

      The Avon Capital, LLC trifecta (CT, NV, WY) earns Mantle’s badges of

fraud, supported by clear and convincing evidence. The close relationship of

the involved parties, including both family (Bursey was Carpenter’s brother-

in-law31) and apparent friends is not in dispute. Just as before, “[t]his was an

inside transaction involving closely related entities.” Nov. 2013 Nova, 2013

WL 6123104, at *9. Only Avon-NV held the purse strings for all of Avon-WY’s

transactions.

      Avon-WY made the SDM purchase after a series of hurried and complex

transactions revolving around Charter Oak Trust’s October 2009 receipt of the

Spencer insurance proceeds. See Mantle, 437 P.3d at 789. And Carpenter

reaped the benefits of all the transactions. The Avon-NV TD bank account

received the fraudulent transfer in October 2009. Less than two months later,

the inactive Avon-WY signed the SDM deal. The transactions “were hasty”

and “not in the ordinary course of business.” Nov. 2013 Nova, 2013 WL

6123104, at *10. Carpenter used the Avon-NV TD bank account to satisfy

Avon-WY’s obligations, suggesting an intent to conceal the sources of funds.

The next year, Carpenter and Trudeau schemed to use Avon-WY to act on

Avon-CT’s behalf to unload various Charter Oak Trust policies, duping




31    Carpenter, 190 F. Supp. 3d at 273.
                                           53
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page57 of of
                                                                 175  73191




Ridgewood in the process. Carpenter, 190 F. Supp. 3d at 291-92. The Avon

entities’ actions, taken together, amount to fraud—and could alone support

piercing the veil of the three entities and persuade a trier of fact that the truth

of the contention is highly probable. Mantle, 437 P.3d at 784; see GreenHunter,

337 P.3d at 469.

            2. Undercapitalization confirms this.

      In analyzing undercapitalization, the Court considers “the degree of

undercapitalization    and   the   reason    for   it,”   such   as   whether   the

undercapitalization was by choice or a result of external forces. Mantle, 437

P.3d at 799. Inadequate capitalization is determined by “compar[ing] the

amount of capital to the amount of business to be conducted and the obligations

which must be satisfied.” GreenHunter, 337 P.3d at 463 (citation omitted).

      Universitas argues neither Avon-WY nor Avon-CT had “the capital

necessary to fulfill its business obligations,” each having “entered into

transactions requiring” substantial payments without having bank accounts

or assets. Doc. 187, at 27. Avon-WY rebuffs this argument by dismissing

Universitas’s focus on pre-2010 operations. Doc. 204, at 31-32. And Avon-WY

later states that it was adequately capitalized when Trudeau reinstated it, and

incorrectly states Universitas does not dispute this. Doc. 214, at 11. Avon-WY

did not have a bank account upon reinstatement in 2010 and Avon-NV was



                                            54
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page58 of of
                                                                 176  73191




making Avon-WY’s SDM payments under the purchase agreement at that

time.

        Avon-WY argues the Court should focus on “the time period following its

reinstatement.” Doc. 204, at 32. It contends that Universitas wrongly relies

on relating to Avon-WY’s operations prior to 2010 before it was

“administratively restarted for an existence and purpose separate and distinct

from prior operations.” Id.

        This is not so. Trudeau, an Avon-WY member in May 2010, reinstated

Avon-WY in November 2010, in order to unload the Avon-CT/Charter Oak

Trust policies. After reinstatement, Avon-WY still had the same financial

obligations to SDM under the purchase agreement it entered into on December

2009, signed by Trudeau. Again, Avon-WY did not even have a bank account

until Trudeau opened one in 2012. Yet, before that account was opened, Avon-

WY satisfied a host of obligations through the two Avon-NV bank accounts,

including the SDM-purchase payments to Moran and consulting fees to Terrell.

And Avon-WY facilitated the unloading of the Charter Oak policies in 2010,

which involved only Avon-CT and the Ridgewood facility. Neither Avon-WY

nor Avon-CT have produced any bank account records for the 2009-2010

period. These factors also weigh in favor of piercing the corporate veil. See

also Kloefkorn-Ballard, 683 P.2d at 661.



                                           55
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page59 of of
                                                                  177  73191




            3. Intermingling confirms this.

      Intermingling looks at business operations, assets, and finances, and

requires an analysis of various aspects of the LLC, including commingled

assets (such as using the LLC’s property as the member’s personal property)

and separate bank accounts and business records. GreenHunter, 337 P.3d at

464; see also Mantle, 437 P.3d at 800 (relying on the following factors to support

a finding of intermingling: using the same accounting department, having the

same business addresses, having consolidated tax returns, lacking separate

sources of revenue from the member, failing to have any independent

employees from the member, and “the member manipulated the assets and

liabilities such that the member reaped all benefits of the LLC’s activities

while the LLC was saddled with all losses and liabilities”) (citation omitted).

      Universitas argues “Avon Capital is a singular integrated entity.” Doc.

187, at 28. Avon-WY calls this assertion “outlandish (and unsupported).” Doc.

204, at 32. It is not. As this Court has already found, there is plentiful

intermingling among the three entities, each of which Carpenter controlled.

Doc. 92, at 5-6.32 In 2009-2010, all three entities listed the principal and/or




32     Trudeau testified that his “interest lied in the operating business.” Doc.
187, Att. 6, at 94, lns. 9-10. By “operating business,” he meant “Avon Capital
in its entirety, whether it’s [Avon-CT] or [Avon-WY] or whatever, dealt with
the assets of the one part of that.” Id. lns. 13-15. This suggests Trudeau also
treated the Avon entities interchangeably for operational purposes.
                                          56
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page60 of of
                                                                 178  73191




mailing address as 100 Grist Mill Road in Simsbury, CT. Maintaining the

same addresses is “highly probative” evidence. See Nov. 2013 Nova, 2013 WL

6123104, at *9 (noting, in addition, that Carpenter “admits to having

established and controlled hundreds of entities” sharing this office). In April

2016, Carpenter testified he was “privy” to each of the three entities. Doc. 147,

Att. 5, at 144, lns. 14-16. He testified Avon-NV had no employees or office

space. Id. at 146, lns. 10-16. The Southern District of New York has already

adjudged Benistar to be an alter ego of the Judgment Debtors. Doc. 147, Att.

29, at 2. Avon-NV was set up by an individual who worked for Benistar. Id.

Att. 5, at 144, lns. 19-25. Though that person was involved in the secondary

market for life insurance, Avon-NV did not engage in any life-settlement

transactions. Id. at 146, lns. 1-6.

      Carpenter testified Avon-WY was formed because “Wyoming has the

best laws in the country for doing life settlement transactions.” Id. at 147, lns.

2-6. Carpenter stated he was unaware of who the members of Avon-NV were

and that he could not recall if any of his entities were members of Avon-WY.

Id. at lns. 17-22. He knew Avon-WY was involved in the acquisition of SDM,

because Trudeau had introduced him to the previous owner of SDM, Moran.

Id. at 148, lns. 4-23. The Southern District of New York found Carpenter’s

testimony about his denial of having a relationship with Nova incredible, as

well as most of his testimony for other matters in that case, including his

                                          57
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page61 of of
                                                                 179  73191




explanations for the purpose of the 2009-2010 transfers of the Charter Oak

Trust insurance proceeds. See Nov. 2013 Nova, 2013 WL 6123104, at *2-5;

Aug. 2014 Nova, 2014 WL 3883371, at *3. Carpenter, as the signatory on the

Avon-NV People’s bank account, also signed at least one check to ASG to satisfy

a payment Avon-WY owed.

      Although Avon-WY vehemently argues it is a separate and distinct

entity from Avon-CT and Avon-NV, the facts do not support this contention.

Carpenter and Trudeau undertook an elaborate and complex series of actions.

They orchestrated transactions among the three Avon entities that ignored

legal formalities, which suggests the confusion and overlap was by design, at

least in part to continue to hide assets from Universitas. For example, from

2009-2010, two bank accounts that Carpenter opened using Avon-NV, serviced

all three entities. And Carpenter used the Avon entities interchangeably to

suit his needs: Avon-CT was set up for transactions related to the Ridgewood

facility and the Charter Oak Trust, Avon-WY for life settlements, and Avon-

NV served as the account holder for each. Carpenter manipulated the assets

and liabilities of the only Avon LLC with an account, Avon-NV.

      Carpenter also identified himself as “Chairman of [the] Managing

Member of Avon Capital, LLC” in signing the Ridgewood facility agreement,

which pertained to Avon-CT. Doc. 187, Att. 9, at 3. But Avon-CT’s managers

were Trudeau, Robinson, and Bursey, while Avon-WY’s managing member was

                                         58
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page62 of of
                                                                 180  73191




Caroline Financial, for which Carpenter served as Chairman.                   The

interchangeable use of the Avon entities caused confusion and deception.

        This confusion caused the August 2014 Nova court to identify all the

judgment debtors as Connecticut or Delaware entities in the turnover action

involving Avon Capital, LLC. 2014 WL 3883371, at *7. But, in the same

action, Carpenter referred to himself as serving as Chairman of Caroline

Financial, which in turn served as the managing member of Avon Capital. Doc.

205, Att. 2, ¶ 1. And again, that is true for Avon-WY—but not for Avon-CT.

Similarly, the August 2014 Nova court identified the judgment debtor’s

managing member as Grist Mill Capital. 2014 WL 3883371, at *3. And that

is true for Avon-NV—not for Avon-CT.

        Avon-WY argues that it “kept its bank accounts and financial records

entirely separate from those of its members” so it is not intermingled with

Judgment Debtors. Doc. 204, at 32. This is untrue, at least to the extent that

funds from Avon-NV’s bank accounts satisfied Avon-WY’s payment obligations

to Moran for the SDM purchase agreement and satisfied Avon-CT’s obligations

on the Charter Oak Trust Waldman policy, as Universitas argues. Doc. 187,

at 23. And Avon-WY fails to point to any bank account it maintained before

2012.

        Avon-CT, Avon-NV, and Avon-WY are “not only owned, influenced and

governed by its members, but the required separateness has ceased to exist

                                         59
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page63 of of
                                                                 181  73191




due to misuse of the limited liability compan[ies].” Mantle, 437 P.3d at 799

(quotation omitted); see also Sky Cable, LLC v. DIRECTV, Inc., 886 F.3d 375,

390-91 (4th Cir. 2018) (finding three distinct LLCs that operated as a “single

economic entity” with funds “transferred freely among the LLCs” without

explanation, including payment of expenses of one LLC by another, were alter

egos of a sole member who “utterly dominated and controlled” them); Dudley

v. Smith, 504 F.2d 979, 982 (5th Cir. 1974) (“The effect of applying the alter

ego doctrine . . . is that the corporation and the person who dominates it are

treated as one person, so that any act committed by one is attributed to both,

and if either is bound, by contract, judgment, or otherwise, both are equally

bound . . . .”) (quoting Shamrock Oil & Gas Co. v. Ethridge, 159 F. Supp. 693,

697 (D. Colo. 1958)). When looking at the undisputed facts of the three Avon’s

operations, as a whole, no rational juror could find otherwise. See Terrapin,

1981 WL 15490, at *3; Oren, 1992 WL 79110, at *2; see also Kloefkorn-Ballard,

683 P.2d at 661.

             4. Injustice confirms this.

      Universitas argues that the Avon entities are “judgment-proof shells”

that benefited from Carpenter’s fraudulent transfers intended to hide money

from Universitas, so affording them veil-piercing protection would result in

injustice.   Doc. 187, at 21.   Before the November 2013 Nova court, and

continuing through this and other related litigation, Universitas “has engaged

                                         60
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page64 of of
                                                                 182  73191




in wide-ranging discovery efforts in aid of execution of the Judgment, which

have been met with vigorous opposition by Nova and its affiliates.” 2013 WL

6123104, at *2. As to whether an injustice would result in this case if the Court

did not apply the alter-ego doctrine, depriving Universitas of the fruits of its

judgment against Avon would result in an injustice. “When, as here, the

corporation is a mere dummy and the alter ego of a judgment debtor with no

real existence apart from [that judgment debtor], the fiction of the corporation

as a separate legal entity [cannot] be used to defeat the rights of the judgment

creditor.” Shamrock Oil & Gas Co., 159 F. Supp. at 698. Undoubtedly, “the

facts are such that an adherence to the fiction of its separate existence would,

under the particular circumstances, lead to injustice, fundamental unfairness,

or inequity.” Mantle, 437 P.3d at 799 (quotation omitted); see also AMFAC,

645 P.2d at 81(holding that when the party making an alter-ego claim is “the

victim of some basically unfair device” where the separate existence of the

entity is “used to achieve an inequitable result,” a court will disregard that

entity under Wyoming law); Kloefkorn-Ballard, 683 P.2d at 661.

            5. Conclusion.

      A reasonable jury viewing the evidence in the light most favorable to

Avon-WY, and drawing all reasonable inferences in its favor, could not find

Avon-WY, Avon-CT, and Avon-NV operated as anything but alter egos. The



                                          61
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page65 of of
                                                                  183  73191




Court grants summary judgment in favor of Universitas. Dewitt, 845 F.3d at

1306.

        C. The Court denies Avon-WY’s motion for summary judgment.

        Avon-WY’s arguments against an alter-ego determination stress the

separateness of the three Avon entities. Doc. 195, at 14-18. Avon-WY argues

Universitas presents only “generalized claims” and fails to meet its burden to

present “specific facts showing a genuine issue for trial.” Id. at 10-11; Doc. 214,

at 8-14. Avon-WY maintains Universitas presents no clear and convincing

evidence supporting fraud, apart from relying on the bad acts of others. Doc.

195, at 16-17; Doc. 214, at 5.

        Avon-WY argues it must be treated as distinct from its previous

iteration.33 Doc. 195, at 14. Avon-WY argues that Carpenter’s involvement

with Avon-WY was before it became “dormant” when it was administratively

dissolved in June 2009. Id. It argues its current active state was “restarted”

by Trudeau for “an existence and purpose separate and distinct from any event

. . . prior to 2009.” Id. But, Avon-WY cannot discount the probative evidence




33    Avon-WY’s use of the two reinstatement dates in its briefs only adds to
the confusion. Avon-WY sometimes argues it was dissolved in 2009 at which
time it became dormant until being reinstated in 2011, leaving out the first
reinstatement and second dissolution. See Doc. 195, at 4-5; Doc. 204, at 20.
And other times, Avon-WY uses the 2010 reinstatement as the point in time
when its activities became “separate and distinct” from prior operations. See
Doc. 195, at 4-5, 14, 17, 18; Doc. 204, at 21.
                                           62
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page66 of of
                                                                 184  73191




of alter-ego liability, most notably the purchase of SDM with funds from the

Avon-NV TD bank account.

      Avon-WY offers as undisputed facts: Trudeau “had no involvement with

[Avon-WY] prior to his reinstatement of it in 2011”; Avon-WY “had no

liabilities when Don Trudeau administratively reinstated [it]”; and Trudeau

reinstated it “for business operations with a purpose separate and distinct from

the prior business operations that used the entity.” Id. at 5 ¶¶ 6, 8-9; id. at 14.

In making these allegations, Avon-WY cites Trudeau’s 2013 testimony, which

does not support these assertions. See id. Att. 5.

      Next, in its reply brief, Avon-WY backtracks and acknowledges that

Trudeau held ownership interests in Avon-WY after its first administrative

dissolution in 2009, contrary to its prior insistence that he was not involved

with Avon-WY before reinstatement. Doc. 214, at 11. Avon-WY also admits it

“had an obligation to purchase SDM,” and that Trudeau served as the

signatory (seemingly admitting Avon-WY was not dormant after this

dissolution and again conflicting with its previously stated undisputed facts).

Id. at 12.

      Avon-WY’s arguments fail for the reasons outlined above.               First,

Universitas disputes the argument that Avon-WY became dormant in the

period after its administrative dissolution and before it was reinstated by

Trudeau for a “different purpose.” See Doc. 205, at 21. As shown, Avon-WY

                                           63
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page67 of of
                                                                 185  73191




was in fact very active in the period between dissolution and reinstatement.

The relevant period involves the transfers of $30 million of Avon-CT-related

Charter Oak Trust life insurance proceeds to various entities, including to

Avon-NV’s bank account.       Also included is the December 2009 SDM

acquisition, which Avon-NV funded on Avon-WY’s behalf. The Charter Oak

Trust-Tranen-Yates transactions took place on November 12, 2010.              The

transfer from Avon-WY to Life Elite were completed November 15, 2010, the

day Trudeau applied to reinstate Avon-WY.

     Try as it might, Avon-WY cannot refute Carpenter’s control of each of

the Avon entities; Trudeau’s involvement with Avon-WY (beyond bold factual

misstatements that he was not involved until either 2010 or 2011); Trudeau’s

signing the SDM deal on Avon-WY’s behalf in 2009 after the receipt of the

Charter Oak Trust monies; the rapid reinstatement of Avon-WY and

transactions in the latter half of 2010 timed in tandem with the Charter Oak

Trust transactions; Avon-NV’s payment of various SDM/ASG-related fees and

payments to the Morans and related entities; and Avon-NV’s payments to

Avon-WY’s consultant Terrell. Avon-NV also funded at least some of Avon-

CT’s activities, as the Avon-NV TD bank account shows. See Doc. 187, Att. 13,

at 1, 4, 7-9 (reflecting two $44,150.00 Waldman policy payments in August and

October 2009).



                                         64
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page68 of of
                                                                 186  73191




      Viewing the factual record and making all reasonable inferences in favor

on Universitas, the Court denies Avon-WY’s motion for summary judgment.

The evidence not only weighs in Universitas’s favor, but is so one-sided that

only Universitas can prevail as a matter of law. See Anderson, 477 U.S. at 252.

VII. THE COURT DENIES SDM’S MOTION TO QUASH THE GARNISHMENT AND
     MOTION FOR PARTIAL SUMMARY JUDGMENT.

      Because SDM’s motion for partial summary judgment contains

substantially similar language to its motion to quash garnishment, the Court

will address the motions together. See Docs. 191-92.

      SDM seeks to quash Universitas’s writ of garnishment, arguing in part

it “[d]oes not believe any further relief is sought against SDM.” Doc. 191, at 2.

SDM also argues it “was not properly served with all of the required

documents.” Id. at 5. Universitas responds that SDM has previously “entered

an appearance in this proceeding identifying itself as a ‘Garnishee’” so even if

it was improperly served, it is “properly before the Court as a garnishee.” Doc.

206, at 6. Universitas also argues “voluntary appearance is equivalent to

service” and it “can occur at any point in the proceeding . . . .” Id. (citing

Wagoner v. Saunier, 627 P.2d 428, 431 n.4 (Okla. 1981)).

      SDM argues that its counsel’s appearances were for Respondent SDM,

primarily to respond to a motion for contempt and a motion to compel. Doc.

211, at 2, 8; Doc. 212, at 4-5. SDM waived service by its appearance, producing


                                          65
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page69 of of
                                                                 187  73191




documents, corresponding with Universitas’s counsel, participating in a status

conference, filing a joint status report, and winning relief in the form of

sanctions. See, e.g., Docs. 113, 115, 134, 137, 142, 148; Hopper v. Wyant, 502

F. App’x 790, 792 (10th Cir. 2012) (“‘[A]n individual may submit to the

jurisdiction of the court by appearance,’ and voluntary use of certain court

procedures may constitute constructive consent to the personal jurisdiction of

the court.” (quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 703-04 (1982))).

      In addition to the arguments regarding lack of relief sought and service

included in the motion to quash, SDM alternatively argues in its motion for

summary judgment that SDM is not liable as a garnishee because it is not

indebted to and does not possess assets belonging to the Judgment Debtor.

Doc. 192, at 9-10. SDM makes “the claim of exception on the part of the

judgment debtor(s) . . . [that SDM] is neither owned by nor indebted to the

actual judgment debtor(s): [Avon-CT] and/or [Avon-NV].” Id. at 10 (quoting id.

Att. 1). In determining the Avon entities are alter egos, the Court finds they

are one and the same for purposes of their liability to Universitas. Wm.

Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 143 (2d

Cir. 1991) (stating that once alter-ego status is established, “the previous

judgment is then . . . enforced against entities who were, in essence, parties to

the underlying dispute[ and] the alter egos are treated as one entity”). Because

                                          66
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page70 of of
                                                                  188  73191




Avon-WY owns one hundred percent of the membership interests in SDM,34

SDM possesses assets of a judgment debtor.         Id.   The undersigned finds

Universitas does seek relief against SDM, as SDM serves as Avon-WY’s “most

notable asset.” Doc. 92, at 4 n.2. Viewing the factual record and making all

reasonable inferences in favor of the nonmovant, the Court denies SDM’s

motion for partial summary judgment.

VIII. THE COURT DENIES UNIVERSITAS’S MOTION TO STRIKE SDM’S MOTION
      TO QUASH AND ITS REQUEST FOR SANCTIONS AGAINST SDM.

      In seeking to strike SDM’s motion, Universitas argues that every issue

in the motion to quash is “also addressed in SDM’s Motion for Summary

Judgment and SDM’s Opposition to Petitioner’s Motion for Summary

Judgment.” Doc. 208, at 1. What else could SDM “hope to accomplish by filing

the same argument three times, other than ‘to harass, cause unnecessary

delay, or increase the cost of litigation’”? Id. at 2. In fact, “Mr. Carpenter and

his associates have a demonstrable history of filing motions solely to ‘harass,

cause unnecessary delay, or increase the cost of litigation.’” Id. (citing Nova

SDNY Litig., No. CIV-11-1590-LTS-HBP; Universitas Educ., LLC v. Nova

Grp., Inc., 2013 U.S. Dist. LEXIS 142481, at *11 (S.D.N.Y. Sept. 30, 2013)

(indicating that Nova’s “re-filing of the motion to dismiss was in bad faith and




34    See Doc. 57, Att. 3, at 2, ¶ 7.
                                          67
         Case
      Case    5:14-fj-00005-HE Document 218
           3:14-mc-00125-RNC            19-1 Filed
                                              Filed10/20/20
                                                    01/04/21 Page
                                                              Page71 of of
                                                                   189  73191




with a motive to delay, harass, or needlessly increase the cost of litigation”)).

Finally, Universitas notes SDM is run by Kehoe, a Benistar employee. Id.

       Despite the demonstrable history of filing motions to harass and delay

on the part of a multitude of Carpenter-controlled entities, the Court notes

SDM’s counsel states it is acting in good faith and out of an abundance of

caution. Doc. 191, at 1; Doc. 192, at 2. SDM’s counsel was uninvolved in the

turnover proceedings or any other apparent litigation in this matter. As such,

the Court finds the denial of Universitas’s motion to quash to be appropriate.

IX.    CONCLUSION.

       Avon-WY and Avon-NV are alter egos of Avon-CT.                Given this,

Universitas may enforce the judgment it registered here against any of the

three Avon entities. 28 U.S.C. § 1963 (A judgment has “the same effect as a

judgment of the district court of the district where registered and may be

enforced in like manner.”); Wm. Passalacqua Builders, Inc., 933 F.2d at 143;

see also Condaire, 286 F.3d at 357 (noting that registration under § 1963

equates to a “new judgment” and recognizing § 1963’s grant of “inherent

powers . . . to enforce [such] judgments”); Sys. Div., Inc. v. Teknek Elecs.,

Ltd., 253 F. App’x 31, 37 (Fed. Cir. 2007) (“The exercise of [personal]

jurisdiction over an alter ego is compatible with due process because a

corporation and its alter ego are the same entity . . . .”); Misik v. D’Arco, 197

Cal. App. 4th 1065, 1072 (2011) (“[A]mending a judgment to add

                                           68
        Case
     Case    5:14-fj-00005-HE Document 218
          3:14-mc-00125-RNC            19-1 Filed
                                             Filed10/20/20
                                                   01/04/21 Page
                                                             Page72 of of
                                                                  190  73191




an alter ego does not add a new defendant but instead inserts the correct name

of the real defendant.”). So, the Court may enjoin each of these entities from

transferring, alienating, and/or concealing or encumbering any non-exempt

property.

X.    RECOMMENDATIONS AND NOTICE OF RIGHT TO OBJECT.

For the reasons discussed above, the undersigned recommends:

      1. The Court DENY Avon-WY’s motions to strike, Docs. 193, 213.

      2. The Court GRANT SDM’s motion to join Avon-WY’s first motion to

         strike, Doc. 196.

      3. The Court GRANT Universitas’s motion for summary judgment and

         find that Avon-WY and Avon-NV are alter egos of Avon-CT, the

         named judgment debtor, Doc. 186.

      4. The Court DENY Avon-WY’s motion for summary judgment, Doc.

         194.

      5. The Court DENY SDM’s motion to quash, Doc. 191.

      6. The Court DENY SDM’s motion for partial summary judgment, Doc.

         192.

      7. The Court DENY Universitas’s motion to strike SDM’s motion to

         quash, Doc. 208.

      8. The Court ENJOIN Avon-WY from transferring, alienating, and/or

         concealing or encumbering its ownership of any interest in SDM.

                                          69
       Case
    Case    5:14-fj-00005-HE Document 218
         3:14-mc-00125-RNC            19-1 Filed
                                            Filed10/20/20
                                                  01/04/21 Page
                                                            Page73 of of
                                                                 191  73191




      9. The Court ENJOIN Avon-WY, Avon-CT, and Avon-NV from

         transferring, alienating, and/or concealing or encumbering any non-

         exempt property.

      The parties are advised of their right to file an objection to this Report

and Recommendation with the Clerk of this Court on or before November 3,

2020, in accordance with 28 U.S.C. § 636 and Fed. R. Civ. P. 72. The parties

are further advised that failure to make a timely objection to this Report and

Recommendation waives the right to appellate review of both factual and legal

issues contained herein. See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991).

      This Report and Recommendation disposes of all issues referred to the

undersigned in the captioned matter.

              ENTERED this 20th day of October, 2020.




                                         70
